Exhibit 10

 

 

AMENDED AND RESTATED

CREDIT AGREEMENT,

 

dated as of December 19, 2002

 

among

 

ANDREW CORPORATION

 

and

 

DESIGNATED SUBSIDIARIES OF ANDREW CORPORATION,

 

as Borrowers,

 

and

 

CERTAIN COMMERCIAL LENDING INSTITUTIONS,

 

as the Lenders,

 

and

 

BANK OF AMERICA, N.A.,

 

as the Administrative Agent, Swing Line Lender and L/C Issuer,

 

and

 

LASALLE BANK NATIONAL ASSOCIATION

 

as Syndication Agent,

 

U.S. BANK NATIONAL ASSOCIATION

 

As Documentation Agent

 

and

 

BANC OF AMERICA SECURITIES LLC,

 

as Sole Lead Arranger and Sole Book Manager

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article

 

 

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.1

Defined Terms

 

1.2

Use of Defined Terms

 

1.3

Cross-References

 

1.4

Rounding

 

1.5

References to Agreements and Laws

 

1.6

Exchange Rates; Alternative Currency Equivalents

 

1.7

Redenomination of Sterling

 

1.8

Additional Committed Alternative Currencies

 

 

ARTICLE II

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.1

Committed Loans

 

2.2

Borrowings, Conversions and Continuations of Committed Loans.

 

2.3

Letters of Credit.

 

2.4

Swing Line Loans.

 

2.5

Prepayments.

 

2.6

Reduction or Termination of Commitments

 

2.7

Repayment of Loans.

 

2.8

Interest.

 

2.9

Fees

 

2.10

Computation of Interest and Fees

 

2.11

Evidence of Debt

 

2.12

Payments Generally

 

2.13

Sharing of Payments

 

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.1

Taxes

 

3.2

Illegality

 

3.3

Inability to Determine Rates

 

3.4

Increased Cost and Reduced Return; Capital Adequacy; Reserves on  Eurocurrency
Rate Committed Loans

 

3.5

Funding Losses

 

3.6

Matters Applicable to all Requests for Compensation

 

3.7

Survival

 

 

ARTICLE IV

 

CONDITIONS TO BORROWING

 

4.1

Initial Borrowing of the Company

 

 

4.1.1

 

Company Resolutions, etc

 

 

4.1.2

 

Guarantor Resolutions, etc

 

 

4.1.3

 

Delivery of Notes

 

 

4.1.4

 

Delivery of Guaranty

 

i

--------------------------------------------------------------------------------


 

 

 

4.1.5

 

Payment of Outstanding Indebtedness, etc

 

 

4.1.6

 

Opinion of Counsel

 

 

4.1.7

 

Expenses, etc

 

4.2

Initial Borrowing of a Designated Subsidiary

 

 

4.2.1

 

Designation Letter

 

 

4.2.2

 

Notes

 

 

4.2.3

 

Authorizations and Approvals

 

 

4.2.4

 

Guaranty

 

 

4.2.5

 

Resolutions

 

 

4.2.6

 

Incumbency

 

 

4.2.7

 

Opinion of Counsel

 

4.3

All Credit Extensions

 

 

4.3.1

 

Compliance with Warranties, No Default, etc

 

 

4.3.2

 

Request for Extension

 

 

4.3.3

 

Insurance

 

 

4.3.4

 

Form U-1

 

 

4.3.5

 

Satisfactory Legal Form

 

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

5.1

Organization, etc

 

5.2

Due Authorization, Non-Contravention, etc

 

5.3

Government Approval, Regulation, etc

 

5.4

Validity, etc

 

5.5

Financial Information

 

5.6

No Material Adverse Change

 

5.7

Litigation, Labor Controversies, etc

 

5.8

Subsidiaries

 

5.9

Partnerships; Joint Ventures

 

5.10

Ownership of Properties

 

5.11

Taxes

 

5.12

Insurance

 

5.13

Pension and Welfare Plans

 

5.14

Environmental Warranties

 

5.15

Regulations U and X

 

5.16

Indebtedness

 

5.17

Accuracy of Information

 

 

ARTICLE VI

 

COVENANTS

 

6.1

Affirmative Covenants

 

 

6.1.1

 

Financial Information, Reports, Notices, etc

 

 

6.1.2

 

Compliance with Laws, etc

 

 

6.1.3

 

Insurance

 

 

6.1.4

 

Environmental Covenant

 

 

6.1.5

 

Guarantors

 

6.2

Negative Covenants

 

 

6.2.1

 

Liens

 

ii

--------------------------------------------------------------------------------


 

 

 

6.2.2

 

Financial Condition

 

 

6.2.3

 

Investments

 

 

6.2.4

 

Consolidation, Merger, etc

 

 

6.2.5

 

Asset Dispositions, etc

 

 

6.2.6

 

Transactions with Affiliates

 

 

6.2.7

 

Negative Pledges, Restrictive Agreements, etc

 

 

6.2.8

 

Business Activities

 

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

7.1

Listing of Events of Default

 

 

7.1.1

 

Non-Payment of Obligations

 

 

7.1.2

 

Breach of Warranty

 

 

7.1.3

 

Non-Performance of Certain Covenants and Obligations

 

 

7.1.4

 

Non-Performance of Other Covenants and Obligations

 

 

7.1.5

 

Default on Other Indebtedness

 

 

7.1.6

 

Judgments

 

 

7.1.7

 

Pension Plans

 

 

7.1.8

 

Control of the Company

 

 

7.1.9

 

Bankruptcy, Insolvency, etc

 

 

7.1.10

 

Loan Documents

 

7.2

Action if Bankruptcy

 

7.3

Action if Other Event of Default

 

 

ARTICLE VIII

 

ADMINISTRATIVE AGENT

 

8.1

Appointment and Authorization of Administrative Agent

 

8.2

Delegation of Duties

 

8.3

Liability of Administrative Agent

 

8.4

Reliance by Administrative Agent

 

8.5

Notice of Default

 

8.6

Credit Decision; Disclosure of Information by Administrative Agent

 

8.7

Indemnification of Administrative Agent

 

8.8

Administrative Agent in its Individual Capacity

 

8.9

Successor Administrative Agent

 

8.10

Other Agents; Lead Managers

 

 

ARTICLE IX

 

MISCELLANEOUS

 

9.1

Amendments, Etc

 

9.2

Notices and Other Communications; Facsimile Copies

 

9.3

No Waiver; Cumulative Remedies

 

9.4

Attorney Costs, Expenses and Taxes

 

9.5

Indemnification by the Borrowers

 

9.6

Payments Set Aside

 

9.7

Successors and Assigns.

 

9.8

Confidentiality

 

9.9

Set-off

 

9.10

Interest Rate Limitation

 

iii

--------------------------------------------------------------------------------


 

 

9.11

Counterparts

 

9.12

Integration

 

9.13

Survival of Representations and Warranties

 

9.14

Severability

 

9.15

Foreign Lenders

 

9.16

Removal and Replacement of Lenders.

 

9.17

Governing Law

 

9.18

Waiver of Right to Trial by Jury

 

9.19

ENTIRE AGREEMENT

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES AND EXHIBITS

 

 

SCHEDULE 1.1

Mandatory Cost Rate

SCHEDULE 2.1

Commitments and Pro Rata Shares

SCHEDULE 9.2

Eurocurrency and Domestic Lending Offices, Addresses for Notices

 

 

 

 

EXHIBIT A

Committed Loan Notice

EXHIBIT B

Swing Line Loan Notice

EXHIBIT C-1

Committed Loan Note

EXHIBIT C-2

Swing Line Note

EXHIBIT D

Company Guaranty

EXHIBIT E

Designation Letter

EXHIBIT F

Compliance Certificate

EXHIBIT G

Assignment and Acceptance

EXHIBIT H

Guaranty

EXHIBIT I

Opinion of Counsel to the Company and the Guarantor

EXHIBIT J

Notice of Purchase of Margin Stock

EXHIBIT K

Acquisition Notice

 

 

 

 

DISCLOSURE SCHEDULE

 

 

Item 4.1.5

Indebtedness to be Repaid

Item 5.7

Litigation

Item 5.8

Existing Subsidiaries

Item 5.9

Partnerships and Joint Ventures

Item 5.13

Employee Benefit Plans

Item 5.14

Environmental Matters

Item 5.16

Indebtedness

Item 6.2.1

Existing Liens

Item 6.2.3(a)

Ongoing Investments

 

v

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED

CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December 19, 2002 among
(i) ANDREW CORPORATION, a Delaware corporation (the “Company”) and Designated
Subsidiaries (hereafter defined) of the Company as are now or may hereafter
become parties hereto (collectively, together with the Company, the
“Borrowers”), (ii) the various financial institutions as are now or may become
parties hereto (collectively, the “Lenders”), (iii) BANK OF AMERICA, N.A. (“Bank
of America”), as administrative agent (the “Administrative Agent”) for the
Lenders, (iv) LASALLE BANK NATIONAL ASSOCIATION, as syndication agent (the
“Syndication Agent”), and (v) U.S. BANK, NATIONAL ASSOCIATION, as documentation
agent (the “Documentation Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers, certain Lenders and Bank of America entered into a
Credit Agreement, dated as of March 17, 2000 (the “Existing Credit Agreement”);

 

WHEREAS, the parties hereto wish to amend and restate the Existing Credit
Agreement; and

 

WHEREAS, the Borrowers have requested that the Lenders provide a revolving
credit facility, and the Lenders are willing to do so on the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
subject to the terms and conditions hereof, the parties hereto, intending to be
legally bound hereby, agree as follows:

 


ARTICLE I




DEFINITIONS AND ACCOUNTING TERMS

 

1.1           Defined Terms.  The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall, except
where the context otherwise requires, have the following meanings (such meanings
to be equally applicable to the singular and plural forms thereof):

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person, or
otherwise causing any Person to become a Subsidiary, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is a Subsidiary) provided that the Company or any Subsidiary of the Company
is the surviving entity.

 

--------------------------------------------------------------------------------


 

“Administrative Agent” is defined in the preamble and includes each Person as
shall have subsequently been appointed as the successor Administrative Agent
pursuant to Section 8.9.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 9.2 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

 

“Affiliate” means, as to any Person, any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
such Person.  A Person shall be deemed to be “controlled by” any other Person if
such other Person possesses, directly or indirectly, power (a) to vote 10% or
more of the securities (on a fully diluted basis) having ordinary voting power
for the election of directors or managing general partners; or (b) to direct or
cause the direction of the management and policies of such Person whether by
contract or otherwise.

 

“Agent/Arranger Fee Letter” has the meaning set forth in Section 2.9(b).

 

“Agent-Related Persons” means the Administrative Agent (including any successor
administrative agent), together with its Affiliates (including, in the case of
Bank of America in its capacity as the Administrative Agent, the Arranger), and
the officers, directors, employees, agents and attorneys-in-fact of such Persons
and Affiliates.

 

“Aggregate Commitments” has the meaning set forth in the definition of
“Commitment.”

 

“Agreement” means, on any date, this Amended and Restated Credit Agreement as
originally in effect on the Closing Date and as thereafter from time to time
amended, supplemented, amended and restated, or otherwise modified and in effect
on such date.

 

“Alternative Currency” means any Committed Alternative Currency and any other
lawful currency (other than Dollars) that is freely transferable or convertible
into Dollars.

 

“Alternative Currency Equivalent” means, with respect to any amount denominated
in Dollars on any date of determination, the amount of an Alternative Currency
that could be purchased with such amount of Dollars using the reciprocal of the
foreign exchange rate(s) specified in the definition of “Dollar Equivalent,” as
determined by the Administrative Agent.

 

“Alternative Currency Loan” means any Loan denominated in an Alternative
Currency.  Each Alternative Currency Loan must be a Eurocurrency Rate Committed
Loan.

 

“Alternative Currency Sublimit” means $20,000,000.

 

“Applicable Commitment Fee Percentage” shall mean, for any Fiscal Quarter, the
percentage set forth below opposite the Consolidated Total Debt to EBITDA Ratio
as of the last day of the preceding Fiscal Quarter:

 

2

--------------------------------------------------------------------------------


 

Consolidated Total Debt
to EBITDA Ratio

 

Applicable
Commitment
Fee Percentage

 

equal to or greater than 1.75 to 1.0

 

0.40

%

less than 1.75 to 1.0, but equal to or greater than 1.25 to 1.0

 

0.35

%

less than 1.25 to 1.0 but equal to or greater than 0.75 to 1.0

 

0.30

%

less than 0.75 to 1.0

 

0.25

%

 

For purposes of the foregoing, the Applicable Commitment Fee Percentage at any
time shall be determined by reference to the Consolidated Total Debt to EBITDA
Ratio as of the last day of the most recently ended Fiscal Quarter and any
change in the Applicable Commitment Fee Percentage shall, except as otherwise
provided herein, become effective for all purposes on the date the certificate
and applicable financial statements described in Sections 6.1.1(a), 6.1.1(b) and
6.1.1(c) are required to be provided for the applicable fiscal period; provided,
however, that until the certificate and financial statements have been delivered
to the Administrative Agent for the Fiscal Quarter ending December 31, 2002, the
Applicable Unused Fee Percentage shall be 0.35%.  Notwithstanding the foregoing,
at any time during which the Company has failed to deliver the certificate and
applicable financial statements described in Sections 6.1.1(a), 6.1.1(b) and
6.1.1(c) with respect to a Fiscal Quarter (or the Fiscal Year in the case of the
fourth Fiscal Quarter) in accordance with the provisions thereof, the
Consolidated Total Debt to EBITDA Ratio shall be deemed, solely for purposes of
this definition, to be greater than 1.75 to 1.0 until such certificate and the
applicable financial statements are delivered.

 

“Applicable L/C Fee Rate” shall mean, for any Fiscal Quarter, the percentage set
forth below opposite the Consolidated Total Debt to EBITDA Ratio as of the last
day of the preceding Fiscal Quarter:

 

Consolidated Total Debt
to EBITDA Ratio

 

Applicable
L/C Fee Rate

 

equal to or greater than 1.75 to 1.0

 

2.00

%

less than 1.75 to 1.0, but equal to or greater than 1.25 to 1.0

 

1.75

%

less than 1.25 to 1.0 but equal to or greater than 0.75 to 1.0

 

1.50

%

less than 0.75 to 1.0

 

1.125

%

 

3

--------------------------------------------------------------------------------


 

For purposes of the foregoing, the Applicable L/C Fee Rate at any time shall be
determined by reference to the Consolidated Total Debt to EBITDA Ratio as of the
last day of the most recently ended Fiscal Quarter and any change in the
Applicable L/C Fee Rate shall, except as otherwise provided herein, become
effective for all purposes on the date the certificate and applicable financial
statements described in Sections 6.1.1(a), 6.1.1(b) and 6.1.1(c) are required to
be provided for the applicable fiscal period; provided, however, that until the
certificate and financial statements have been delivered to the Administrative
Agent for the Fiscal Quarter ending December 31, 2002, the Applicable L/C Fee
Rate shall be 1.75%.  Notwithstanding the foregoing, at any time during which
the Company has failed to deliver the certificate and applicable financial
statements described in Sections 6.1.1(a), 6.1.1(b) and 6.1.1(c) with respect to
a Fiscal Quarter (or the Fiscal Year in the case of the fourth Fiscal Quarter)
in accordance with the provisions thereof, the Consolidated Total Debt to EBITDA
Ratio shall be deemed, solely for purposes of this definition, to be greater
than 1.75 to 1.0 until such certificate and the applicable financial statements
are delivered.

 

“Applicable Margin” means, for any Fiscal Quarter, the margin set forth below
opposite the Consolidated Total Debt to EBITDA Ratio as of the last day of the
preceding Fiscal Quarter:

 

Consolidated Total Debt
to EBITDA Ratio

 

Applicable
Margin for
Eurocurrency
Rate Loans

 

Applicable
Margin
For
Base Rate Loans

 

equal to or greater than 1.75 to 1.0

 

2.0

%

0.50

%

less than 1.75 to 1.0, but equal to or greater than 1.25 to 1.0

 

1.75

%

0.25

%

less than 1.25 to 1.0 but equal to or greater than 0.75 to 1.0

 

1.50

%

0

%

less than 0.75 to 1.0

 

1.125

%

0

%

 

For purposes of the foregoing, the Applicable Margin at any time shall be
determined by reference to the Consolidated Total Debt to EBITDA Ratio as of the
last day of the most recently ended Fiscal Quarter and any change in the
Applicable Margin shall become effective for all purposes on the date the
certificate and applicable financial statements described in Sections 6.1.1(a),
6.1.1(b) and 6.1.1(c) are required to be provided for the applicable fiscal
period; provided, however, that until the certificate and financial statements
have been delivered to the Administrative Agent for the Fiscal Quarter ending
December 31, 2002, the Applicable Margin for Eurocurrency Rate Committed Loans
shall be 1.75% and the Applicable Margin for Base Rate Loans shall be 0.25%. 
Notwithstanding the foregoing, at any time during which the Company has failed
to deliver the certificate and applicable financial statements described in

 

4

--------------------------------------------------------------------------------


 

Sections 6.1.1(a), 6.1.1(b) and 6.1.1(c) with respect to a Fiscal Quarter (or
the Fiscal Year in the case of the fourth Fiscal Quarter) in accordance with the
provisions thereof, the Consolidated Total Debt to EBITDA Ratio shall be deemed,
solely for purposes of this definition, to be greater than 1.75 to 1.0 until
such certificate and the applicable financial statements are delivered.

 

“Approved Fund” has the meaning specified in Section 9.7(h).

 

“Arranger” means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.

 

“Assignment and Acceptance” means an Assignment and Acceptance substantially in
the form of Exhibit G.

 

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel and the allocated cost of internal legal
services and all disbursements of internal counsel.

 

“Authorized Corporate Officer” means, relative to any Obligor, those of its
officers whose signatures and incumbency shall have been certified to the
Administrative Agent and the Lenders pursuant to Section 4.1.1 with respect to
the Company and pursuant to Section 4.1.2 with respect to the Guarantor.

 

“Bank of America” is defined in the preamble.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% or (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.”  Such rate is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans shall be denominated in Dollars.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrowers” is defined in the preamble.

 

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

 

5

--------------------------------------------------------------------------------


 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and (a) if such day relates to any
Eurocurrency Rate Committed Loan denominated in a currency other than Euro,
means any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London interbank market or (b) if such day
relates to any Eurocurrency Rate Committed Loan denominated in Euro, means a
TARGET Day.

 

“Calculation Date” means, in respect of a Eurocurrency Rate Committed Loan
denominated in an Alternative Currency, (a) the date falling two Business Days
(or such other period as is customary in the relevant foreign exchange market
for delivery on the date of the relevant Borrowing) prior to the date of each
Borrowing, (b) the date falling two Business Days (or such other period as is
customary in the relevant foreign exchange market for delivery on the date of
the relevant conversion or continuation of a Committed Loan) prior to the date
of conversion or continuation of any Committed Loan pursuant to Section 2.2, or
(c) such additional dates as the Administrative Agent or the Required Lenders
shall specify.

 

“Capitalized Lease” of any Person means any lease of any property (whether real,
personal or mixed) by such Person as lessee that, in accordance with GAAP,
either would be required to be classified and accounted for as a capital lease
on a balance sheet of such Person or otherwise be disclosed as such in a note to
such balance sheet, other than, in the case of the Company or a Subsidiary of
the Company, any such lease under which the Company or such Subsidiary is the
lessor.

 

“Capitalized Lease Liabilities” of any Person means the amount of all
capitalized monetary obligations of such Person under any Capitalized Lease,
determined in accordance with GAAP, and the stated maturity thereof shall be the
date of the last payment of rent or any other amount due under such lease prior
to the first date upon which such lease may be terminated by the lessee without
payment of a penalty.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the L/C Issuer (which documents are hereby consented to by the Lenders). 
Derivatives of such term shall have corresponding meaning.  The Borrowers hereby
grant the Administrative Agent, for the benefit of the L/C Issuer and the
Lenders, a Lien on all such cash and deposit account balances.  Cash collateral
shall be maintained in blocked, interest bearing deposit accounts at Bank of
America acceptable to the Administrative Agent.

 

“Cash Equivalent Investment” means, at any time as to any Person, any investment
that is classified under GAAP as a short term investment and is consistent with
such Person’s internal guidelines regarding liquidity and short term
investments.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 as amended by the Superfund Amendments and Reauthorization
Action of 1986, as thereafter amended.

 

6

--------------------------------------------------------------------------------


 

“CERCLIS” means the Comprehensive Environmental Response Compensation Liability
Information System List.

 

“Change in Control” means, with respect to any Person, an event or series of
events by which:

 

(A)           ANY “PERSON” OR “GROUP” (AS SUCH TERMS ARE USED SECTIONS 13(D) AND
14(D) OF THE SECURITIES EXCHANGE ACT OF 1934, BUT EXCLUDING ANY EMPLOYEE BENEFIT
PLAN OF SUCH PERSON OR ITS SUBSIDIARIES, OR ANY PERSON ACTING IN ITS CAPACITY AS
TRUSTEE, AGENT OR OTHER FIDUCIARY OR ADMINISTRATOR OF ANY SUCH PLAN), BECOMES
THE “BENEFICIAL OWNER” (AS DEFINED IN RULES 13D-3 AND 13D-5 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, EXCEPT THAT A PERSON SHALL BE DEEMED TO HAVE “BENEFICIAL
OWNERSHIP” OF ALL SECURITIES THAT SUCH PERSON HAS THE RIGHT TO ACQUIRE, WHETHER
SUCH RIGHT IS EXERCISABLE IMMEDIATELY OR ONLY AFTER THE PASSAGE OF TIME),
DIRECTLY OR INDIRECTLY, OF 30% OR MORE OF THE EQUITY INTERESTS OF SUCH PERSON;
OR

 

(B)           DURING ANY PERIOD OF 12 CONSECUTIVE MONTHS, A MAJORITY OF THE
MEMBERS OF THE BOARD OF DIRECTORS OR OTHER EQUIVALENT GOVERNING BODY OF SUCH
PERSON CEASE TO BE COMPOSED OF INDIVIDUALS (I) WHO WERE MEMBERS OF THAT BOARD OR
EQUIVALENT GOVERNING BODY ON THE FIRST DAY OF SUCH PERIOD, (II) WHOSE ELECTION
OR NOMINATION TO THAT BOARD OR EQUIVALENT GOVERNING BODY WAS APPROVED BY
INDIVIDUALS REFERRED TO IN CLAUSE (I) ABOVE CONSTITUTING AT THE TIME OF SUCH
ELECTION OR NOMINATION AT LEAST A MAJORITY OF THAT BOARD OR EQUIVALENT GOVERNING
BODY OR (III) WHOSE ELECTION OR NOMINATION TO THAT BOARD OR OTHER EQUIVALENT
GOVERNING BODY WAS APPROVED BY INDIVIDUALS REFERRED TO IN CLAUSES (I) AND (II)
ABOVE CONSTITUTING AT THE TIME OF SUCH ELECTION OR NOMINATION AT LEAST A
MAJORITY OF THAT BOARD OR EQUIVALENT GOVERNING BODY.

 

“Closing Date” means the first date all the conditions precedent in Section 4.1
are satisfied or waived in accordance with Section 4.1.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.1, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.1, as such amount may be
reduced or adjusted from time to time in accordance with this Agreement
(collectively, the “Aggregate Commitments”).

 

“Committed Alternative Currency” means each of Euro, Sterling, Yen and each
other currency that is freely available and freely transferable and convertible
into Dollars and which is approved by all the Lenders in accordance with Section
1.8.

 

7

--------------------------------------------------------------------------------


 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and having the same Interest Period made by each of the
Lenders pursuant to Section 2.1.

 

“Committed Loan” has the meaning specified in Section 2.1.

 

“Committed Loan Note” means a promissory note made by the Company or any
Designated Subsidiary in favor of a Lender evidencing Committed Loans made by
such Lender, substantially in the form of Exhibit C-1.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Committed Loans as the same Type, pursuant to Section 2.2(a), which, if in
writing, shall be substantially in the form of Exhibit A.

 

“Company” is defined in the preamble.

 

“Company Guaranty” means a Guaranty executed and delivered by the Company
pursuant to Section 4.2.4 substantially in the form of Exhibit D hereto, as
amended, supplemented restated or otherwise modified from time to time.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit F.

 

“Consolidated Capital Expenditures” means, with respect to any Person for any
period of determination, all payments, including without limitation, payments
with respect to Capital Lease Obligations, for any fixed assets or improvements,
or replacements, substitutions or additions thereto, that have a useful life of
more than one year and which are required to be capitalized under GAAP.

 

“Consolidated Current Liabilities” means, with respect to any Person at any date
of determination thereof, the consolidated current liabilities of such Person
and its consolidated Subsidiaries as determined in accordance with GAAP.

 

“Consolidated EBITDA” means, with respect to any Person for any period of
determination, Consolidated Operating Income of such Person for such period,
plus, without duplication, (i) depreciation, (ii) amortization and
(iii) interest income of such Person and its consolidated Subsidiaries for such
period, all as determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Fixed Charge Coverage Ratio” means, with respect to any Person for
any period of determination, the ratio of (i) the remainder of (x) Consolidated
EBITDA, minus (y) Consolidated Capital Expenditures, to (ii) the sum of (A) cash
payments of Consolidated Interest Charges, plus (B) scheduled principal payments
on any items of the types described in clauses (a), (c) or (f) of the definition
of Indebtedness of such Person for the four immediately preceding Fiscal
Quarters.

 

8

--------------------------------------------------------------------------------


 

“Consolidated Funded Debt” means, with respect to any Person at any date of
determination thereof, the sum on such date of (a) such Person’s Consolidated
Long-Term Debt and (b) the aggregate present values of the principal portion of
all Capitalized Lease Liabilities of such Person and its consolidated
Subsidiaries on a consolidated basis.

 

“Consolidated Interest Charges” means, with respect to any Person, for any
period of determination, the sum of (a) all interest, premium payments, fees,
charges and related expenses of such Person and its Subsidiaries in connection
with borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, and (b) the portion of rent expense of such
Person and its Subsidiaries with respect to such period under Capitalized Leases
that is treated as interest in accordance with GAAP.

 

“Consolidated Long-Term Debt” means, with respect to any Person at any date of
determination thereof, Indebtedness of such Person and its consolidated
Subsidiaries which is included in clauses (a), (c) and (f) of the definition of
Indebtedness, the final maturity of which is more than twelve (12) months after
such date of determination.

 

“Consolidated Net Assets” means, with respect to any Person at any date of
determination thereof, such Person’s Consolidated Total Assets minus such
Person’s Consolidated Current Liabilities.

 

“Consolidated Net Income” means, with respect to any Person for any period, the
net income of such Person and its consolidated Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Net Worth” means, with respect to any Person at any date of
determination thereof, the total of shareholders’ equity (including capital
stock, additional paid-in capital and retained earnings after deducting treasury
stock) of such Person and its consolidated Subsidiaries at such date determined
on a consolidated basis in accordance with GAAP.

 

“Consolidated Operating Income” means, with respect to any Person for any period
of determination, the operating income of such Person and its consolidated
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP.

 

“Consolidated Total Assets” means, with respect to any Person at any date of
determination thereof, the total amount of all assets of such Person and its
consolidated Subsidiaries determined on a consolidated basis in accordance with
GAAP.

 

“Consolidated Total Capitalization” means, with respect to any Person at any
date of determination thereof, the sum on such date of (a) Consolidated Funded
Debt of such Person plus (b) Consolidated Net Worth of such Person.

 

“Consolidated Total Debt” means, with respect to any Person at any date of
determination thereof, the aggregate amount of those items of Indebtedness of
such Person and its consolidated Subsidiaries included in clauses (a), (b), (c),
(e), (f) and (g) of the definition of “Indebtedness” determined on a
consolidated basis in accordance with GAAP.

 

9

--------------------------------------------------------------------------------


 

“Consolidated Total Debt to EBITDA Ratio” means, with respect to any Person at
any date of determination thereof, the ratio of (i) the Consolidated Total Debt
of such Person, to (ii) Consolidated EBITDA of such Person for the four
immediately preceding Fiscal Quarters.

 

“Contingent Liability” means, with respect to any Person, any agreement,
undertaking or arrangement by which such Person guarantees, endorses or
otherwise becomes or is contingently liable upon (by direct or indirect
agreement, contingent or otherwise, to provide funds for payment, to supply
funds to, or otherwise to invest in, a debtor, or otherwise to assure a creditor
against loss) the indebtedness, obligation or any other liability of any other
Person (other than by endorsements of instruments in the course of collection),
or guarantees the payment of dividends or other distributions upon the shares of
any other Person.  The amount of any Person’s obligation under any Contingent
Liability shall (subject to any limitation set forth therein) be deemed to be
the outstanding principal amount (or maximum principal amount, if larger) of the
debt, obligation or other liability guaranteed thereby.

 

“Credit Extension” means each of the following: (a) a Committed Borrowing, (b) a
borrowing of a Swing Line Loan, and (c) an L/C Credit Extension.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

 

“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Margin, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Committed Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus 2% per annum, in each
case to the fullest extent permitted by applicable Laws.

 

“Designated Subsidiary” means any Subsidiary identified as such in a Designation
Letter.

 

“Designation Letter” means a letter in the form of Exhibit E signed by an
Authorized Corporate Officer of the Company and each Designated Subsidiary
identified therein.

 

“Disclosure Schedule” means the Disclosure Schedule attached hereto.

 

“Dollar” and “$” means lawful money of the United States of America.

 

“Dollar Equivalent” means, as of any date of determination (a) with respect to
any amount denominated in Dollars, such amount, and (b) with respect to any
amount denominated in any currency other than Dollars, the amount of Dollars
that would be required to purchase the amount of the relevant Alternative
Currency based on the spot rate for the purchase by Bank of

 

10

--------------------------------------------------------------------------------


 

America of such Alternative Currency through its foreign exchange trading office
at approximately 10:00 a.m., Chicago time, on such date.

 

“Dollar Loan” means any Loan denominated in Dollars.

 

“Eligible Assignee” has the meaning specified in Section 9.7(h).

 

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998, as amended from time to time.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency (whether known as the “euro” or otherwise).

 

“Environmental Laws” means all applicable federal, state or local statutes,
laws, ordinances, codes, rules and regulations (including consent decrees and
administrative orders binding on the Company or any of its Subsidiaries)
relating to public health and safety and protection of the environment.

 

“Equity Interests” means (a) with respect to a corporation, shares of the
capital stock of such corporation and (b) with respect to a partnership, limited
liability company or other person, partnership, limited liability or other
equity interests in such Person.

 

“Equity Issuance” means any issuance and sale by the Company or by any
Subsidiary to a Person other than the Company or any Subsidiary, of any Equity
Interests of the Company or any Subsidiary or any Rights in respect thereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, together with the regulations
thereunder, in each case as in effect from time to time.  References to sections
of ERISA also refer to any successor sections.

 

“ERISA Affiliate” means any corporation, partnership, or other trade or business
(whether or not incorporated) that is, along with the Company, a member of a
controlled group of corporations or a controlled group of trades or businesses,
as described in sections 414(b) and 414(c), respectively, of the Code or
section 4001 of ERISA, or a member of the same affiliated service group within
the meaning of section 414(m) of the Code.

 

“Euro” and “€” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

“Eurocurrency Rate” means (a) for any Interest Period with respect to any
Eurocurrency Rate Committed Loan other than one referred to in subsection (b) of
this definition:

 

(i)            the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate that appears on the page of the

 

11

--------------------------------------------------------------------------------


 

Telerate screen (or any successor thereto) that displays an average British
Bankers Association Interest Settlement Rate for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) on the Quotation Date for such currency, or

 

(ii)           if the rate referenced in the preceding clause (i) does not
appear on such page or service or such page or service shall cease to be
available, the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate on such other page or other service that displays
an average British Bankers Association Interest Settlement Rate for deposits in
the relevant currency (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period, determined as of approximately
11:00 a.m. (London time) on the Quotation Date for such currency, or

 

(iii)          if the rates referenced in the preceding clauses (i) and (ii) are
not available, the rate per annum determined by the Administrative Agent as the
rate of interest (rounded upward to the next 1/100th of 1%) at which deposits in
the relevant currency for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurocurrency Rate Committed Loan
being made, continued or converted by Bank of America and with a term equivalent
to such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank market for such currency at their request at
approximately 11:00 a.m. (London time) on the Quotation Date for such currency;
and

 

(b)           for any Interest Period with respect to any Eurocurrency Rate
Committed Loan denominated in Sterling and advanced by a Lender required to
comply with the relevant requirements of the Bank of England and the Financial
Services Authority of the United Kingdom, the sum of (i) the rate determined in
accordance with subsection (a) of this definition and (ii) the Mandatory Cost
Rate for such Interest Period.

 

“Eurocurrency Rate Committed Loan” means a Committed Loan that bears interest at
a rate based on the Eurocurrency Rate.

 

“Event of Default” is defined in Section 7.1.

 

“Excess Portion” is defined in Section 6.2.5.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards to
the nearest 1/100 of 1%) equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such day, as published by the Federal Reserve Bank
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding

 

12

--------------------------------------------------------------------------------


 

Business Day, the Federal Funds Rate for such day shall be the average rate
charged to Bank of America on such day on such transactions as determined by the
Administrative Agent.

 

“Fiscal Quarter” means any quarter of a Fiscal Year.

 

“Fiscal Year” means any period of twelve consecutive calendar months ending on
September 30th; references to a Fiscal Year with a number corresponding to any
calendar year (e.g. the “2003 Fiscal Year”) refer to the Fiscal Year ending on
the September 30th occurring during such calendar year.

 

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

 

“Foreign Lender” has the meaning specified in Section 9.15.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or such other principles as may be approved
by a significant segment of the accounting profession, that are applicable to
the circumstances as of the date of determination, consistently applied.  If at
any time any change in GAAP would affect the computation of any financial ratio
or requirement set forth in any Loan Document, and either the Company or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Company shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (a) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (b) the Company shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.

 

“Guaranty” means the Guaranty made by the Guarantor(s) in favor of the
Administrative Agent on behalf of the Lenders, substantially in the form of
Exhibit H.

 

“Guarantor(s)” means Andrew Amplifiers, Inc. and any other Material Subsidiary
that becomes a Guarantor by delivering the documents required by Section 6.1.5.

 

“Hazardous Material” means:

 

(a)           any “hazardous substance”, as defined in Section 101(14) of
CERCLA;

 

13

--------------------------------------------------------------------------------


 

(b)           any petroleum product; or

 

(c)           any pollutant or contaminant or hazardous, dangerous or toxic
chemical, material or substance within the meaning of any other applicable
federal, state or local law, regulation, ordinance or requirement (including
consent decrees and administrative orders binding on the Company or any of its
Subsidiaries) relating to or imposing liability or standards of conduct
concerning any hazardous, toxic or dangerous waste, substance or material, all
as amended or hereafter amended.

 

“Hedging Obligations” means, with respect to any Person, all liabilities of such
Person under interest rate swap agreements, interest rate cap agreements and
interest rate collar agreements, and all other agreements or arrangements
designed to protect such Person against fluctuations in interest rates or
currency exchange rates.

 

“herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular Section,
paragraph or provision of this Agreement or such other Loan Document.

 

“Impermissible Qualification” means, relative to the opinion or certification of
any independent public accountant as to any financial statement of any Obligor,
any qualification or exception to such opinion or certification:

 

(a)           which is of a “going concern” or similar nature;

 

(b)           which relates to the limited scope of examination of matters
relevant to such financial statement; or

 

(c)           which relates to the treatment or classification of any item in
such financial statement and which, as a condition to its removal, would require
an adjustment to such item the effect of which would be to cause such Obligor to
be in default of any of its obligations under Section 6.2.

 

“including” means including without limiting the generality of any description
preceding such term, and, for purposes of this Agreement and each other Loan
Document, the parties hereto agree that the rule of ejusdem generis shall not be
applicable to limit a general statement, which is followed by or referable to an
enumeration of specific matters, to matters similar to the matters specifically
mentioned.

 

“Indebtedness” of any Person means, without duplication:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments;

 

(b)           all obligations, contingent or otherwise, relative to the face
amount of all letters of credit, whether or not drawn, and banker’s acceptances
issued for the account of such Person;

 

14

--------------------------------------------------------------------------------


 

(c)           all obligations of such Person as lessee under leases which have
been or should be, in accordance with GAAP, recorded as Capitalized Lease
Liabilities;

 

(d)           all other items which, in accordance with GAAP, would be included
as liabilities on the liability side of the balance sheet of such Person as of
the date at which Indebtedness is to be determined;

 

(e)           net liabilities of such Person under all Hedging Obligations;

 

(f)            whether or not so included as liabilities in accordance with
GAAP, all obligations of such Person to pay the deferred purchase price of
property or services, and indebtedness (excluding prepaid interest thereon)
secured by a Lien on property owned or being purchased by such Person (including
indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse; and

 

(g)           all Contingent Liabilities of such Person in respect of any of the
foregoing.

 

“Indemnified Liabilities” is defined in Section 9.5.

 

“Indemnitees” is defined in Section 9.5.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan; provided, however,
that if any Interest Period for a Eurocurrency Rate Committed Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan (including a Swing Line Loan), the last Business Day of each
March, June, September and December and the Maturity Date.

 

“Interest Period” means as to each Eurocurrency Rate Committed Loan, the period
commencing on the date such Eurocurrency Rate Committed Loan is disbursed or
converted to or continued as a Eurocurrency Rate Committed Loan and ending on
the date one, two or three months thereafter, as selected by the Company in its
Committed Loan Notice; provided that:

 

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Rate Committed Loan, such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day;

 

(ii)           any Interest Period pertaining to a Eurocurrency Rate Committed
Loan that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Business Day of the calendar
month at the end of such Interest Period; and

 

(iii)          no Interest Period shall extend beyond the scheduled Maturity
Date.

 

15

--------------------------------------------------------------------------------


 

“Investment” means, relative to any Person,

 

(a)           any loan or advance made by such Person to any other Person
(excluding commission, travel and similar advances to officers and employees
made in the ordinary course of business);

 

(b)           any Contingent Liability of such Person; and

 

(c)           any ownership or similar interest held by such Person in any other
Person which is not a Subsidiary of such Person.

 

The amount of any Investment shall be the original principal or capital amount
thereof less all returns of principal or equity thereon (and without adjustment
by reason of the financial condition of such other Person) and shall, if made by
the transfer or exchange of property other than cash, be deemed to have been
made in an original principal or capital amount equal to the fair market value
of such property.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s participation in
any L/C Borrowing in accordance with its Pro Rata Share.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
face amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.

 

“Lenders” is defined in the preamble.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such on Schedule 9.2, or such other office or offices as a Lender
may from time to time notify the Company and the Administrative Agent.

 

16

--------------------------------------------------------------------------------


 

“Letter of Credit” means any letter of credit issued hereunder.  A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).

 

“Letter of Credit Sublimit” means an amount equal to the lesser of the Aggregate
Commitments and $35,000,000.  The Letter of Credit Sublimit is part of, and not
in addition to, the Aggregate Commitments.

 

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property to secure payment of a debt or performance of an
obligation or other priority or preferential arrangement of any kind or nature
whatsoever.

 

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

 

“Loan Document” means this Agreement, the Notes, the Guaranty and each other
agreement, document or instrument delivered in connection with this Agreement,
the Notes and the Guaranty.

 

“Loan Parties” means, collectively, the Borrowers and the Guarantor.

 

“Mandatory Cost Rate” means, with respect to any period, a rate per annum
determined in accordance with Schedule 1.1.

 

“Material Subsidiary” means any Subsidiary of the Company incorporated under the
laws of any state of the United States which as of any date of determination (i)
during the four immediately preceding Fiscal Quarters generated 5% or more of
the Consolidated Operating Income of the Company, or (ii) owned 5% or more of
the Consolidated Total Assets of the Company.

 

“Maturity Date” means (a) December 19, 2005, (b) such earlier date upon which
the Commitments may be terminated in accordance with the terms hereof, or (c)
such later date to which the tenor of the Aggregate Commitments may be extended
in accordance with the terms hereof.

 

“Notes” means, collectively, the Committed Loan Notes and the Swing Line Note.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest that accrues after the commencement by or against any

 

17

--------------------------------------------------------------------------------


 

Loan Party of any proceeding under any Debtor Relief Laws naming such Person as
the debtor in such proceeding.

 

“Obligor” means the Company, each other Borrower and the Guarantor(s) or any
other Person (other than the Administrative Agent, the L/C Issuer or any Lender)
obligated under any Loan Document.

 

“Organic Document” means, (a) with respect to any corporation, the certificate
or articles of incorporation and the bylaws; (b) with respect to any limited
liability company, the articles of formation and operating agreement; and (c)
with respect to any partnership, joint venture, trust or other form of business
entity, the partnership, joint venture or other applicable agreement of
formation and any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation with the secretary of state or other
department in the state of its formation, in each case as amended from time to
time.

 

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements of outstanding unpaid
drawings under any Letters of Credit or any reductions in the maximum amount
available for drawing under Letters of Credit taking effect on such date.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the Federal Funds Rate and (b) with respect to any amount
denominated in an Alternative Currency, the rate of interest per annum at which
overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by Bank of America’s London Branch to
major banks in the London interbank market.

 

“Participant” has the meaning specified in Section 9.7(d).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

 

“Pension Plan” means a “pension plan”, as such term is defined in section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a multiemployer plan
as defined in section 4001(a)(3) of ERISA), and to which the Company or any
ERISA Affiliate may have liability, including any liability by reason of having
been a substantial employer within the meaning of section 4063 of ERISA at any
time during the preceding five years, or by reason of being deemed to be a
contributing sponsor under section 4069 of ERISA.

 

18

--------------------------------------------------------------------------------


 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by any Borrower or any ERISA Affiliate.

 

“Person” means any natural person, corporation, partnership, firm, joint
venture, limited liability company, association, trust, government, governmental
agency or any other entity, whether acting in an individual, fiduciary or other
capacity.

 

“Pro Rata Share” means, with respect to each Lender, the percentage (carried out
to the ninth decimal place) of the Aggregate Commitments set forth opposite the
name of such Lender on Schedule 2.1, as such share may be adjusted as
contemplated herein.

 

“Quotation Date” means, for any Interest Period, (a) for any currency other than
Sterling, the date two Business Days prior to the commencement of such Interest
Period and (b) for Sterling, the first day of such Interest Period; provided
that if market practice differs in the relevant interbank market for any
currency, the “Quotation Date” for such currency shall be determined by the
Administrative Agent in accordance with market practice in the relevant
interbank market (and if quotations would normally be given by leading banks in
the relevant interbank market on more than one day, the “Quotation Date” shall
be the last of such days).

 

“Register” has the meaning set forth in Section 9.7(c).

 

“Related Party” means, with respect to any Person (i) any director (or Person
holding the equivalent position) or officer (or Person holding the equivalent
position) of such Person, and (ii) any other Person which, directly or
indirectly, controls or is controlled by or under common control with such first
Person (excluding any trustee under, or any committee with responsibility for
administering, a Plan).  A Person shall be deemed to be

 

(A)           “CONTROLLED BY” ANY OTHER PERSON IF (I) SUCH OTHER PERSON
BENEFICIALLY OWNS OR HOLDS, OR DIRECTLY OR INDIRECTLY HAS THE POWER TO VOTE FIVE
PERCENT (5%) OR MORE (ON A FULLY DILUTED BASIS) OF THE EQUITY INTEREST OF SUCH
FIRST PERSON OR (II) IF SUCH OTHER PERSON HAS THE POWER TO DIRECT OR CAUSE THE
DIRECTION OF THE MANAGEMENT AND POLICIES OF SUCH FIRST PERSON (WHETHER BY
CONTRACT OR OTHERWISE); OR

 

(B)           “CONTROLLED BY” OR “UNDER COMMON CONTROL WITH” ANOTHER PERSON IF
SUCH OTHER PERSON IS A MEMBER OF THE IMMEDIATE FAMILY OF A PERSON WHICH IS A
RELATED PARTY OF SUCH FIRST PERSON OR IS THE EXECUTOR, ADMINISTRATOR OR OTHER
PERSONAL REPRESENTATIVE OF SUCH FIRST PERSON.

 

“Release” means a “release”, as such term is defined in CERCLA.

 

“Reportable Event” has the meaning given to such term in ERISA.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

 

19

--------------------------------------------------------------------------------


 

“Required Lenders” means Lenders having at least 51% of the Aggregate
Commitments or, if the Commitments have been terminated, Lenders holding at
least 51% of the then aggregate outstanding principal amount of the Notes then
held by the Lenders.

 

“Rights” means, with respect to any Person, warrants, options or other rights to
acquire Equity Interests in such Person.

 

“Senior Note Agreements” means, collectively, those Note Agreements, each dated
as of September 1, 1990, between the Company and certain purchasers, providing
for the sale by the Company of its 9.52% Senior Notes due September 30, 2005, as
such Note Agreements are amended, modified or supplemented from time to time.

 

“Sterling” means the lawful currency of the United Kingdom.

 

“Subsidiary” means, as to any Person, (i) any corporation of which or in which
such Person, such Person and one or more of its Subsidiaries, or one or more
Subsidiaries of such Person directly or indirectly own 50% or more of the
combined voting power of all classes of stock having general voting power under
ordinary circumstances to elect a majority of the board of directors of such
corporation (irrespective of whether at the time capital stock of any other
class or classes of such corporation shall or might have voting power upon the
occurrence of any contingency), (ii) any partnership, joint venture or similar
entity of which or in which such Person, such Person and one or more of its
Subsidiaries, or one or more Subsidiaries of such Person directly or indirectly
own 50% or more of the capital interest or profits interest or (iii) any trust,
association or other unincorporated organization of which or in which such
Person, and one or more of its Subsidiaries, or one or more Subsidiaries of such
Person directly or indirectly own 50% or more of the beneficial interest.

 

“Supermajority Lenders” means Lenders having at least 75% of the Commitment
Amount or, if the Commitments have been terminated, Lenders holding at least 75%
of the then aggregate outstanding principal amount of the Notes then held by the
Lenders.

 

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.4.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.4(a).

 

“Swing Line Note” means a promissory note made by the Company in favor of the
Swing Line Lender evidencing Swing Line Loans made by such Lender, substantially
in the form of Exhibit C-2.

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.4(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

20

--------------------------------------------------------------------------------


 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

 

“Syndication Agent” is defined in the preamble.

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) System (or, if such clearing system ceases
to be operative, such other clearing system (if any) reasonably determined by
the Administrative Agent to be a suitable replacement) is operating.

 

“Type” means with respect to a Committed Loan, its character as a Base Rate Loan
or a Eurocurrency Rate Committed Loan.

 

“United States” or “U.S.” means the United States of America, its fifty States
and the District of Columbia.

 

“Unreimbursed Amount” has the meaning set forth in Section 2.3(c)(i).

 

“Welfare Plan” means a “welfare plan”, as such term is defined in section 3(1)
of ERISA.

 

“Yen” means the lawful currency of Japan.

 

1.2           Use of Defined Terms.  Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meanings when used in the Schedules to this Agreement and in
each Note, Loan Document, notice and other communication delivered from time to
time in connection with this Agreement or any other Loan Document.

 

1.3           Cross-References.  Unless otherwise specified, references in this
Agreement and in each other Loan Document to any Article or Section are
references to such Article or Section of this Agreement or such other Loan
Document, as the case may be, and, unless otherwise specified, references in any
Article, Section or definition to any clause are references to such clause of
such Article, Section or definition.

 

1.4           Rounding.  Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.5           References to Agreements and Laws.  Unless otherwise expressly
provided herein, (a) references to agreements (including the Loan Documents) and
other contractual instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan

 

21

--------------------------------------------------------------------------------


 

Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

1.6           Exchange Rates; Alternative Currency Equivalents.  On each
Calculation Date, the Administrative Agent shall determine the exchange rate as
of such Calculation Date to be used for calculating relevant Dollar Equivalent
and Alternative Currency Equivalent amounts.  The exchange rates so determined
shall become effective on such Calculation Date and shall for all purposes of
this Agreement (other than any provision expressly requiring the use of a
current exchange rate) be the exchange rates employed in converting any amounts
between the applicable currencies.  Wherever in this Agreement in connection
with a Borrowing, conversion or continuation of a Loan or the issuance of a
Letter of Credit, an amount, such as a required minimum or multiple amount, is
expressed in Dollars, but such Borrowing, Loan or Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
1,000 units of such Alternative Currency), as determined by the Administrative
Agent.

 

1.7           Redenomination of Sterling.

 

(A)           AT SUCH TIME, IF ANY, AS THE UNITED KINGDOM OF GREAT BRITAIN AND
NORTHERN IRELAND ADOPTS THE EURO AS ITS LAWFUL CURRENCY, EACH OBLIGATION OF EACH
PARTY TO THIS AGREEMENT TO MAKE A PAYMENT DENOMINATED IN STERLING SHALL BE
REDENOMINATED INTO EURO AT THE TIME OF SUCH ADOPTION (IN ACCORDANCE WITH THE
APPLICABLE UK LEGISLATION AND THE EMU LEGISLATION).  IF THE BASIS OF ACCRUAL OF
INTEREST EXPRESSED IN THIS AGREEMENT IN RESPECT OF STERLING SHALL BE
INCONSISTENT WITH ANY CONVENTION OR PRACTICE IN THE LONDON INTERBANK MARKET FOR
THE BASIS OF ACCRUAL OF INTEREST IN RESPECT OF THE EURO, SUCH EXPRESSED BASIS
SHALL BE REPLACED BY SUCH CONVENTION OR PRACTICE WITH THAT APPLICABLE TO THE
EURO; PROVIDED THAT IF ANY BORROWING IN STERLING IS OUTSTANDING IMMEDIATELY
PRIOR TO SUCH DATE, SUCH REPLACEMENT SHALL TAKE EFFECT, WITH RESPECT TO SUCH
BORROWING, AT THE END OF THE THEN CURRENT INTEREST PERIOD.

 

(B)           EACH PROVISION OF THIS AGREEMENT SHALL BE SUBJECT TO SUCH
REASONABLE CHANGES OF CONSTRUCTION AS THE ADMINISTRATIVE AGENT MAY FROM TIME TO
TIME SPECIFY BY MEANS OF A WRITTEN NOTICE TO THE COMPANY TO BE APPROPRIATE TO
REFLECT THE ADOPTION OF THE EURO BY ANY MEMBER STATE OF THE EUROPEAN UNION AND
ANY RELEVANT MARKET CONVENTIONS OR PRACTICES RELATING TO THE EURO.

 

1.8           Additional Committed Alternative Currencies.  The Company may from
time to time request that Committed Loans and L/C Credit Extensions be made in a
currency other than those specifically listed in the definition of “Committed
Alternative Currency;” provided that such requested currency otherwise meets the
requirements set forth in such definition.  Any such request shall be made to
the Administrative Agent (which shall promptly notify each Lender thereof) not
later than 10:00 a.m., Chicago time, ten Business Days prior to the date of the
desired Credit Extension.  Each Lender shall notify the Administrative Agent,
not later than 10:00 a.m., Chicago time, five Business Days after receipt of
such request whether it consents, in its sole discretion, to making Committed
Loans and permitting L/C Credit Extensions in such requested currency.  Any
failure by a Lender to respond to such request within the time period

 

22

--------------------------------------------------------------------------------


 

specified in the preceding sentence shall be deemed to be a refusal by such
Lender to make Committed Loans and to permit L/C Credit Extensions in such
requested currency.  If all the Lenders consent to making Committed Loans and
permitting L/C Credit Extensions in such requested currency, the Administrative
Agent shall so notify the Company and such currency shall thereupon be deemed
for all purposes to be a Committed Alternative Currency hereunder.

 


ARTICLE II


 


THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.1           Committed Loans.  Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “Committed
Loan”) to the Borrowers in Dollars or in one or more Committed Alternative
Currencies from time to time on any Business Day during the period from the
Closing Date to the Maturity Date, in an aggregateamount not to exceed at any
time outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Committed Borrowing, the Dollar Equivalent of (i) the
aggregate Outstanding Amount of all Loans and L/C Obligations shall not exceed
the Aggregate Commitments, and (ii) the aggregate Outstanding Amount of the
Committed Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and (iii) the aggregate Outstanding Amount of all Loans and L/C
Obligations denominated in Alternative Currencies shall not exceed the
Alternative Currency Sublimit.  Within the limits of each Lender’s Commitment,
and subject to the other terms and conditions hereof, the Borrowers may borrow
under this Section 2.1, prepay under Section 2.5, and reborrow under this
Section 2.1.  Committed Loans may be Base Rate Loans or Eurocurrency Rate
Committed Loans, as further provided herein.

 


2.2           BORROWINGS, CONVERSIONS AND CONTINUATIONS OF COMMITTED LOANS.

 

(A)           EACH COMMITTED BORROWING, EACH CONVERSION OF COMMITTED LOANS FROM
ONE TYPE TO THE OTHER, AND EACH CONTINUATION OF COMMITTED LOANS AS THE SAME TYPE
SHALL BE MADE UPON THE COMPANY’S IRREVOCABLE NOTICE TO THE ADMINISTRATIVE AGENT,
WHICH MAY BE GIVEN BY TELEPHONE.  EACH SUCH NOTICE MUST BE RECEIVED BY THE
ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M., CHICAGO TIME, (I) FOUR BUSINESS
DAYS PRIOR TO THE REQUESTED DATE OF ANY COMMITTED BORROWING OF, CONVERSION TO OR
CONTINUATION OF ALTERNATIVE CURRENCY LOANS, (II) THREE BUSINESS DAYS PRIOR TO
THE REQUESTED DATE OF ANY COMMITTED BORROWING OF, CONVERSION TO OR CONTINUATION
OF EUROCURRENCY RATE COMMITTED LOANS (WHICH ARE NOT ALTERNATIVE CURRENCY LOANS)
OR OF ANY CONVERSION OF EUROCURRENCY RATE COMMITTED LOANS (WHICH ARE NOT
ALTERNATIVE CURRENCY LOANS) TO BASE RATE LOANS, AND (III) ON THE REQUESTED DATE
OF ANY COMMITTED BORROWING OF BASE RATE LOANS.  EACH SUCH TELEPHONIC NOTICE MUST
BE CONFIRMED PROMPTLY BY DELIVERY TO THE ADMINISTRATIVE AGENT OF A WRITTEN
COMMITTED LOAN NOTICE, APPROPRIATELY COMPLETED AND SIGNED BY AN AUTHORIZED
CORPORATE OFFICER OF THE COMPANY.  EACH COMMITTED BORROWING OF, CONVERSION TO OR
CONTINUATION OF EUROCURRENCY RATE COMMITTED LOANS SHALL BE IN A PRINCIPAL AMOUNT
OF $3,000,000 OR A WHOLE MULTIPLE OF $1,000,000 IN EXCESS THEREOF.  EACH
COMMITTED BORROWING OF OR CONVERSION TO BASE RATE LOANS SHALL BE IN A PRINCIPAL
AMOUNT OF $500,000 OR A WHOLE

 

23

--------------------------------------------------------------------------------


 

MULTIPLE OF $500,000 IN EXCESS THEREOF.  EACH COMMITTED LOAN NOTICE (WHETHER
TELEPHONIC OR WRITTEN) SHALL SPECIFY (I) THE APPLICABLE BORROWER, (II) WHETHER
THE BORROWER IS REQUESTING A COMMITTED BORROWING, A CONVERSION OF COMMITTED
LOANS FROM ONE TYPE TO THE OTHER, OR A CONTINUATION OF COMMITTED LOANS AS THE
SAME TYPE, (III) THE REQUESTED DATE OF THE BORROWING, CONVERSION OR
CONTINUATION, AS THE CASE MAY BE (WHICH SHALL BE A BUSINESS DAY), (IV) THE
PRINCIPAL AMOUNT OF COMMITTED LOANS TO BE BORROWED, CONVERTED OR CONTINUED, (V)
THE TYPE OF COMMITTED LOANS TO BE BORROWED OR TO WHICH EXISTING COMMITTED LOANS
ARE TO BE CONVERTED, (VI) THE CURRENCY OF THE COMMITTED LOANS TO THE BORROWED,
AND (VII) IF APPLICABLE, THE DURATION OF THE INTEREST PERIOD WITH RESPECT
THERETO.  IF THE COMPANY FAILS TO SPECIFY A CURRENCY IN A COMMITTED LOAN NOTICE
REQUESTING A BORROWING, THEN THE COMMITTED LOANS SO REQUESTED SHALL BE MADE IN
DOLLARS.  IF THE COMPANY FAILS TO SPECIFY A TYPE OF COMMITTED LOAN IN A
COMMITTED LOAN NOTICE OR IF THE COMPANY FAILS TO GIVE A TIMELY NOTICE REQUESTING
A CONVERSION OR CONTINUATION, THEN THE APPLICABLE COMMITTED LOANS SHALL BE MADE
OR CONTINUED AS, OR CONVERTED TO, BASE RATE LOANS; PROVIDED, HOWEVER, THAT IN
THE CASE OF A FAILURE TO TIMELY REQUEST A CONTINUATION OF COMMITTED LOANS
DENOMINATED IN A CURRENCY OTHER THAN DOLLARS, SUCH LOANS SHALL BE CONTINUED AS
EUROCURRENCY RATE COMMITTED LOANS IN THEIR ORIGINAL CURRENCY WITH AN INTEREST
PERIOD OF ONE MONTH.  ANY AUTOMATIC CONVERSION TO BASE RATE LOANS SHALL BE
EFFECTIVE AS OF THE LAST DAY OF THE INTEREST PERIOD THEN IN EFFECT WITH RESPECT
TO THE APPLICABLE EUROCURRENCY RATE COMMITTED LOANS.  IF THE COMPANY REQUESTS A
BORROWING OF, CONVERSION TO, OR CONTINUATION OF EUROCURRENCY RATE COMMITTED
LOANS IN ANY SUCH COMMITTED LOAN NOTICE, BUT FAILS TO SPECIFY AN INTEREST
PERIOD, IT WILL BE DEEMED TO HAVE SPECIFIED AN INTEREST PERIOD OF ONE MONTH.  NO
COMMITTED LOAN MAY BE CONVERTED INTO OR CONTINUED AS A COMMITTED LOAN
DENOMINATED IN A DIFFERENT CURRENCY, BUT INSTEAD MUST BE PREPAID IN THE ORIGINAL
CURRENCY OF SUCH LOAN AND REBORROWED IN THE OTHER CURRENCY.

 

(B)           FOLLOWING RECEIPT OF A COMMITTED LOAN NOTICE, THE ADMINISTRATIVE
AGENT SHALL PROMPTLY NOTIFY EACH LENDER OF ITS PRO RATA SHARE OF THE APPLICABLE
COMMITTED LOANS, AND IF NO TIMELY NOTICE OF A CONVERSION OR CONTINUATION IS
PROVIDED BY THE COMPANY, THE ADMINISTRATIVE AGENT SHALL NOTIFY EACH LENDER OF
THE DETAILS OF ANY AUTOMATIC CONVERSION TO BASE RATE LOANS OR CONTINUATION OF
COMMITTED LOANS DENOMINATED IN A CURRENCY OTHER THAN DOLLARS, IN EACH CASE AS
DESCRIBED IN THE PRECEDING SUBSECTION.  IN THE CASE OF A COMMITTED BORROWING,
EACH LENDER SHALL MAKE THE AMOUNT OF ITS COMMITTED LOAN AVAILABLE TO THE
ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE FUNDS AT THE ADMINISTRATIVE
AGENT’S OFFICE FOR THE APPLICABLE CURRENCY NOT LATER THAN 1:00 P.M., CHICAGO
TIME, ON THE BUSINESS DAY SPECIFIED IN THE APPLICABLE COMMITTED LOAN NOTICE. 
UPON SATISFACTION OF THE APPLICABLE CONDITIONS SET FORTH IN SECTION 4.3 (AND, IF
SUCH BORROWING IS THE INITIAL CREDIT EXTENSION, SECTION 4.1), THE ADMINISTRATIVE
AGENT SHALL MAKE ALL FUNDS SO RECEIVED AVAILABLE TO THE APPLICABLE BORROWER IN
LIKE FUNDS AS RECEIVED BY THE ADMINISTRATIVE AGENT EITHER BY (I) CREDITING THE
ACCOUNT OF THE APPLICABLE BORROWER ON THE BOOKS OF BANK OF AMERICA WITH THE
AMOUNT OF SUCH FUNDS OR (II) WIRE TRANSFER OF SUCH FUNDS, IN EACH CASE IN
ACCORDANCE WITH INSTRUCTIONS PROVIDED TO THE ADMINISTRATIVE AGENT BY THE
COMPANY; PROVIDED, HOWEVER, THAT IF, ON THE DATE OF THE COMMITTED BORROWING
THERE ARE SWING LINE LOANS AND/OR L/C BORROWINGS OUTSTANDING, THEN THE PROCEEDS
OF SUCH BORROWING SHALL BE APPLIED, FIRST, TO THE PAYMENT IN FULL OF ANY

 

24

--------------------------------------------------------------------------------


 

SUCH L/C BORROWINGS, SECOND, TO THE PAYMENT IN FULL OF ANY SUCH SWING LINE
LOANS, AND THIRD, TO THE APPLICABLE BORROWER AS PROVIDED ABOVE, AND PROVIDED,
FURTHER, THAT IF SUCH COMMITTED BORROWING IS DENOMINATED IN A COMMITTED
ALTERNATIVE CURRENCY, THEN A PORTION THEREOF EQUAL TO THE ALTERNATIVE CURRENCY
EQUIVALENT OF THE THEN OUTSTANDING SWING LINE LOANS AND L/C BORROWINGS SHALL BE
REDENOMINATED INTO DOLLAR LOANS TO PERMIT THE APPLICATION SPECIFIED IN THE
PRECEDING PROVISO.

 

(C)           EXCEPT AS OTHERWISE PROVIDED HEREIN, A EUROCURRENCY RATE COMMITTED
LOAN MAY BE CONTINUED OR CONVERTED ONLY ON THE LAST DAY OF THE INTEREST PERIOD
FOR SUCH EUROCURRENCY RATE COMMITTED LOAN.  DURING THE EXISTENCE OF A DEFAULT OR
EVENT OF DEFAULT, NO COMMITTED LOANS MAY BE REQUESTED AS, CONVERTED TO OR
CONTINUED AS EUROCURRENCY RATE COMMITTED LOANS WITHOUT THE CONSENT OF THE
REQUIRED LENDERS, AND THE REQUIRED LENDERS MAY DEMAND THAT ANY OR ALL OF THE
THEN OUTSTANDING EUROCURRENCY RATE COMMITTED LOANS BE CONVERTED IMMEDIATELY TO
BASE RATE COMMITTED LOANS.  ON THE DATE OF ANY SUCH CONVERSION, ANY SUCH
EUROCURRENCY RATE COMMITTED LOAN THAT IS AN ALTERNATIVE CURRENCY LOAN SHALL BE
REDENOMINATED INTO A DOLLAR LOAN IN A PRINCIPAL AMOUNT EQUAL TO THE DOLLAR
EQUIVALENT OF THE AMOUNT OF SUCH ALTERNATIVE CURRENCY LOAN.

 

(D)           THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE COMPANY AND THE
LENDERS OF THE INTEREST RATE APPLICABLE TO ANY EUROCURRENCY RATE COMMITTED LOAN
UPON DETERMINATION OF SUCH INTEREST RATE.  THE DETERMINATION OF THE EUROCURRENCY
RATE BY THE ADMINISTRATIVE AGENT SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST
ERROR.  THE ADMINISTRATIVE AGENT SHALL NOTIFY THE COMPANY AND THE LENDERS OF ANY
CHANGE IN BANK OF AMERICA’S PRIME RATE USED IN DETERMINING THE BASE RATE
PROMPTLY FOLLOWING THE PUBLIC ANNOUNCEMENT OF SUCH CHANGE.

 

(E)           AFTER GIVING EFFECT TO ALL COMMITTED BORROWINGS, ALL CONVERSIONS
OF COMMITTED LOANS FROM ONE TYPE TO THE OTHER, AND ALL CONTINUATIONS OF
COMMITTED LOANS AS THE SAME TYPE, THERE SHALL NOT BE MORE THAN EIGHT INTEREST
PERIODS IN EFFECT WITH RESPECT TO COMMITTED LOANS.

 


2.3           LETTERS OF CREDIT.

 

(A)           THE LETTER OF CREDIT COMMITMENT.

 

(I)            SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, (A) THE L/C
ISSUER AGREES, IN RELIANCE UPON THE AGREEMENTS OF THE OTHER LENDERS SET FORTH IN
THIS SECTION 2.3, (1) FROM TIME TO TIME ON ANY BUSINESS DAY DURING THE PERIOD
FROM THE CLOSING DATE UNTIL THE LETTER OF CREDIT EXPIRATION DATE, TO ISSUE
LETTERS OF CREDIT DENOMINATED IN DOLLARS OR IN ONE OR MORE COMMITTED ALTERNATIVE
CURRENCIES FOR THE ACCOUNT OF THE BORROWERS, AND TO AMEND LETTERS OF CREDIT
PREVIOUSLY ISSUED BY IT, IN ACCORDANCE WITH SUBSECTION (B) BELOW, AND (2) TO
HONOR DRAFTS UNDER THE LETTERS OF CREDIT; AND (B) THE LENDERS SEVERALLY AGREE TO
PARTICIPATE IN LETTERS OF CREDIT ISSUED FOR THE ACCOUNT OF ANY BORROWER;
PROVIDED THAT THE L/C ISSUER SHALL NOT BE OBLIGATED TO MAKE ANY L/C CREDIT
EXTENSION WITH RESPECT TO ANY LETTER OF CREDIT, AND NO LENDER SHALL BE OBLIGATED
TO PARTICIPATE IN,

 

25

--------------------------------------------------------------------------------


 

ANY LETTER OF CREDIT IF AS OF THE DATE OF SUCH L/C CREDIT EXTENSION, THE DOLLAR
EQUIVALENT OF (W) THE OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS AND ALL LOANS
WOULD EXCEED THE AGGREGATE COMMITMENTS, (X) THE AGGREGATE OUTSTANDING AMOUNT OF
THE COMMITTED LOANS OF ANY LENDER, PLUS SUCH LENDER’S PRO RATA SHARE OF THE
OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS, PLUS SUCH LENDER’S PRO RATA SHARE OF
THE OUTSTANDING AMOUNT OF ALL SWING LINE LOANS WOULD EXCEED SUCH LENDER’S
COMMITMENT, OR (Y) THE OUTSTANDING AMOUNT OF THE L/C OBLIGATIONS WOULD EXCEED
THE LETTER OF CREDIT SUBLIMIT, OR (Z) THE AGGREGATE OUTSTANDING AMOUNT OF ALL
L/C OBLIGATIONS AND ALL LOANS DENOMINATED IN ALTERNATIVE CURRENCIES WOULD EXCEED
THE ALTERNATIVE CURRENCY SUBLIMIT.  WITHIN THE FOREGOING LIMITS, AND SUBJECT TO
THE TERMS AND CONDITIONS HEREOF, THE BORROWERS’ ABILITY TO OBTAIN LETTERS OF
CREDIT SHALL BE FULLY REVOLVING, AND ACCORDINGLY THE BORROWERS MAY, DURING THE
FOREGOING PERIOD, OBTAIN LETTERS OF CREDIT TO REPLACE LETTERS OF CREDIT THAT
HAVE EXPIRED OR THAT HAVE BEEN DRAWN UPON AND REIMBURSED.

 

(II)           THE L/C ISSUER SHALL BE UNDER NO OBLIGATION TO ISSUE ANY LETTER
OF CREDIT IF:

 

(A)          ANY ORDER, JUDGMENT OR DECREE OF ANY GOVERNMENTAL AUTHORITY OR
ARBITRATOR SHALL BY ITS TERMS PURPORT TO ENJOIN OR RESTRAIN THE L/C ISSUER FROM
ISSUING SUCH LETTER OF CREDIT, OR ANY LAW APPLICABLE TO THE L/C ISSUER OR ANY
REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY
GOVERNMENTAL AUTHORITY WITH JURISDICTION OVER THE L/C ISSUER SHALL PROHIBIT, OR
REQUEST THAT THE L/C ISSUER REFRAIN FROM, THE ISSUANCE OF LETTERS OF CREDIT
GENERALLY OR SUCH LETTER OF CREDIT IN PARTICULAR OR SHALL IMPOSE UPON THE L/C
ISSUER WITH RESPECT TO SUCH LETTER OF CREDIT ANY RESTRICTION, RESERVE OR CAPITAL
REQUIREMENT (FOR WHICH THE L/C ISSUER IS NOT OTHERWISE COMPENSATED HEREUNDER)
NOT IN EFFECT ON THE CLOSING DATE, OR SHALL IMPOSE UPON THE L/C ISSUER ANY
UNREIMBURSED LOSS, COST OR EXPENSE WHICH WAS NOT APPLICABLE ON THE CLOSING DATE
AND WHICH THE L/C ISSUER IN GOOD FAITH DEEMS MATERIAL TO IT;

 

(B)           THE EXPIRY DATE OF SUCH REQUESTED LETTER OF CREDIT WOULD OCCUR
AFTER THE LETTER OF CREDIT EXPIRATION DATE, UNLESS ALL THE LENDERS HAVE APPROVED
SUCH EXPIRY DATE;

 

(C)           THE ISSUANCE OF SUCH LETTER OF CREDIT WOULD VIOLATE ONE OR MORE
POLICIES OF THE L/C ISSUER; OR

 

(D)          SUCH LETTER OF CREDIT IS IN A FACE AMOUNT LESS THAN $100,000, IN
THE CASE OF A COMMERCIAL LETTER OF CREDIT, OR $500,000, IN THE CASE OF ANY OTHER
TYPE OF LETTER OF CREDIT.

 

(III)          THE L/C ISSUER SHALL BE UNDER NO OBLIGATION TO AMEND ANY LETTER
OF CREDIT IF (A) THE L/C ISSUER WOULD HAVE NO OBLIGATION AT SUCH TIME TO ISSUE
SUCH

 

26

--------------------------------------------------------------------------------


 

LETTER OF CREDIT IN ITS AMENDED FORM UNDER THE TERMS HEREOF, OR (B) THE
BENEFICIARY OF SUCH LETTER OF CREDIT DOES NOT ACCEPT THE PROPOSED AMENDMENT TO
SUCH LETTER OF CREDIT.

 

(B)           PROCEDURES FOR ISSUANCE AND AMENDMENT OF LETTERS OF CREDIT.

 

(I)            EACH LETTER OF CREDIT SHALL BE ISSUED OR AMENDED, AS THE CASE MAY
BE, UPON THE REQUEST OF THE COMPANY DELIVERED TO THE L/C ISSUER (WITH A COPY TO
THE ADMINISTRATIVE AGENT) IN THE FORM OF A LETTER OF CREDIT APPLICATION,
APPROPRIATELY COMPLETED AND SIGNED BY A AUTHORIZED CORPORATE OFFICER OF THE
COMPANY.  SUCH LETTER OF CREDIT APPLICATION MUST BE RECEIVED BY THE L/C ISSUER
AND THE ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M., CHICAGO TIME, AT LEAST
TWO BUSINESS DAYS (OR SUCH LATER DATE AND TIME AS THE L/C ISSUER MAY AGREE IN A
PARTICULAR INSTANCE IN ITS SOLE DISCRETION) PRIOR TO THE PROPOSED ISSUANCE DATE
OR DATE OF AMENDMENT, AS THE CASE MAY BE.  IN THE CASE OF A REQUEST FOR AN
INITIAL ISSUANCE OF A LETTER OF CREDIT, SUCH LETTER OF CREDIT APPLICATION SHALL
SPECIFY IN FORM AND DETAIL SATISFACTORY TO THE L/C ISSUER: (A) THE PROPOSED
ISSUANCE DATE OF THE REQUESTED LETTER OF CREDIT (WHICH SHALL BE A BUSINESS DAY);
(B) THE AMOUNT THEREOF; (C) THE EXPIRY DATE THEREOF; (D) THE NAME AND ADDRESS OF
THE BENEFICIARY THEREOF; (E) THE DOCUMENTS TO BE PRESENTED BY SUCH BENEFICIARY
IN CASE OF ANY DRAWING THEREUNDER; (F) THE FULL TEXT OF ANY CERTIFICATE TO BE
PRESENTED BY SUCH BENEFICIARY IN CASE OF ANY DRAWING THEREUNDER; AND (G) SUCH
OTHER MATTERS AS THE L/C ISSUER MAY REASONABLY REQUIRE.  IN THE CASE OF A
REQUEST FOR AN AMENDMENT OF ANY OUTSTANDING LETTER OF CREDIT, SUCH LETTER OF
CREDIT APPLICATION SHALL SPECIFY IN FORM AND DETAIL SATISFACTORY TO THE L/C
ISSUER (A) THE LETTER OF CREDIT TO BE AMENDED; (B) THE PROPOSED DATE OF
AMENDMENT THEREOF (WHICH SHALL BE A BUSINESS DAY); (C) THE NATURE OF THE
PROPOSED AMENDMENT; AND (D) SUCH OTHER MATTERS AS THE L/C ISSUER MAY REASONABLY
REQUIRE.

 

(II)           PROMPTLY AFTER RECEIPT OF ANY LETTER OF CREDIT APPLICATION, THE
L/C ISSUER WILL CONFIRM WITH THE ADMINISTRATIVE AGENT (BY TELEPHONE OR IN
WRITING) THAT THE ADMINISTRATIVE AGENT HAS RECEIVED A COPY OF SUCH LETTER OF
CREDIT APPLICATION FROM THE COMPANY AND, IF NOT, THE L/C ISSUER WILL PROVIDE THE
ADMINISTRATIVE AGENT WITH A COPY THEREOF.  UPON RECEIPT BY THE L/C ISSUER OF
CONFIRMATION FROM THE ADMINISTRATIVE AGENT THAT THE REQUESTED ISSUANCE OR
AMENDMENT IS PERMITTED IN ACCORDANCE WITH THE TERMS HEREOF, THEN, SUBJECT TO THE
TERMS AND CONDITIONS HEREOF, THE L/C ISSUER SHALL, ON THE REQUESTED DATE, ISSUE
A LETTER OF CREDIT FOR THE ACCOUNT OF THE APPLICABLE BORROWER OR ENTER INTO THE
APPLICABLE AMENDMENT, AS THE CASE MAY BE, IN EACH CASE IN ACCORDANCE WITH THE
L/C ISSUER’S USUAL AND CUSTOMARY BUSINESS PRACTICES.  IMMEDIATELY UPON THE
ISSUANCE OF EACH LETTER OF CREDIT, EACH LENDER SHALL BE DEEMED TO, AND HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREES TO, PURCHASE FROM THE L/C ISSUER A
PARTICIPATION IN SUCH LETTER OF CREDIT IN AN AMOUNT EQUAL TO THE PRODUCT OF SUCH
LENDER’S PRO RATA SHARE TIMES THE AMOUNT OF SUCH LETTER OF CREDIT.

 

27

--------------------------------------------------------------------------------


 

(III)          PROMPTLY AFTER ITS DELIVERY OF ANY LETTER OF CREDIT OR ANY
AMENDMENT TO A LETTER OF CREDIT TO AN ADVISING BANK WITH RESPECT THERETO OR TO
THE BENEFICIARY THEREOF, THE L/C ISSUER WILL ALSO DELIVER TO THE COMPANY AND THE
ADMINISTRATIVE AGENT A TRUE AND COMPLETE COPY OF SUCH LETTER OF CREDIT OR
AMENDMENT.

 

(C)           DRAWINGS AND REIMBURSEMENTS; FUNDING OF PARTICIPATIONS.

 

(I)            UPON ANY DRAWING UNDER ANY LETTER OF CREDIT, THE L/C ISSUER SHALL
NOTIFY THE COMPANY AND THE ADMINISTRATIVE AGENT THEREOF.  NOT LATER THAN 11:00
A.M., CHICAGO TIME, ON THE DATE OF ANY PAYMENT BY THE L/C ISSUER UNDER A LETTER
OF CREDIT (EACH SUCH DATE, AN “HONOR DATE”), THE BORROWERS SHALL REIMBURSE THE
L/C ISSUER THROUGH THE ADMINISTRATIVE AGENT IN AN AMOUNT EQUAL TO DOLLAR
EQUIVALENT OF THE AMOUNT OF SUCH DRAWING.  IF THE BORROWERS FAIL TO SO REIMBURSE
THE L/C ISSUER BY SUCH TIME, THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH
LENDER OF THE HONOR DATE, THE AMOUNT OF THE UNREIMBURSED DRAWING (THE
“UNREIMBURSED AMOUNT”), AND SUCH LENDER’S PRO RATA SHARE THEREOF.  IN SUCH
EVENT, THE BORROWERS SHALL BE DEEMED TO HAVE REQUESTED A COMMITTED BORROWING OF
BASE RATE LOANS TO BE DISBURSED ON THE HONOR DATE IN AN AMOUNT EQUAL TO THE
UNREIMBURSED AMOUNT, WITHOUT REGARD TO THE MINIMUM AND MULTIPLES SPECIFIED IN
SECTION 2.2 FOR THE PRINCIPAL AMOUNT OF BASE RATE LOANS, BUT SUBJECT TO THE
AMOUNT OF THE UNUTILIZED PORTION OF THE AGGREGATE COMMITMENTS AND THE CONDITIONS
SET FORTH IN SECTION 4.3 (OTHER THAN THE DELIVERY OF A COMMITTED LOAN NOTICE). 
ANY NOTICE GIVEN BY THE L/C ISSUER OR THE ADMINISTRATIVE AGENT PURSUANT TO THIS
SECTION 2.3(C)(I) MAY BE GIVEN BY TELEPHONE IF IMMEDIATELY CONFIRMED IN WRITING;
PROVIDED THAT THE LACK OF SUCH AN IMMEDIATE CONFIRMATION SHALL NOT AFFECT THE
CONCLUSIVENESS OR BINDING EFFECT OF SUCH NOTICE.

 

(II)           EACH LENDER (INCLUDING THE LENDER ACTING AS L/C ISSUER) SHALL
UPON ANY NOTICE PURSUANT TO SECTION 2.3(C)(I) MAKE FUNDS AVAILABLE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C ISSUER AT THE ADMINISTRATIVE
AGENT’S OFFICE FOR DOLLAR-DENOMINATED PAYMENTS IN AN AMOUNT EQUAL TO ITS PRO
RATA SHARE OF THE UNREIMBURSED AMOUNT NOT LATER THAN 1:00 P.M., CHICAGO TIME, ON
THE BUSINESS DAY SPECIFIED IN SUCH NOTICE BY THE ADMINISTRATIVE AGENT,
WHEREUPON, SUBJECT TO THE PROVISIONS OF SECTION 2.3(C)(III), EACH LENDER THAT SO
MAKES FUNDS AVAILABLE SHALL BE DEEMED TO HAVE MADE A BASE RATE COMMITTED LOAN TO
THE BORROWERS IN SUCH AMOUNT.  THE ADMINISTRATIVE AGENT SHALL REMIT THE FUNDS SO
RECEIVED TO THE L/C ISSUER.

 

(III)          WITH RESPECT TO ANY UNREIMBURSED AMOUNT THAT IS NOT FULLY
REFINANCED BY A COMMITTED BORROWING OF BASE RATE LOANS BECAUSE THE CONDITIONS
SET FORTH IN SECTION 4.3 CANNOT BE SATISFIED OR FOR ANY OTHER REASON, THE
BORROWERS SHALL BE DEEMED TO HAVE INCURRED FROM THE L/C ISSUER AN L/C BORROWING
IN THE AMOUNT OF THE UNREIMBURSED AMOUNT THAT IS NOT SO REFINANCED, WHICH L/C
BORROWING SHALL BE DUE AND PAYABLE ON DEMAND (TOGETHER WITH INTEREST) AND SHALL
BEAR INTEREST AT THE DEFAULT RATE.  IN SUCH EVENT, EACH LENDER’S PAYMENT TO THE

 

28

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C ISSUER PURSUANT TO SECTION
2.3(C)(II) SHALL BE DEEMED PAYMENT IN RESPECT OF ITS PARTICIPATION IN SUCH L/C
BORROWING AND SHALL CONSTITUTE AN L/C ADVANCE FROM SUCH LENDER IN SATISFACTION
OF ITS PARTICIPATION OBLIGATION UNDER THIS SECTION 2.3.

 

(IV)          UNTIL EACH LENDER FUNDS ITS COMMITTED LOAN OR L/C ADVANCE PURSUANT
TO THIS SECTION 2.3(C) TO REIMBURSE THE L/C ISSUER FOR ANY AMOUNT DRAWN UNDER
ANY LETTER OF CREDIT, INTEREST IN RESPECT OF SUCH LENDER’S PRO RATA SHARE OF
SUCH AMOUNT SHALL BE SOLELY FOR THE ACCOUNT OF THE L/C ISSUER.

 

(V)           EACH LENDER’S OBLIGATION TO MAKE COMMITTED LOANS OR L/C ADVANCES
TO REIMBURSE THE L/C ISSUER FOR AMOUNTS DRAWN UNDER LETTERS OF CREDIT, AS
CONTEMPLATED BY THIS SECTION 2.3(C), SHALL BE ABSOLUTE AND UNCONDITIONAL AND
SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE, INCLUDING (A) ANY SET-OFF,
COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH SUCH LENDER MAY HAVE
AGAINST THE L/C ISSUER, THE BORROWERS OR ANY OTHER PERSON FOR ANY REASON
WHATSOEVER; (B) THE OCCURRENCE OR CONTINUANCE OF A DEFAULT OR EVENT OF DEFAULT,
OR (C) ANY OTHER OCCURRENCE, EVENT OR CONDITION, WHETHER OR NOT SIMILAR TO ANY
OF THE FOREGOING.  ANY SUCH REIMBURSEMENT SHALL NOT RELIEVE OR OTHERWISE IMPAIR
THE OBLIGATION OF THE BORROWERS TO REIMBURSE THE L/C ISSUER FOR THE AMOUNT OF
ANY PAYMENT MADE BY THE L/C ISSUER UNDER ANY LETTER OF CREDIT, TOGETHER WITH
INTEREST AS PROVIDED HEREIN; PROVIDED, HOWEVER, THAT EACH LENDER’S OBLIGATION TO
MAKE COMMITTED LOANS PURSUANT TO THIS SECTION 2.3(C) IS SUBJECT TO THE
CONDITIONS SET FORTH IN SECTION 4.3 (OTHER THAN DELIVERY OF A COMMITTED LOAN
NOTICE).

 

(VI)          IF ANY LENDER FAILS TO MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF THE L/C ISSUER ANY AMOUNT REQUIRED TO BE PAID BY SUCH LENDER
PURSUANT TO THE FOREGOING PROVISIONS OF THIS SECTION 2.3(C) BY THE TIME
SPECIFIED IN SECTION 2.3(C)(II), THE L/C ISSUER SHALL BE ENTITLED TO RECOVER
FROM SUCH LENDER (ACTING THROUGH THE ADMINISTRATIVE AGENT), ON DEMAND, SUCH
AMOUNT WITH INTEREST THEREON FOR THE PERIOD FROM THE DATE SUCH PAYMENT IS
REQUIRED TO THE DATE ON WHICH SUCH PAYMENT IS IMMEDIATELY AVAILABLE TO THE L/C
ISSUER AT A RATE PER ANNUM EQUAL TO THE FEDERAL FUNDS RATE FROM TIME TO TIME IN
EFFECT.  A CERTIFICATE OF THE L/C ISSUER SUBMITTED TO ANY LENDER (THROUGH THE
ADMINISTRATIVE AGENT) WITH RESPECT TO ANY AMOUNTS OWING UNDER THIS CLAUSE (VI)
SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.

 

(D)           REPAYMENT OF PARTICIPATIONS.

 

(I)            AT ANY TIME AFTER THE L/C ISSUER HAS MADE A PAYMENT UNDER ANY
LETTER OF CREDIT AND HAS RECEIVED FROM ANY LENDER SUCH LENDER’S L/C ADVANCE IN
RESPECT OF SUCH PAYMENT IN ACCORDANCE WITH SECTION 2.3(C), IF THE ADMINISTRATIVE
AGENT RECEIVES FOR THE ACCOUNT OF THE L/C ISSUER ANY PAYMENT RELATED TO SUCH
LETTER OF CREDIT (WHETHER DIRECTLY FROM THE BORROWERS OR OTHERWISE, INCLUDING
PROCEEDS OF CASH COLLATERAL APPLIED THERETO BY THE ADMINISTRATIVE AGENT), OR ANY
PAYMENT OF INTEREST THEREON, THE ADMINISTRATIVE AGENT WILL DISTRIBUTE TO SUCH

 

29

--------------------------------------------------------------------------------


 

LENDER ITS PRO RATA SHARE THEREOF IN THE SAME FUNDS AS THOSE RECEIVED BY THE
ADMINISTRATIVE AGENT.

 

(II)           IF ANY PAYMENT RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE L/C ISSUER PURSUANT TO SECTION 2.3(C)(I) IS REQUIRED TO BE
RETURNED, EACH LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF
THE L/C ISSUER ITS PRO RATA SHARE THEREOF ON DEMAND OF THE ADMINISTRATIVE AGENT,
PLUS INTEREST THEREON FROM THE DATE OF SUCH DEMAND TO THE DATE SUCH AMOUNT IS
RETURNED BY SUCH LENDER, AT A RATE PER ANNUM EQUAL TO THE FEDERAL FUNDS RATE
FROM TIME TO TIME IN EFFECT.

 

(E)           OBLIGATIONS ABSOLUTE.  THE OBLIGATION OF THE BORROWERS TO
REIMBURSE THE L/C ISSUER FOR EACH DRAWING UNDER EACH LETTER OF CREDIT, AND TO
REPAY EACH L/C BORROWING AND EACH DRAWING UNDER A LETTER OF CREDIT THAT IS
REFINANCED BY A BORROWING OF COMMITTED LOANS, SHALL BE ABSOLUTE, UNCONDITIONAL
AND IRREVOCABLE, AND SHALL BE PAID STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT UNDER ALL CIRCUMSTANCES, INCLUDING THE FOLLOWING:

 

(I)            ANY LACK OF VALIDITY OR ENFORCEABILITY OF SUCH LETTER OF CREDIT,
THIS AGREEMENT, OR ANY OTHER AGREEMENT OR INSTRUMENT RELATING THERETO;

 

(II)           THE EXISTENCE OF ANY CLAIM, COUNTERCLAIM, SET-OFF, DEFENSE OR
OTHER RIGHT THAT THE BORROWERS MAY HAVE AT ANY TIME AGAINST ANY BENEFICIARY OR
ANY TRANSFEREE OF SUCH LETTER OF CREDIT (OR ANY PERSON FOR WHOM ANY SUCH
BENEFICIARY OR ANY SUCH TRANSFEREE MAY BE ACTING), THE L/C ISSUER OR ANY OTHER
PERSON, WHETHER IN CONNECTION WITH THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREBY OR BY SUCH LETTER OF CREDIT OR ANY AGREEMENT OR INSTRUMENT RELATING
THERETO, OR ANY UNRELATED TRANSACTION;

 

(III)          ANY DRAFT, DEMAND, CERTIFICATE OR OTHER DOCUMENT PRESENTED UNDER
SUCH LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT
IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY
RESPECT; OR ANY LOSS OR DELAY IN THE TRANSMISSION OR OTHERWISE OF ANY DOCUMENT
REQUIRED IN ORDER TO MAKE A DRAWING UNDER SUCH LETTER OF CREDIT;

 

(IV)          ANY PAYMENT BY THE L/C ISSUER UNDER SUCH LETTER OF CREDIT AGAINST
PRESENTATION OF A DRAFT OR CERTIFICATE THAT DOES NOT STRICTLY COMPLY WITH THE
TERMS OF SUCH LETTER OF CREDIT; OR ANY PAYMENT MADE BY THE L/C ISSUER UNDER SUCH
LETTER OF CREDIT TO ANY PERSON PURPORTING TO BE A TRUSTEE IN BANKRUPTCY,
DEBTOR-IN-POSSESSION, ASSIGNEE FOR THE BENEFIT OF CREDITORS, LIQUIDATOR,
RECEIVER OR OTHER REPRESENTATIVE OF OR SUCCESSOR TO ANY BENEFICIARY OR ANY
TRANSFEREE OF SUCH LETTER OF CREDIT, INCLUDING ANY ARISING IN CONNECTION WITH
ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW; OR

 

30

--------------------------------------------------------------------------------


 

(V)           ANY OTHER CIRCUMSTANCE OR HAPPENING WHATSOEVER, WHETHER OR NOT
SIMILAR TO ANY OF THE FOREGOING, INCLUDING ANY OTHER CIRCUMSTANCE THAT MIGHT
OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A DISCHARGE OF, ANY BORROWER.

 

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer.  The Company and each other Borrower
shall be conclusively deemed to have waived any such claim against the L/C
Issuer and its correspondents unless such notice is given as aforesaid.

 

(F)            ROLE OF L/C ISSUER.  EACH LENDER AND THE BORROWERS AGREE THAT, IN
PAYING ANY DRAWING UNDER A LETTER OF CREDIT, THE L/C ISSUER SHALL NOT HAVE ANY
RESPONSIBILITY TO OBTAIN ANY DOCUMENT (OTHER THAN ANY SIGHT DRAFT, CERTIFICATES
AND DOCUMENTS EXPRESSLY REQUIRED BY THE LETTER OF CREDIT) OR TO ASCERTAIN OR
INQUIRE AS TO THE VALIDITY OR ACCURACY OF ANY SUCH DOCUMENT OR THE AUTHORITY OF
THE PERSON EXECUTING OR DELIVERING ANY SUCH DOCUMENT.  NO AGENT-RELATED PERSON
NOR ANY OF THE RESPECTIVE CORRESPONDENTS, PARTICIPANTS OR ASSIGNEES OF THE L/C
ISSUER SHALL BE LIABLE TO ANY LENDER FOR (I) ANY ACTION TAKEN OR OMITTED IN
CONNECTION HEREWITH AT THE REQUEST OR WITH THE APPROVAL OF THE LENDERS OR THE
REQUIRED LENDERS, AS APPLICABLE; (II) ANY ACTION TAKEN OR OMITTED IN THE ABSENCE
OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT; OR (III) THE DUE EXECUTION,
EFFECTIVENESS, VALIDITY OR ENFORCEABILITY OF ANY DOCUMENT OR INSTRUMENT RELATED
TO ANY LETTER OF CREDIT OR LETTER OF CREDIT APPLICATION.  THE BORROWERS HEREBY
ASSUME ALL RISKS OF THE ACTS OR OMISSIONS OF ANY BENEFICIARY OR TRANSFEREE WITH
RESPECT TO ITS USE OF ANY LETTER OF CREDIT; PROVIDED, HOWEVER, THAT THIS
ASSUMPTION IS NOT INTENDED TO, AND SHALL NOT, PRECLUDE THE BORROWERS’ PURSUING
SUCH RIGHTS AND REMEDIES AS ANY OF THEM MAY HAVE AGAINST THE BENEFICIARY OR
TRANSFEREE AT LAW OR UNDER ANY OTHER AGREEMENT.  NO AGENT-RELATED PERSON, NOR
ANY OF THE RESPECTIVE CORRESPONDENTS, PARTICIPANTS OR ASSIGNEES OF THE L/C
ISSUER, SHALL BE LIABLE OR RESPONSIBLE FOR ANY OF THE MATTERS DESCRIBED IN
CLAUSES (I) THROUGH (V) OF SECTION 2.3(E); PROVIDED, HOWEVER, THAT ANYTHING IN
SUCH CLAUSES TO THE CONTRARY NOTWITHSTANDING, THE BORROWERS MAY HAVE A CLAIM
AGAINST THE L/C ISSUER, AND THE L/C ISSUER MAY BE LIABLE TO THE BORROWERS, TO
THE EXTENT, BUT ONLY TO THE EXTENT, OF ANY DIRECT, AS OPPOSED TO CONSEQUENTIAL
OR EXEMPLARY, DAMAGES SUFFERED BY THE BORROWERS WHICH THE BORROWERS PROVE WERE
CAUSED BY THE L/C ISSUER’S WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OR THE L/C
ISSUER’S WILLFUL FAILURE TO PAY UNDER ANY LETTER OF CREDIT AFTER THE
PRESENTATION TO IT BY THE BENEFICIARY OF A SIGHT DRAFT AND CERTIFICATE(S)
STRICTLY COMPLYING WITH THE TERMS AND CONDITIONS OF A LETTER OF CREDIT.  IN
FURTHERANCE AND NOT IN LIMITATION OF THE FOREGOING, THE L/C ISSUER MAY ACCEPT
DOCUMENTS THAT APPEAR ON THEIR FACE TO BE IN ORDER, WITHOUT RESPONSIBILITY FOR
FURTHER INVESTIGATION, REGARDLESS OF ANY NOTICE OR INFORMATION TO THE CONTRARY,
AND THE L/C ISSUER SHALL NOT BE RESPONSIBLE FOR THE VALIDITY OR SUFFICIENCY OF
ANY INSTRUMENT TRANSFERRING OR ASSIGNING OR PURPORTING TO TRANSFER OR ASSIGN A
LETTER OF CREDIT OR THE RIGHTS OR BENEFITS THEREUNDER OR PROCEEDS THEREOF, IN
WHOLE OR IN PART, WHICH MAY PROVE TO BE INVALID OR INEFFECTIVE FOR ANY REASON.

 

(G)           CASH COLLATERAL.  UPON THE REQUEST OF THE ADMINISTRATIVE AGENT,
(I) IF THE L/C ISSUER HAS HONORED ANY FULL OR PARTIAL DRAWING REQUEST UNDER ANY
LETTER OF CREDIT AND

 

31

--------------------------------------------------------------------------------


 

SUCH DRAWING HAS RESULTED IN AN L/C BORROWING, OR (II) IF, AS OF THE LETTER OF
CREDIT EXPIRATION DATE, ANY LETTER OF CREDIT MAY FOR ANY REASON REMAIN
OUTSTANDING AND PARTIALLY OR WHOLLY UNDRAWN, OR (III) IF AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING THE BORROWERS SHALL IMMEDIATELY CASH COLLATERALIZE
THE THEN OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS (IN AN AMOUNT EQUAL TO THE
DOLLAR EQUIVALENT OF SUCH OUTSTANDING AMOUNT DETERMINED AS OF THE DATE OF SUCH
L/C BORROWING OR THE LETTER OF CREDIT EXPIRATION DATE, AS THE CASE MAY BE).  THE
ADMINISTRATIVE AGENT MAY, AT ANY TIME AND FROM TIME TO TIME AFTER THE INITIAL
DEPOSIT OF CASH COLLATERAL, REQUEST THAT ADDITIONAL CASH COLLATERAL BE PROVIDED
IN ORDER TO PROTECT AGAINST THE RESULTS OF EXCHANGE RATE FLUCTUATIONS.

 

(H)           APPLICABILITY OF ISP98 AND UCP.  UNLESS OTHERWISE EXPRESSLY AGREED
BY THE L/C ISSUER AND THE COMPANY WHEN A LETTER OF CREDIT IS ISSUED (INCLUDING
ANY SUCH AGREEMENT APPLICABLE TO AN EXISTING LETTER OF CREDIT), (I) THE RULES OF
THE “INTERNATIONAL STANDBY PRACTICES 1998” PUBLISHED BY THE INSTITUTE OF
INTERNATIONAL BANKING LAW & PRACTICE (OR SUCH LATER VERSION THEREOF AS MAY BE IN
EFFECT AT THE TIME OF ISSUANCE) SHALL APPLY TO EACH STANDBY LETTER OF CREDIT,
AND (II) THE RULES OF THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS,
AS MOST RECENTLY PUBLISHED BY THE INTERNATIONAL CHAMBER OF COMMERCE (THE “ICC”)
AT THE TIME OF ISSUANCE (INCLUDING THE ICC DECISION PUBLISHED BY THE COMMISSION
ON BANKING TECHNIQUE AND PRACTICE ON APRIL 6, 1998 REGARDING THE EUROPEAN SINGLE
CURRENCY (EURO)) SHALL APPLY TO EACH COMMERCIAL LETTER OF CREDIT.

 

(I)            LETTER OF CREDIT FEES.  THE BORROWERS SHALL PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER IN ACCORDANCE WITH ITS PRO
RATA SHARE A LETTER OF CREDIT FEE FOR EACH LETTER OF CREDIT EQUAL TO THE
APPLICABLE L/C FEE RATE TIMES THE ACTUAL DAILY MAXIMUM AMOUNT AVAILABLE TO BE
DRAWN UNDER EACH LETTER OF CREDIT.  SUCH FEE FOR EACH LETTER OF CREDIT SHALL BE
DUE AND PAYABLE ON THE LAST BUSINESS DAY OF EACH MARCH, JUNE, SEPTEMBER AND
DECEMBER, COMMENCING WITH THE FIRST SUCH DATE TO OCCUR AFTER THE ISSUANCE OF
SUCH LETTER OF CREDIT, AND ON THE LETTER OF CREDIT EXPIRATION DATE.  IF THERE IS
ANY CHANGE IN THE APPLICABLE L/C FEE RATE DURING ANY QUARTER, THE ACTUAL DAILY
AMOUNT OF EACH LETTER OF CREDIT SHALL BE COMPUTED AND MULTIPLIED BY THE
APPLICABLE L/C FEE RATE SEPARATELY FOR EACH PERIOD DURING SUCH QUARTER THAT SUCH
APPLICABLE L/C FEE RATE WAS IN EFFECT.

 

(J)            FRONTING FEE AND DOCUMENTARY AND PROCESSING CHARGES PAYABLE TO
L/C ISSUER.  THE BORROWERS SHALL PAY DIRECTLY TO THE L/C ISSUER FOR ITS OWN
ACCOUNT A FRONTING FEE IN AN AMOUNT WITH RESPECT TO EACH LETTER OF CREDIT, EQUAL
TO 1/8 OF 1% PER ANNUM ON THE DAILY MAXIMUM AMOUNT AVAILABLE TO BE DRAWN
THEREUNDER, DUE AND PAYABLE QUARTERLY IN ARREARS ON THE LAST BUSINESS DAY OF
EACH MARCH, JUNE, SEPTEMBER AND DECEMBER, COMMENCING WITH THE FIRST SUCH DATE TO
OCCUR AFTER THE ISSUANCE OF SUCH LETTER OF CREDIT, AND ON THE LETTER OF CREDIT
EXPIRATION DATE.  IN ADDITION, THE BORROWERS SHALL PAY DIRECTLY TO THE L/C
ISSUER FOR ITS OWN ACCOUNT THE CUSTOMARY ISSUANCE, PRESENTATION, AMENDMENT AND
OTHER PROCESSING FEES, AND OTHER STANDARD COSTS AND CHARGES, OF THE L/C ISSUER
RELATING TO LETTERS OF CREDIT AS FROM TIME TO TIME IN EFFECT.  SUCH FEES AND
CHARGES ARE DUE AND PAYABLE ON DEMAND AND ARE NONREFUNDABLE.

 

32

--------------------------------------------------------------------------------


 

(K)           CONFLICT WITH LETTER OF CREDIT APPLICATION.  IN THE EVENT OF ANY
CONFLICT BETWEEN THE TERMS HEREOF AND THE TERMS OF ANY LETTER OF CREDIT
APPLICATION, THE TERMS HEREOF SHALL CONTROL.

 


2.4           SWING LINE LOANS.

 

(A)           THE SWING LINE.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN, THE SWING LINE LENDER AGREES TO MAKE LOANS IN DOLLARS (EACH SUCH LOAN, A
“SWING LINE LOAN”) TO THE COMPANY FROM TIME TO TIME ON ANY BUSINESS DAY DURING
THE PERIOD FROM THE CLOSING DATE TO THE MATURITY DATE IN AN AGGREGATE AMOUNT NOT
TO EXCEED AT ANY TIME OUTSTANDING THE AMOUNT OF THE SWING LINE SUBLIMIT,
NOTWITHSTANDING THE FACT THAT SUCH SWING LINE LOANS, WHEN AGGREGATED WITH THE
DOLLAR EQUIVALENT OF THE OUTSTANDING AMOUNT OF COMMITTED LOANS OF THE SWING LINE
LENDER IN ITS CAPACITY AS A LENDER OF COMMITTED LOANS, MAY EXCEED THE AMOUNT OF
SUCH LENDER’S COMMITMENT; PROVIDED, HOWEVER, THAT AFTER GIVING EFFECT TO ANY
SWING LINE LOAN, THE DOLLAR EQUIVALENT OF (I) THE AGGREGATE OUTSTANDING AMOUNT
OF ALL LOANS AND L/C OBLIGATIONS SHALL NOT EXCEED THE AGGREGATE COMMITMENTS, AND
(II) THE AGGREGATE OUTSTANDING AMOUNT OF THE COMMITTED LOANS OF ANY LENDER, PLUS
SUCH LENDER’S PRO RATA SHARE OF THE OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS,
PLUS SUCH LENDER’S PRO RATA SHARE OF THE OUTSTANDING AMOUNT OF ALL SWING LINE
LOANS SHALL NOT EXCEED SUCH LENDER’S COMMITMENT, AND PROVIDED, FURTHER, THAT THE
SWING LINE LENDER SHALL NOT MAKE ANY SWING LINE LOAN TO REFINANCE AN OUTSTANDING
SWING LINE LOAN.  WITHIN THE FOREGOING LIMITS, AND SUBJECT TO THE OTHER TERMS
AND CONDITIONS HEREOF, THE COMPANY MAY BORROW UNDER THIS SECTION 2.4, PREPAY
UNDER SECTION 2.5, AND REBORROW UNDER THIS SECTION 2.4; PROVIDED, HOWEVER, THAT
THE SWING LINE LENDER MAY TERMINATE OR SUSPEND THE SWING LINE AT ANY TIME IN ITS
SOLE DISCRETION UPON NOTICE TO THE COMPANY.  EACH SWING LINE LOAN SHALL BE A
BASE RATE LOAN.  IMMEDIATELY UPON THE MAKING OF A SWING LINE LOAN, EACH LENDER
SHALL BE DEEMED TO, AND HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES TO,
PURCHASE FROM THE SWING LINE LENDER A RISK PARTICIPATION IN SUCH SWING LINE LOAN
IN AN AMOUNT EQUAL TO THE PRODUCT OF SUCH LENDER’S PRO RATA SHARE TIMES THE
AMOUNT OF SUCH SWING LINE LOAN.

 

(B)           BORROWING PROCEDURES.  UNLESS THE SWING LINE LENDER HAS NOTIFIED
THE COMPANY THAT THE SWING LINE HAS BEEN TERMINATED OR SUSPENDED AS PROVIDED IN
SECTION 2.4, EACH SWING LINE BORROWING SHALL BE MADE UPON THE COMPANY’S
IRREVOCABLE NOTICE TO THE SWING LINE LENDER AND THE ADMINISTRATIVE AGENT, WHICH
MAY BE GIVEN BY TELEPHONE. EACH SUCH NOTICE MUST BE RECEIVED BY THE SWING LINE
LENDER AND THE ADMINISTRATIVE AGENT NOT LATER THAN 1:00 P.M., CHICAGO TIME, ON
THE REQUESTED BORROWING DATE, AND SHALL SPECIFY (I) THE AMOUNT TO BE BORROWED,
WHICH SHALL BE A MINIMUM OF $100,000, AND (II) THE REQUESTED BORROWING DATE,
WHICH SHALL BE A BUSINESS DAY.  EACH SUCH TELEPHONIC NOTICE MUST BE CONFIRMED
PROMPTLY BY DELIVERY TO THE SWING LINE LENDER AND THE ADMINISTRATIVE AGENT OF A
WRITTEN SWING LINE LOAN NOTICE, APPROPRIATELY COMPLETED AND SIGNED BY A
AUTHORIZED CORPORATE OFFICER OF THE COMPANY.  PROMPTLY AFTER RECEIPT BY THE
SWING LINE LENDER OF ANY TELEPHONIC SWING LINE LOAN NOTICE, THE SWING LINE
LENDER WILL CONFIRM WITH THE ADMINISTRATIVE AGENT (BY TELEPHONE OR IN WRITING)
THAT THE ADMINISTRATIVE AGENT HAS ALSO RECEIVED SUCH SWING LINE LOAN NOTICE AND,
IF NOT, THE SWING LINE LENDER WILL NOTIFY THE ADMINISTRATIVE AGENT (BY TELEPHONE
OR IN WRITING) OF

 

33

--------------------------------------------------------------------------------


 

THE CONTENTS THEREOF.  UNLESS THE SWING LINE LENDER HAS RECEIVED NOTICE (BY
TELEPHONE OR IN WRITING) FROM THE ADMINISTRATIVE AGENT (INCLUDING AT THE REQUEST
OF ANY LENDER) PRIOR TO 2:00 P.M., CHICAGO TIME, ON THE DATE OF THE PROPOSED
SWING LINE BORROWING (A) DIRECTING THE SWING LINE LENDER NOT TO MAKE SUCH SWING
LINE LOAN AS A RESULT OF THE LIMITATIONS SET FORTH IN THE FIRST PROVISO TO THE
FIRST SENTENCE OF SECTION 2.4(A), OR (B) THAT ONE OR MORE OF THE APPLICABLE
CONDITIONS SPECIFIED IN ARTICLE IV IS NOT THEN SATISFIED, THEN, SUBJECT TO THE
TERMS AND CONDITIONS HEREOF, THE SWING LINE LENDER WILL, NOT LATER THAN 3:00
P.M., CHICAGO TIME, ON THE BORROWING DATE SPECIFIED IN SUCH SWING LINE LOAN
NOTICE, MAKE THE AMOUNT OF ITS SWING LINE LOAN AVAILABLE TO THE APPLICABLE
BORROWER AT ITS OFFICE BY CREDITING THE ACCOUNT OF THE APPLICABLE BORROWER ON
THE BOOKS OF THE SWING LINE LENDER IN IMMEDIATELY AVAILABLE FUNDS.

 

(C)           REFINANCING OF SWING LINE LOANS.

 

(I)            THE SWING LINE LENDER AT ANY TIME IN ITS SOLE AND ABSOLUTE
DISCRETION MAY REQUEST, ON BEHALF OF THE BORROWERS (WHICH HEREBY IRREVOCABLY
REQUEST THE SWING LINE LENDER TO ACT ON THEIR BEHALF), THAT EACH LENDER MAKE A
COMMITTED BASE RATE LOAN IN AN AMOUNT EQUAL TO SUCH LENDER’S PRO RATA SHARE OF
THE AMOUNT OF SWING LINE LOANS THEN OUTSTANDING.  SUCH REQUEST SHALL BE MADE IN
ACCORDANCE WITH THE REQUIREMENTS OF SECTION 2.2, WITHOUT REGARD TO THE MINIMUM
AND MULTIPLES SPECIFIED THEREIN FOR THE PRINCIPAL AMOUNT OF BASE RATE LOANS, BUT
SUBJECT TO THE UNUTILIZED PORTION OF THE AGGREGATE COMMITMENTS AND THE
CONDITIONS SET FORTH IN SECTION 4.3.  THE SWING LINE LENDER SHALL FURNISH THE
COMPANY WITH A COPY OF THE APPLICABLE COMMITTED LOAN NOTICE PROMPTLY AFTER
DELIVERING SUCH NOTICE TO THE ADMINISTRATIVE AGENT.  EACH LENDER SHALL MAKE AN
AMOUNT EQUAL TO ITS PRO RATA SHARE OF THE AMOUNT SPECIFIED IN SUCH COMMITTED
LOAN NOTICE AVAILABLE TO THE ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE FUNDS
FOR THE ACCOUNT OF THE SWING LINE LENDER AT THE ADMINISTRATIVE AGENT’S OFFICE
NOT LATER THAN 1:00 P.M., CHICAGO TIME, ON THE DAY SPECIFIED IN SUCH COMMITTED
LOAN NOTICE, WHEREUPON, SUBJECT TO SECTION 2.4(C)(II), EACH LENDER THAT SO MAKES
FUNDS AVAILABLE SHALL BE DEEMED TO HAVE MADE A COMMITTED BASE RATE LOAN TO THE
BORROWERS IN SUCH AMOUNT.  THE ADMINISTRATIVE AGENT SHALL REMIT THE FUNDS SO
RECEIVED TO THE SWING LINE LENDER.

 

(II)           IF FOR ANY REASON ANY COMMITTED BORROWING CANNOT BE REQUESTED IN
ACCORDANCE WITH SECTION 2.4(C)(I) OR ANY SWING LINE LOAN CANNOT BE REFINANCED BY
SUCH A COMMITTED BORROWING, THE COMMITTED LOAN NOTICE SUBMITTED BY THE SWING
LINE LENDER SHALL BE DEEMED TO BE A REQUEST BY THE SWING LINE LENDER THAT EACH
OF THE LENDERS FUND ITS PARTICIPATION IN THE RELEVANT SWING LINE LOAN AND EACH
LENDER’S PAYMENT TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE SWING LINE
LENDER PURSUANT TO SECTION 2.4(C)(I) SHALL BE DEEMED PAYMENT IN RESPECT OF SUCH
PARTICIPATION.

 

(III)          IF ANY LENDER FAILS TO MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF THE SWING LINE LENDER ANY AMOUNT REQUIRED TO BE PAID BY SUCH
LENDER PURSUANT TO THE FOREGOING PROVISIONS OF THIS SECTION 2.4(C) BY THE TIME

 

34

--------------------------------------------------------------------------------


 

SPECIFIED IN SECTION 2.4(C)(I), THE SWING LINE LENDER SHALL BE ENTITLED TO
RECOVER FROM SUCH LENDER (ACTING THROUGH THE ADMINISTRATIVE AGENT), ON DEMAND,
SUCH AMOUNT WITH INTEREST THEREON FOR THE PERIOD FROM THE DATE SUCH PAYMENT IS
REQUIRED TO THE DATE ON WHICH SUCH PAYMENT IS IMMEDIATELY AVAILABLE TO THE SWING
LINE LENDER AT A RATE PER ANNUM EQUAL TO THE FEDERAL FUNDS RATE FROM TIME TO
TIME IN EFFECT.  A CERTIFICATE OF THE SWING LINE LENDER SUBMITTED TO ANY LENDER
(THROUGH THE ADMINISTRATIVE AGENT) WITH RESPECT TO ANY AMOUNTS OWING UNDER THIS
CLAUSE (III) SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.

 

(IV)          EACH LENDER’S OBLIGATION TO MAKE COMMITTED LOANS OR TO PURCHASE
AND FUND PARTICIPATIONS IN SWING LINE LOANS PURSUANT TO THIS SECTION 2.4(C)
SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY
CIRCUMSTANCE, INCLUDING (A) ANY SET-OFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR
OTHER RIGHT WHICH SUCH LENDER MAY HAVE AGAINST THE SWING LINE LENDER, THE
BORROWERS OR ANY OTHER PERSON FOR ANY REASON WHATSOEVER, (B) THE OCCURRENCE OR
CONTINUANCE OF A DEFAULT OR EVENT OF DEFAULT, OR (C) ANY OTHER OCCURRENCE, EVENT
OR CONDITION, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING.  ANY SUCH PURCHASE
OF PARTICIPATIONS SHALL NOT RELIEVE OR OTHERWISE IMPAIR THE OBLIGATION OF THE
BORROWERS TO REPAY SWING LINE LOANS, TOGETHER WITH INTEREST AS PROVIDED HEREIN.

 

(D)           REPAYMENT OF PARTICIPATIONS.

 

(I)            AT ANY TIME AFTER ANY LENDER HAS PURCHASED AND FUNDED A
PARTICIPATION IN A SWING LINE LOAN, IF THE SWING LINE LENDER RECEIVES ANY
PAYMENT ON ACCOUNT OF SUCH SWING LINE LOAN, THE SWING LINE LENDER WILL
DISTRIBUTE TO SUCH LENDER ITS PRO RATA SHARE OF SUCH PAYMENT (APPROPRIATELY
ADJUSTED, IN THE CASE OF INTEREST PAYMENTS, TO REFLECT THE PERIOD OF TIME DURING
WHICH SUCH LENDER’S PARTICIPATION WAS OUTSTANDING AND FUNDED) IN THE SAME FUNDS
AS THOSE RECEIVED BY THE SWING LINE LENDER.

 

(II)           IF ANY PAYMENT RECEIVED BY THE SWING LINE LENDER IN RESPECT OF
PRINCIPAL OR INTEREST ON ANY SWING LINE LOAN IS REQUIRED TO BE RETURNED BY THE
SWING LINE LENDER, EACH LENDER SHALL PAY TO THE SWING LINE LENDER ITS PRO RATA
SHARE THEREOF ON DEMAND OF THE ADMINISTRATIVE AGENT, PLUS INTEREST THEREON FROM
THE DATE OF SUCH DEMAND TO THE DATE SUCH AMOUNT IS RETURNED, AT A RATE PER ANNUM
EQUAL TO THE FEDERAL FUNDS RATE.  THE ADMINISTRATIVE AGENT WILL MAKE SUCH DEMAND
UPON THE REQUEST OF THE SWING LINE LENDER.

 

(E)           INTEREST FOR ACCOUNT OF SWING LINE LENDER.  THE SWING LINE LENDER
SHALL BE RESPONSIBLE FOR INVOICING THE BORROWERS FOR INTEREST ON THE SWING LINE
LOANS.  UNTIL EACH LENDER FUNDS ITS COMMITTED BASE RATE LOAN OR PARTICIPATION
PURSUANT TO THIS SECTION 2.4 TO REFINANCE SUCH LENDER’S PRO RATA SHARE OF ANY
SWING LINE LOAN, INTEREST IN RESPECT OF SUCH PRO RATA SHARE SHALL BE SOLELY FOR
THE ACCOUNT OF THE SWING LINE LENDER.

 

35

--------------------------------------------------------------------------------


 

(F)            PAYMENTS DIRECTLY TO SWING LINE LENDER.  THE BORROWERS SHALL MAKE
ALL PAYMENTS OF PRINCIPAL AND INTEREST IN RESPECT OF THE SWING LINE LOANS
DIRECTLY TO THE SWING LINE LENDER.

 


2.5           PREPAYMENTS.

 

(A)           THE BORROWERS MAY, UPON NOTICE BY THE COMPANY TO THE
ADMINISTRATIVE AGENT, AT ANY TIME OR FROM TIME TO TIME VOLUNTARILY PREPAY
COMMITTED LOANS IN WHOLE OR IN PART WITHOUT PREMIUM OR PENALTY; PROVIDED THAT
(I) SUCH NOTICE MUST BE RECEIVED BY THE ADMINISTRATIVE AGENT NOT LATER THAN
11:00 A.M., CHICAGO TIME, (A) THREE BUSINESS DAYS PRIOR TO ANY DATE OF
PREPAYMENT OF EUROCURRENCY RATE COMMITTED LOANS, AND (B) ON THE DATE OF
PREPAYMENT OF BASE RATE COMMITTED LOANS; (II) ANY PREPAYMENT OF EUROCURRENCY
RATE COMMITTED LOANS SHALL BE IN A PRINCIPAL AMOUNT OF $500,000 OR A WHOLE
MULTIPLE OF $500,000 IN EXCESS THEREOF (OR THE ALTERNATIVE CURRENCY EQUIVALENT
THEREOF DETERMINED ON THE DATE NOTICE OF PREPAYMENT IS GIVEN); AND (III) ANY
PREPAYMENT OF BASE RATE COMMITTED LOANS SHALL BE IN A PRINCIPAL AMOUNT OF
$500,000 OR A WHOLE MULTIPLE OF $100,000 IN EXCESS THEREOF.  EACH SUCH NOTICE
SHALL SPECIFY THE DATE AND AMOUNT OF SUCH PREPAYMENT AND THE TYPE(S) OF
COMMITTED LOANS TO BE PREPAID.  THE ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY
EACH LENDER OF ITS RECEIPT OF EACH SUCH NOTICE, AND OF SUCH LENDER’S PRO RATA
SHARE OF SUCH PREPAYMENT.  IF SUCH NOTICE IS GIVEN BY THE COMPANY, THE BORROWERS
SHALL MAKE SUCH PREPAYMENT AND THE PAYMENT AMOUNT SPECIFIED IN SUCH NOTICE SHALL
BE DUE AND PAYABLE ON THE DATE SPECIFIED THEREIN.  ANY PREPAYMENT OF A
EUROCURRENCY RATE COMMITTED LOAN SHALL BE ACCOMPANIED BY ALL ACCRUED INTEREST
THEREON, TOGETHER WITH ANY ADDITIONAL AMOUNTS REQUIRED PURSUANT TO SECTION 3.5. 
EACH SUCH PREPAYMENT SHALL BE APPLIED TO THE COMMITTED LOANS OF THE LENDERS IN
ACCORDANCE WITH THEIR RESPECTIVE PRO RATA SHARES.

 

(B)           THE BORROWERS MAY, UPON NOTICE BY THE COMPANY TO THE SWING LINE
LENDER (WITH A COPY TO THE ADMINISTRATIVE AGENT), AT ANY TIME OR FROM TIME TO
TIME, VOLUNTARILY PREPAY SWING LINE LOANS IN WHOLE OR IN PART WITHOUT PREMIUM OR
PENALTY; PROVIDED THAT (I) SUCH NOTICE MUST BE RECEIVED BY THE SWING LINE LENDER
AND THE ADMINISTRATIVE AGENT NOT LATER THAN 1:00 P.M., CHICAGO TIME, ON THE DATE
OF THE PREPAYMENT, AND (II) ANY SUCH PREPAYMENT SHALL BE IN A MINIMUM PRINCIPAL
AMOUNT OF $100,000.  EACH SUCH NOTICE SHALL SPECIFY THE DATE AND AMOUNT OF SUCH
PREPAYMENT.  IF SUCH NOTICE IS GIVEN BY THE COMPANY, THE BORROWERS SHALL MAKE
SUCH PREPAYMENT AND THE PAYMENT AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE DUE AND
PAYABLE ON THE DATE SPECIFIED THEREIN.

 

(C)           IF THE ADMINISTRATIVE AGENT NOTIFIES THE COMPANY AT ANY TIME THAT
THE DOLLAR EQUIVALENT OF THE OUTSTANDING AMOUNT OF ALL LOANS AND L/C OBLIGATIONS
AT SUCH TIME EXCEEDS AN AMOUNT EQUAL TO 105% OF THE AGGREGATE COMMITMENTS THEN
IN EFFECT, THE BORROWERS SHALL, WITHIN TWO BUSINESS DAYS AFTER RECEIPT OF SUCH
NOTICE, PREPAY LOANS AND/OR CASH COLLATERALIZE THE L/C OBLIGATIONS IN AN
AGGREGATE AMOUNT SUFFICIENT TO REDUCE THE DOLLAR EQUIVALENT OF SUCH OUTSTANDING
AMOUNT TO AN AMOUNT NOT TO EXCEED 100% OF THE AGGREGATE COMMITMENTS THEN IN
EFFECT.

 

36

--------------------------------------------------------------------------------


 

2.6           Reduction or Termination of Commitments.  The Company may, upon
notice to the Administrative Agent, terminate the Aggregate Commitments, or
permanently reduce the Aggregate Commitments to an amount not less than the then
Outstanding Amount of all Loans and L/C Obligations; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.,
(Chicago time) three Business Days prior to the date of termination or
reduction, and (ii) any such partial reduction shall be in an aggregate amount
of $5,000,000 or any whole multiple of $5,000,000 in excess thereof.  The
Administrative Agent shall promptly notify the Lenders of any such notice of
reduction or termination of the Aggregate Commitments.  Once reduced in
accordance with this Section, the Commitments may not be increased.  Any
reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender according to its Pro Rata Share.  All commitment fees accrued until
the effective date of any termination of the Aggregate Commitments shall be paid
on the effective date of such termination.

 


2.7           REPAYMENT OF LOANS.

 

(A)           THE BORROWERS SHALL REPAY TO THE LENDERS ON THE MATURITY DATE THE
AGGREGATE PRINCIPAL AMOUNT OF COMMITTED LOANS OUTSTANDING ON SUCH DATE.

 

(B)           THE BORROWERS SHALL REPAY EACH SWING LINE LOAN ON THE EARLIER TO
OCCUR OF (I) THE DATE FIVE BUSINESS DAYS AFTER SUCH LOAN IS MADE AND (II) THE
MATURITY DATE.

 


2.8           INTEREST.

 

(A)           SUBJECT TO THE PROVISIONS OF SUBSECTION (B) BELOW, (I) EACH
EUROCURRENCY RATE COMMITTED LOAN SHALL BEAR INTEREST ON THE OUTSTANDING
PRINCIPAL AMOUNT THEREOF FOR EACH INTEREST PERIOD AT A RATE PER ANNUM EQUAL TO
THE EUROCURRENCY RATE FOR SUCH INTEREST PERIOD PLUS THE APPLICABLE MARGIN; (II)
EACH BASE RATE COMMITTED LOAN SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL
AMOUNT THEREOF FROM THE APPLICABLE BORROWING DATE AT A RATE PER ANNUM EQUAL TO
THE BASE RATE PLUS THE APPLICABLE MARGIN; (III) EACH SWING LINE LOAN SHALL BEAR
INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT THEREOF FROM THE APPLICABLE
BORROWING DATE AT A RATE PER ANNUM EQUAL TO THE BASE RATE PLUS THE APPLICABLE
MARGIN.

 

(B)           WHILE ANY EVENT OF DEFAULT EXISTS OR AFTER ACCELERATION, THE
BORROWERS SHALL PAY INTEREST ON THE PRINCIPAL AMOUNT OF ALL OUTSTANDING
OBLIGATIONS AT A FLUCTUATING INTEREST RATE PER ANNUM AT ALL TIMES EQUAL TO THE
DEFAULT RATE TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW.  ACCRUED AND
UNPAID INTEREST ON PAST DUE AMOUNTS (INCLUDING INTEREST ON PAST DUE INTEREST)
SHALL BE DUE AND PAYABLE UPON DEMAND.

 

(C)           INTEREST ON EACH LOAN SHALL BE DUE AND PAYABLE IN ARREARS ON EACH
INTEREST PAYMENT DATE APPLICABLE THERETO AND AT SUCH OTHER TIMES AS MAY BE
SPECIFIED HEREIN.  INTEREST HEREUNDER SHALL BE DUE AND PAYABLE IN ACCORDANCE
WITH THE TERMS HEREOF BEFORE AND AFTER JUDGMENT, AND BEFORE AND AFTER THE
COMMENCEMENT OF ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW.

 

37

--------------------------------------------------------------------------------


 

2.9           Fees.  In addition to certain fees described in subsections (i)
and (j) of Section 2.3:

 

(A)           COMMITMENT FEE.  THE BORROWERS SHALL PAY TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF EACH LENDER IN ACCORDANCE WITH ITS PRO RATA SHARE, A
COMMITMENT FEE EQUAL TO THE APPLICABLE COMMITMENT FEE PERCENTAGE TIMES THE
ACTUAL DAILY AMOUNT BY WHICH THE AGGREGATE COMMITMENTS EXCEED THE SUM OF (I) THE
OUTSTANDING AMOUNT OF COMMITTED LOANS AND (II) THE OUTSTANDING AMOUNT OF L/C
OBLIGATIONS.  THE COMMITMENT FEE SHALL ACCRUE AT ALL TIMES FROM THE CLOSING DATE
UNTIL THE MATURITY DATE AND SHALL BE DUE AND PAYABLE QUARTERLY IN ARREARS ON THE
LAST BUSINESS DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER, COMMENCING WITH
THE FIRST SUCH DATE TO OCCUR AFTER THE CLOSING DATE, AND ON THE MATURITY DATE. 
THE COMMITMENT FEE SHALL BE CALCULATED QUARTERLY IN ARREARS.  THE COMMITMENT FEE
SHALL ACCRUE AT ALL TIMES, INCLUDING AT ANY TIME DURING WHICH ONE OR MORE OF THE
CONDITIONS IN ARTICLE IV IS NOT MET.

 

(B)           ARRANGEMENT AND AGENCY FEES.  THE COMPANY SHALL PAY TO THE
ARRANGER AND THE ADMINISTRATIVE AGENT FOR THE ARRANGER’S AND THE ADMINISTRATIVE
AGENT’S OWN ACCOUNTS, SUCH NON-REFUNDABLE FEES AS MAY BE FROM TIME TO TIME
SEPARATELY AGREED TO AMONG THE COMPANY, THE ARRANGER AND THE ADMINISTRATIVE
AGENT IN A LETTER AGREEMENT (THE “AGENT/ARRANGER FEE LETTER”).

 

2.10         Computation of Interest and Fees.  Computation of interest on Base
Rate Loans shall be calculated on the basis of a year of 365 or 366 days, as the
case may be, and the actual number of days elapsed.  Computation of all other
types of interest and all fees shall be calculated on the basis of a year of 360
days and the actual number of days elapsed, which results in a higher yield to
the payee thereof than a method based on a year of 365 or 366 days, or, in the
case of interest in respect of Loans denominated in Alternative Currencies as to
which market practice differs from the foregoing, in accordance with such market
practice.  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall bear interest for one day.

 

2.11         Evidence of Debt.

 

(A)           THE CREDIT EXTENSIONS MADE BY EACH LENDER SHALL BE EVIDENCED BY
ONE OR MORE ACCOUNTS OR RECORDS MAINTAINED BY SUCH LENDER AND BY THE
ADMINISTRATIVE AGENT IN THE ORDINARY COURSE OF BUSINESS.  THE ACCOUNTS OR
RECORDS MAINTAINED BY THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR OF THE AMOUNT OF THE CREDIT EXTENSIONS MADE BY
THE LENDERS TO THE BORROWERS AND THE INTEREST AND PAYMENTS THEREON.  ANY FAILURE
SO TO RECORD OR ANY ERROR IN DOING SO SHALL NOT, HOWEVER, LIMIT OR OTHERWISE
AFFECT THE OBLIGATION OF THE BORROWERS HEREUNDER TO PAY ANY AMOUNT OWING WITH
RESPECT TO THE LOANS AND L/C OBLIGATIONS.  IN THE EVENT OF ANY CONFLICT BETWEEN
THE ACCOUNTS AND RECORDS MAINTAINED BY ANY LENDER AND THE ACCOUNTS AND RECORDS
OF THE ADMINISTRATIVE AGENT IN RESPECT OF SUCH MATTERS, THE ACCOUNTS AND RECORDS
OF SUCH LENDER SHALL CONTROL.  UPON THE REQUEST OF ANY LENDER MADE THROUGH THE
ADMINISTRATIVE AGENT, SUCH LENDER’S LOANS MAY BE EVIDENCED BY A COMMITTED LOAN

 

38

--------------------------------------------------------------------------------


 

NOTE AND/OR A SWING LINE NOTE, AS APPLICABLE, IN ADDITION TO SUCH ACCOUNTS OR
RECORDS.  EACH LENDER MAY ATTACH SCHEDULES TO ITS NOTE(S) AND ENDORSE THEREON
THE DATE, TYPE (IF APPLICABLE), AMOUNT AND MATURITY OF THE APPLICABLE LOANS AND
PAYMENTS WITH RESPECT THERETO.

 

(B)           IN ADDITION TO THE ACCOUNTS AND RECORDS REFERRED TO IN SUBSECTION
(A), EACH LENDER AND THE ADMINISTRATIVE AGENT SHALL MAINTAIN IN ACCORDANCE WITH
ITS USUAL PRACTICE ACCOUNTS OR RECORDS EVIDENCING THE PURCHASES AND SALES BY
SUCH LENDER OF PARTICIPATIONS IN LETTERS OF CREDIT AND SWING LINE LOANS.  IN THE
EVENT OF ANY CONFLICT BETWEEN THE ACCOUNTS AND RECORDS MAINTAINED BY THE
ADMINISTRATIVE AGENT AND THE ACCOUNTS AND RECORDS OF ANY LENDER IN RESPECT OF
SUCH MATTERS, THE ACCOUNTS AND RECORDS OF THE ADMINISTRATIVE AGENT SHALL
CONTROL.

 


2.12         PAYMENTS GENERALLY.

 

(A)           ALL PAYMENTS TO BE MADE BY THE BORROWERS SHALL BE MADE WITHOUT
CONDITION OR DEDUCTION FOR ANY COUNTERCLAIM, DEFENSE, RECOUPMENT OR SETOFF. 
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN AND EXCEPT WITH RESPECT TO
PRINCIPAL OF AND INTEREST ON LOANS DENOMINATED IN AN ALTERNATIVE CURRENCY, ALL
PAYMENTS BY THE BORROWERS HEREUNDER SHALL BE MADE TO THE ADMINISTRATIVE AGENT,
FOR THE ACCOUNT OF THE RESPECTIVE LENDERS TO WHICH SUCH PAYMENT IS OWED, AT THE
APPLICABLE ADMINISTRATIVE AGENT’S OFFICE IN DOLLARS AND IN IMMEDIATELY AVAILABLE
FUNDS NOT LATER THAN 12:00 NOON, CHICAGO TIME, ON THE DATE SPECIFIED HEREIN. 
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, ALL PAYMENTS BY THE BORROWERS
HEREUNDER WITH RESPECT TO PRINCIPAL, INTEREST ON LOANS DENOMINATED IN AN
ALTERNATIVE CURRENCY SHALL BE MADE TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT
OF THE RESPECTIVE LENDERS TO WHICH SUCH PAYMENT IS OWED, AT THE APPLICABLE
ADMINISTRATIVE AGENT’S OFFICE IN SUCH ALTERNATIVE CURRENCY AND IN IMMEDIATELY
AVAILABLE FUNDS NOT LATER THAN 12:00 NOON, CHICAGO TIME, ON THE DATE SPECIFIED
HEREIN.  THE ADMINISTRATIVE AGENT WILL PROMPTLY DISTRIBUTE TO EACH LENDER ITS
PRO RATA SHARE (OR OTHER APPLICABLE SHARE AS PROVIDED HEREIN) OF SUCH PAYMENT IN
LIKE FUNDS AS RECEIVED BY WIRE TRANSFER TO SUCH LENDER’S LENDING OFFICE.  ALL
PAYMENTS RECEIVED BY THE ADMINISTRATIVE AGENT AFTER 12:00 NOON, CHICAGO TIME,
SHALL BE DEEMED RECEIVED ON THE NEXT SUCCEEDING BUSINESS DAY AND ANY APPLICABLE
INTEREST OR FEE SHALL CONTINUE TO ACCRUE.

 

(B)           SUBJECT TO THE DEFINITION OF “INTEREST PERIOD,” IF ANY PAYMENT TO
BE MADE BY THE BORROWERS SHALL COME DUE ON A DAY OTHER THAN A BUSINESS DAY,
PAYMENT SHALL BE MADE ON THE NEXT FOLLOWING BUSINESS DAY, AND SUCH EXTENSION OF
TIME SHALL BE REFLECTED IN COMPUTING INTEREST OR FEES, AS THE CASE MAY BE.

 

(C)           IF AT ANY TIME INSUFFICIENT FUNDS ARE RECEIVED BY AND AVAILABLE TO
THE ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS OF PRINCIPAL, L/C BORROWINGS,
INTEREST AND FEES THEN DUE HEREUNDER, SUCH FUNDS SHALL BE APPLIED (I) FIRST,
TOWARD COSTS AND EXPENSES (INCLUDING ATTORNEY COSTS AND AMOUNTS PAYABLE UNDER
ARTICLE III) INCURRED BY THE ADMINISTRATIVE AGENT AND EACH LENDER, (II) SECOND,
TOWARD REPAYMENT OF INTEREST AND FEES THEN DUE HEREUNDER, RATABLY AMONG THE
PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF INTEREST AND FEES
THEN DUE TO SUCH PARTIES, AND (III) THIRD, TOWARD REPAYMENT OF

 

39

--------------------------------------------------------------------------------


 

PRINCIPAL AND L/C BORROWINGS THEN DUE HEREUNDER, RATABLY AMONG THE PARTIES
ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF PRINCIPAL AND L/C BORROWINGS
THEN DUE TO SUCH PARTIES.

 

(D)           UNLESS THE COMPANY OR ANY LENDER HAS NOTIFIED THE ADMINISTRATIVE
AGENT PRIOR TO THE DATE ANY PAYMENT IS REQUIRED TO BE MADE BY IT TO THE
ADMINISTRATIVE AGENT HEREUNDER, THAT THE BORROWERS OR SUCH LENDER, AS THE CASE
MAY BE, WILL NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT THE
BORROWERS OR SUCH LENDER, AS THE CASE MAY BE, HAS TIMELY MADE SUCH PAYMENT AND
MAY (BUT SHALL NOT BE SO REQUIRED TO), IN RELIANCE THEREON, MAKE AVAILABLE A
CORRESPONDING AMOUNT TO THE PERSON ENTITLED THERETO.  IF AND TO THE EXTENT THAT
SUCH PAYMENT WAS NOT IN FACT MADE TO THE ADMINISTRATIVE AGENT IN IMMEDIATELY
AVAILABLE FUNDS, THEN:

 

(I)            IF THE BORROWERS FAILED TO MAKE SUCH PAYMENT, EACH LENDER SHALL
FORTHWITH ON DEMAND REPAY TO THE ADMINISTRATIVE AGENT THE PORTION OF SUCH
ASSUMED PAYMENT THAT WAS MADE AVAILABLE TO SUCH LENDER IN IMMEDIATELY AVAILABLE
FUNDS, TOGETHER WITH INTEREST THEREON IN RESPECT OF EACH DAY FROM AND INCLUDING
THE DATE SUCH AMOUNT WAS MADE AVAILABLE BY THE ADMINISTRATIVE AGENT TO SUCH
LENDER TO THE DATE SUCH AMOUNT IS REPAID TO THE ADMINISTRATIVE AGENT IN
IMMEDIATELY AVAILABLE FUNDS, AT THE APPLICABLE OVERNIGHT RATE FROM TIME TO TIME
IN EFFECT; AND

 

(II)           IF ANY LENDER FAILED TO MAKE SUCH PAYMENT, SUCH LENDER SHALL
FORTHWITH ON DEMAND PAY TO THE ADMINISTRATIVE AGENT THE AMOUNT THEREOF IN
IMMEDIATELY AVAILABLE FUNDS, TOGETHER WITH INTEREST THEREON FOR THE PERIOD FROM
THE DATE SUCH AMOUNT WAS MADE AVAILABLE BY THE ADMINISTRATIVE AGENT TO THE
BORROWERS TO THE DATE SUCH AMOUNT IS RECOVERED BY THE ADMINISTRATIVE AGENT (THE
“COMPENSATION PERIOD”) AT A RATE PER ANNUM EQUAL TO THE APPLICABLE OVERNIGHT
RATE FROM TIME TO TIME IN EFFECT. IF SUCH LENDER PAYS SUCH AMOUNT TO THE
ADMINISTRATIVE AGENT, THEN SUCH AMOUNT SHALL CONSTITUTE SUCH LENDER’S COMMITTED
LOAN INCLUDED IN THE APPLICABLE BORROWING.  IF SUCH LENDER DOES NOT PAY SUCH
AMOUNT FORTHWITH UPON THE ADMINISTRATIVE AGENT’S DEMAND THEREFOR, THE
ADMINISTRATIVE AGENT MAY MAKE A DEMAND THEREFOR UPON THE BORROWERS, AND THE
BORROWERS SHALL PAY SUCH AMOUNT TO THE ADMINISTRATIVE AGENT, TOGETHER WITH
INTEREST THEREON FOR THE COMPENSATION PERIOD AT A RATE PER ANNUM EQUAL TO THE
RATE OF INTEREST APPLICABLE TO THE APPLICABLE BORROWING.  NOTHING HEREIN SHALL
BE DEEMED TO RELIEVE ANY LENDER FROM ITS OBLIGATION TO FULFILL ITS COMMITMENT OR
TO PREJUDICE ANY RIGHTS WHICH THE ADMINISTRATIVE AGENT OR THE BORROWERS MAY HAVE
AGAINST ANY LENDER AS A RESULT OF ANY DEFAULT BY SUCH LENDER HEREUNDER.

 

A notice of the Administrative Agent to any Lender with respect to any amount
owing under this subsection (d) shall be conclusive, absent manifest error.

 

(E)           IF ANY LENDER MAKES AVAILABLE TO THE ADMINISTRATIVE AGENT FUNDS
FOR ANY LOAN TO BE MADE BY SUCH LENDER AS PROVIDED IN THE FOREGOING PROVISIONS
OF THIS ARTICLE II, AND THE CONDITIONS TO THE APPLICABLE CREDIT EXTENSION SET
FORTH IN ARTICLE IV ARE

 

40

--------------------------------------------------------------------------------


 

NOT SATISFIED OR WAIVED IN ACCORDANCE WITH THE TERMS HEREOF, THE ADMINISTRATIVE
AGENT SHALL RETURN SUCH FUNDS (IN LIKE FUNDS AS RECEIVED FROM SUCH LENDER) TO
SUCH LENDER, WITHOUT INTEREST.

 

(F)            THE OBLIGATIONS OF THE LENDERS HEREUNDER TO MAKE COMMITTED LOANS
AND TO FUND PARTICIPATIONS IN LETTERS OF CREDIT AND SWING LINE LOANS ARE SEVERAL
AND NOT JOINT.  THE FAILURE OF ANY LENDER TO MAKE ANY COMMITTED LOAN OR TO FUND
ANY SUCH PARTICIPATION ON ANY DATE REQUIRED HEREUNDER SHALL NOT RELIEVE ANY
OTHER LENDER OF ITS CORRESPONDING OBLIGATION TO DO SO ON SUCH DATE, AND NO
LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO SO MAKE ITS
COMMITTED LOAN OR PURCHASE ITS PARTICIPATION.

 

(G)           NOTHING HEREIN SHALL BE DEEMED TO OBLIGATE ANY LENDER TO OBTAIN
THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR MANNER OR TO CONSTITUTE A
REPRESENTATION BY ANY LENDER THAT IT HAS OBTAINED OR WILL OBTAIN THE FUNDS FOR
ANY LOAN IN ANY PARTICULAR PLACE OR MANNER.

 

2.13         Sharing of Payments.  If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Committed Loans made
by it, or the participations in L/C Obligations or in Swing Line Loans held by
it, any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Committed Loans made by them and/or such subparticipations
in the participations in L/C Obligations or Swing Line Loans held by them, as
the case may be, as shall be necessary to cause such purchasing Lender to share
the excess payment in respect of such Committed Loan or such participations, as
the case may be, pro rata with each of them; provided, however, that if all or
any portion of such excess payment is thereafter recovered from the purchasing
Lender, such purchase shall to that extent be rescinded and each other Lender
shall repay to the purchasing Lender the purchase price paid therefor, together
with an amount equal to such paying Lender’s ratable share (according to the
proportion of (i) the amount of such paying Lender’s required repayment to (ii)
the total amount so recovered from the purchasing Lender) of any interest or
other amount paid or payable by the purchasing Lender in respect of the total
amount so recovered.  The Borrowers agree that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off, but subject
to Section 9.9 with respect to such participation as fully as if such Lender
were the direct creditor of the Borrowers in the amount of such participation. 
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section and will in each case notify the Lenders following any such purchases or
repayments.  Each Lender that purchases a participation pursuant to this Section
shall from and after such purchase have the right to give all notices, requests,
demands, directions and other communications under this Agreement with respect
to the portion of the Obligations purchased to the same extent as though the
purchasing Lender were the original owner of the Obligations purchased.

 

41

--------------------------------------------------------------------------------


 


ARTICLE III


 


TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.1           Taxes.

 

(A)           ANY AND ALL PAYMENTS BY THE BORROWERS TO OR FOR THE ACCOUNT OF THE
ADMINISTRATIVE AGENT OR ANY LENDER UNDER ANY LOAN DOCUMENT SHALL BE MADE FREE
AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY AND ALL PRESENT OR FUTURE TAXES,
DUTIES, LEVIES, IMPOSTS, DEDUCTIONS, ASSESSMENTS, FEES, WITHHOLDINGS OR SIMILAR
CHARGES, AND ALL LIABILITIES WITH RESPECT THERETO, EXCLUDING, IN THE CASE OF THE
ADMINISTRATIVE AGENT AND EACH LENDER, TAXES IMPOSED ON OR MEASURED BY ITS NET
INCOME, AND FRANCHISE TAXES IMPOSED ON IT (IN LIEU OF NET INCOME TAXES), BY THE
JURISDICTION (OR ANY POLITICAL SUBDIVISION THEREOF) UNDER THE LAWS OF WHICH THE
ADMINISTRATIVE AGENT OR SUCH LENDER, AS THE CASE MAY BE, IS ORGANIZED OR
MAINTAINS A LENDING OFFICE (ALL SUCH NON-EXCLUDED TAXES, DUTIES, LEVIES,
IMPOSTS, DEDUCTIONS, ASSESSMENTS, FEES, WITHHOLDINGS OR SIMILAR CHARGES, AND
LIABILITIES BEING HEREINAFTER REFERRED TO AS “TAXES”).  IF THE BORROWERS SHALL
BE REQUIRED BY ANY LAWS TO DEDUCT ANY TAXES FROM OR IN RESPECT OF ANY SUM
PAYABLE UNDER ANY LOAN DOCUMENT TO THE ADMINISTRATIVE AGENT OR ANY LENDER, (I)
THE SUM PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT AFTER MAKING ALL
REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE
UNDER THIS SECTION), THE ADMINISTRATIVE AGENT AND SUCH LENDER RECEIVES AN AMOUNT
EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (II)
THE BORROWERS SHALL MAKE SUCH DEDUCTIONS, (III) THE BORROWERS SHALL PAY THE FULL
AMOUNT DEDUCTED TO THE RELEVANT TAXATION AUTHORITY OR OTHER AUTHORITY IN
ACCORDANCE WITH APPLICABLE LAWS, AND (IV) WITHIN 30 DAYS AFTER THE DATE OF SUCH
PAYMENT, THE BORROWERS SHALL FURNISH TO THE ADMINISTRATIVE AGENT (WHICH SHALL
FORWARD THE SAME TO SUCH LENDER) THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT
EVIDENCING PAYMENT THEREOF.

 

(B)           IN ADDITION, THE BORROWERS AGREE TO PAY ANY AND ALL PRESENT OR
FUTURE STAMP, COURT OR DOCUMENTARY TAXES AND ANY OTHER EXCISE OR PROPERTY TAXES
OR CHARGES OR SIMILAR LEVIES WHICH ARISE FROM ANY PAYMENT MADE UNDER ANY LOAN
DOCUMENT OR FROM THE EXECUTION, DELIVERY, PERFORMANCE, ENFORCEMENT OR
REGISTRATION OF, OR OTHERWISE WITH RESPECT TO, ANY LOAN DOCUMENT (HEREINAFTER
REFERRED TO AS “OTHER TAXES”).

 

(C)           IF THE BORROWERS SHALL BE REQUIRED TO DEDUCT OR PAY ANY TAXES OR
OTHER TAXES FROM OR IN RESPECT OF ANY SUM PAYABLE UNDER ANY LOAN DOCUMENT TO THE
ADMINISTRATIVE AGENT OR ANY LENDER, THE BORROWERS SHALL ALSO PAY TO THE
ADMINISTRATIVE AGENT (FOR THE ACCOUNT OF SUCH LENDER) OR TO SUCH LENDER, AT THE
TIME INTEREST IS PAID, SUCH ADDITIONAL AMOUNT THAT SUCH LENDER SPECIFIES AS
NECESSARY TO PRESERVE THE AFTER-TAX YIELD (AFTER FACTORING IN ALL TAXES,
INCLUDING TAXES IMPOSED ON OR MEASURED BY NET INCOME) SUCH LENDER WOULD HAVE
RECEIVED IF SUCH TAXES OR OTHER TAXES HAD NOT BEEN IMPOSED.

 

(D)           THE BORROWERS AGREE TO INDEMNIFY THE ADMINISTRATIVE AGENT AND EACH
LENDER FOR (I) THE FULL AMOUNT OF TAXES AND OTHER TAXES (INCLUDING ANY TAXES OR
OTHER TAXES IMPOSED OR ASSERTED BY ANY JURISDICTION ON AMOUNTS PAYABLE UNDER
THIS SECTION) PAID BY THE ADMINISTRATIVE AGENT AND SUCH LENDER, (II) AMOUNTS
PAYABLE UNDER

 

42

--------------------------------------------------------------------------------


 

SECTION 3.1(C) AND (III) ANY LIABILITY (INCLUDING PENALTIES, INTEREST AND
EXPENSES) ARISING THEREFROM OR WITH RESPECT THERETO, IN EACH CASE WHETHER OR NOT
SUCH TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE
RELEVANT GOVERNMENTAL AUTHORITY.  PAYMENT UNDER THIS SUBSECTION (D) SHALL BE
MADE WITHIN 30 DAYS AFTER THE DATE THE LENDER OR THE ADMINISTRATIVE AGENT MAKES
A DEMAND THEREFOR.

 

3.2           Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Committed Loans, or materially restricts the authority of such
Lender to purchase or sell, or to take deposits of, Dollars or any Alternative
Currency in the applicable offshore interbank market for such currency, or to
determine or charge interest rates based upon the Eurocurrency Rate, then, on
notice thereof by such Lender to the Company through the Administrative Agent,
any obligation of such Lender to make or continue Eurocurrency Rate Committed
Loans or to convert Base Rate Committed Loans to Eurocurrency Rate Committed
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Company that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrowers shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurocurrency Rate Committed Loans of such Lender to Base Rate Loans,
either on the last day of the Interest Period thereof, if such Lender may
lawfully continue to maintain such Eurocurrency Rate Committed Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Committed Loans; provided that on the date of any such
conversion, any such Eurocurrency Rate Committed Loan that is an Alternative
Currency Loan shall be redenominated into a Dollar Loan in a principal amount
equal to the Dollar Equivalent of the amount of such Alternative Currency Loan. 
Upon any such prepayment or conversion, the Borrowers shall also pay interest on
the amount so prepaid or converted.  Each Lender agrees to designate a different
Lending Office if such designation will avoid the need for such notice and will
not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

 

3.3           Inability to Determine Rates.  If the Administrative Agent
determines in connection with any request for a Eurocurrency Rate Committed Loan
or a conversion to or continuation thereof that (a) deposits in the relevant
currency are not being offered to banks in the applicable offshore interbank
market for such currency for the applicable amount and Interest Period of such
Eurocurrency Rate Committed Loan, (b) adequate and reasonable means do not exist
for determining the Eurocurrency Rate for such Eurocurrency Rate Committed Loan,
or (c) the Eurocurrency Rate for such Eurocurrency Rate Committed Loan does not
adequately and fairly reflect the cost to the Lenders of funding such
Eurocurrency Rate Committed Loan, the Administrative Agent will promptly notify
the Company and all Lenders.  Thereafter, the obligation of the Lenders to make
or maintain Eurocurrency Rate Committed Loans shall be suspended until the
Administrative Agent revokes such notice.  Upon receipt of such notice, the
Company may revoke any pending request for a Committed Borrowing, conversion or
continuation of Eurocurrency Rate Committed Loans or, failing that, will be
deemed to have converted such request into a request for a Committed Borrowing
of Base Rate Loans in the amount specified therein.

 

43

--------------------------------------------------------------------------------


 

3.4           Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Committed Loans.

 

(A)           IF ANY LENDER DETERMINES THAT AS A RESULT OF THE INTRODUCTION OF
OR ANY CHANGE IN OR IN THE INTERPRETATION OF ANY LAW, OR SUCH LENDER’S
COMPLIANCE THEREWITH, THERE SHALL BE ANY INCREASE IN THE COST TO SUCH LENDER OF
AGREEING TO MAKE OR MAKING, FUNDING OR MAINTAINING EUROCURRENCY RATE COMMITTED
LOANS OR (AS THE CASE MAY BE) ISSUING OR PARTICIPATING IN LETTERS OF CREDIT, OR
A REDUCTION IN THE AMOUNT RECEIVED OR RECEIVABLE BY SUCH LENDER IN CONNECTION
WITH ANY OF THE FOREGOING (EXCLUDING FOR PURPOSES OF THIS SUBSECTION (A) ANY
SUCH INCREASED COSTS OR REDUCTION IN AMOUNT RESULTING FROM (I) TAXES OR OTHER
TAXES (AS TO WHICH SECTION 3.1 SHALL GOVERN), (II) CHANGES IN THE BASIS OF
TAXATION OF OVERALL NET INCOME OR OVERALL GROSS INCOME BY THE UNITED STATES OR
ANY FOREIGN JURISDICTION OR ANY POLITICAL SUBDIVISION OF EITHER THEREOF UNDER
THE LAWS OF WHICH SUCH LENDER IS ORGANIZED OR HAS ITS LENDING OFFICE, AND (III)
RESERVE REQUIREMENTS CONTEMPLATED BY SECTION 3.4(C), THEN FROM TIME TO TIME UPON
DEMAND OF SUCH LENDER (WITH A COPY OF SUCH DEMAND TO THE ADMINISTRATIVE AGENT),
THE BORROWERS SHALL PAY TO SUCH LENDER SUCH ADDITIONAL AMOUNTS AS WILL
COMPENSATE SUCH LENDER FOR SUCH INCREASED COST OR REDUCTION.

 

(B)           IF ANY LENDER DETERMINES THAT THE INTRODUCTION OF ANY LAW
REGARDING CAPITAL ADEQUACY OR ANY CHANGE THEREIN OR IN THE INTERPRETATION
THEREOF, OR COMPLIANCE BY SUCH LENDER (OR ITS LENDING OFFICE) THEREWITH, HAS THE
EFFECT OF REDUCING THE RATE OF RETURN ON THE CAPITAL OF SUCH LENDER OR ANY
CORPORATION CONTROLLING SUCH LENDER AS A CONSEQUENCE OF SUCH LENDER’S
OBLIGATIONS HEREUNDER (TAKING INTO CONSIDERATION ITS POLICIES WITH RESPECT TO
CAPITAL ADEQUACY AND SUCH LENDER’S DESIRED RETURN ON CAPITAL), THEN FROM TIME TO
TIME UPON DEMAND OF SUCH LENDER (WITH A COPY OF SUCH DEMAND TO THE
ADMINISTRATIVE AGENT), THE BORROWERS SHALL PAY TO SUCH LENDER SUCH ADDITIONAL
AMOUNTS AS WILL COMPENSATE SUCH LENDER FOR SUCH REDUCTION.

 

(C)           THE BORROWERS SHALL PAY TO EACH LENDER, AS LONG AS SUCH LENDER
SHALL BE REQUIRED UNDER REGULATIONS OF THE BOARD TO MAINTAIN RESERVES WITH
RESPECT TO LIABILITIES OR ASSETS CONSISTING OF OR INCLUDING EUROCURRENCY FUNDS
OR DEPOSITS (CURRENTLY KNOWN AS “EUROCURRENCY LIABILITIES”), ADDITIONAL COSTS ON
THE UNPAID PRINCIPAL AMOUNT OF EACH EUROCURRENCY RATE COMMITTED LOAN EQUAL TO
THE ACTUAL COSTS OF SUCH RESERVES ALLOCATED TO SUCH LOAN BY SUCH LENDER (AS
DETERMINED BY SUCH LENDER IN GOOD FAITH, WHICH DETERMINATION SHALL BE
CONCLUSIVE), WHICH SHALL BE DUE AND PAYABLE ON EACH DATE ON WHICH INTEREST IS
PAYABLE ON SUCH LOAN, PROVIDED THE COMPANY SHALL HAVE RECEIVED AT LEAST 15 DAYS’
PRIOR NOTICE (WITH A COPY TO THE ADMINISTRATIVE AGENT) OF SUCH ADDITIONAL
INTEREST FROM SUCH LENDER.  IF A LENDER FAILS TO GIVE NOTICE 15 DAYS PRIOR TO
THE RELEVANT INTEREST PAYMENT DATE, SUCH ADDITIONAL INTEREST SHALL BE DUE AND
PAYABLE 15 DAYS FROM RECEIPT OF SUCH NOTICE.

 

3.5           Funding Losses.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

 

44

--------------------------------------------------------------------------------


 

(A)           ANY CONTINUATION, CONVERSION, PAYMENT OR PREPAYMENT OF ANY LOAN
OTHER THAN A BASE RATE LOAN ON A DAY OTHER THAN THE LAST DAY OF THE INTEREST
PERIOD FOR SUCH LOAN (WHETHER VOLUNTARY, MANDATORY, AUTOMATIC, BY REASON OF
ACCELERATION, OR OTHERWISE); OR

 

(B)           ANY FAILURE BY THE BORROWERS (FOR A REASON OTHER THAN THE FAILURE
OF SUCH LENDER TO MAKE A LOAN) TO PREPAY, BORROW, CONTINUE OR CONVERT ANY LOAN
OTHER THAN A BASE RATE LOAN ON THE DATE OR IN THE AMOUNT NOTIFIED BY THE
BORROWERS; OR

 

(C)           ANY ASSIGNMENT OF A EUROCURRENCY RATE COMMITTED LOAN ON A DAY
OTHER THAN THE LAST DAY OF THE INTEREST PERIOD THEREFOR AS A RESULT OF A REQUEST
BY THE COMPANY PURSUANT TO SECTION 9.16; OR

 

(D)           DURING THE 180-DAY PERIOD FOLLOWING THE CLOSING DATE, THE
SYNDICATION OF THE LOANS BY THE ARRANGER;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrowers shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.5, each Lender shall be deemed to have funded each
Eurocurrency Rate Committed Loan made by it at the Eurocurrency Rate for such
Loan by a matching deposit or other borrowing in the applicable offshore
interbank market for such currency for a comparable amount and for a comparable
period, whether or not such Eurocurrency Rate Committed Loan was in fact so
funded.

 

3.6           Matters Applicable to all Requests for Compensation.

 

(A)           A CERTIFICATE OF THE ADMINISTRATIVE AGENT OR ANY LENDER CLAIMING
COMPENSATION UNDER THIS ARTICLE III AND SETTING FORTH THE ADDITIONAL AMOUNT OR
AMOUNTS TO BE PAID TO IT HEREUNDER SHALL BE CONCLUSIVE IN THE ABSENCE OF
MANIFEST ERROR.  IN DETERMINING SUCH AMOUNT, THE ADMINISTRATIVE AGENT OR SUCH
LENDER MAY USE ANY REASONABLE AVERAGING AND ATTRIBUTION METHODS.

 

(B)           UPON ANY LENDER’S MAKING A CLAIM FOR COMPENSATION UNDER
SECTION 3.1 OR 3.4, THE BORROWERS MAY REMOVE OR REPLACE SUCH LENDER IN
ACCORDANCE WITH SECTION 9.16.

 

3.7           Survival.  All of the Borrowers’ obligations under this Article
III shall survive termination of the Commitments and payment in full of all the
other Obligations.

 

45

--------------------------------------------------------------------------------


 


ARTICLE IV


 


CONDITIONS TO BORROWING

 

4.1           Initial Borrowing of the Company.  The effectiveness of this
Agreement shall be subject to the prior or concurrent satisfaction of each of
the conditions precedent set forth in this Section 4.1. The obligations of the
Lenders to fund an initial Borrowing of the Company shall be subject to the
prior or concurrent satisfaction of each of the conditions precedent set forth
in this Section 4.1, in addition to the applicable conditions precedent set
forth in Section 4.3.

 

4.1.1        Company Resolutions, etc.  The Administrative Agent shall have
received from the Company, in sufficient number of counterpart originals to
provide one to each Lender, a certificate, dated the date of the initial
Borrowing, of its Secretary or Assistant Secretary as to

 

(A)           RESOLUTIONS OF ITS BOARD OF DIRECTORS THEN IN FULL FORCE AND
EFFECT AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND
THE NOTES AND AUTHORIZING THE BORROWINGS HEREUNDER AND EACH OTHER LOAN DOCUMENT
TO BE EXECUTED BY IT;

 

(B)           ALL DOCUMENTS EVIDENCING OTHER CORPORATE ACTION NECESSARY FOR THE
EXECUTION, DELIVERY AND PERFORMANCE OF ANY LOAN DOCUMENT;

 

(C)           ALL APPROVALS OR CONSENTS, IF ANY, WITH RESPECT TO THIS AGREEMENT
AND THE NOTES;

 

(D)           THE INCUMBENCY AND SIGNATURES OF THOSE OF ITS OFFICERS AUTHORIZED
TO SIGN TO THIS AGREEMENT, THE NOTES AND EACH OTHER LOAN DOCUMENT EXECUTED BY
IT; AND

 

(E)           COPIES OF THE CERTIFICATE OF INCORPORATION AND BYLAWS OF THE
COMPANY,

upon which certificate each Lender may conclusively rely until it shall have
received a further certificate of the Secretary of the Company canceling or
amending such prior certificate.

 

4.1.2        Guarantor Resolutions, etc.  The Administrative Agent shall have
received from the Guarantor, in sufficient number of counterpart originals to
provide one to each Lender, a certificate, dated the date of the initial
Borrowing, of its Secretary or Assistant Secretary as to

 

(A)           RESOLUTIONS OF ITS BOARD OF DIRECTORS THEN IN FULL FORCE AND
EFFECT AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THE GUARANTY AND
EACH OTHER LOAN DOCUMENT TO BE EXECUTED BY IT;

 

46

--------------------------------------------------------------------------------


 

(B)           ALL DOCUMENTS EVIDENCING OTHER CORPORATE ACTION NECESSARY FOR THE
EXECUTION, DELIVERY AND PERFORMANCE OF ANY LOAN DOCUMENT;

 

(C)           ALL APPROVALS OR CONSENTS, IF ANY, WITH RESPECT TO THE GUARANTY;

 

(D)           THE INCUMBENCY AND SIGNATURES OF THOSE OF ITS OFFICERS AUTHORIZED
TO SIGN TO THE GUARANTY AND EACH OTHER LOAN DOCUMENT EXECUTED BY IT; AND

 

(E)           COPIES OF THE CERTIFICATE OF INCORPORATION AND BYLAWS OF THE
GUARANTOR,

 

upon which certificate each Lender may conclusively rely until it shall have
received a further certificate of the Secretary of the Guarantor canceling or
amending such prior certificate.

 

4.1.3        Delivery of Notes.  The Administrative Agent shall have received,
for the account of each Lender, the Notes of the Company duly executed and
delivered by the Company.

 

4.1.4        Delivery of Guaranty.  The Administrative Agent shall have
received, in sufficient number of counterpart copies to provide one to each
Lender, the Guaranty duly executed and delivered by the Guarantor.

 

4.1.5        Payment of Outstanding Indebtedness, etc.  All Indebtedness
identified in Item 4.1.5 of the Disclosure Schedule together with all interest,
all prepayment premiums and other amounts due and payable with respect thereto,
shall have been paid in full (including, to the extent necessary, from proceeds
of the initial Borrowing); and all Liens, if any, securing payment of any such
Indebtedness have been released and the Administrative Agent shall have received
all Uniform Commercial Code Form UCC-3 termination statements or other
instruments as may be suitable or appropriate in connection therewith.

 

4.1.6        Opinion of Counsel.  The Administrative Agent shall have received,
in sufficient number of counterpart originals to provide one to each Lender, an
opinion addressed to the Administrative Agent and all Lenders, from Gardner,
Carton & Douglas, counsel to the Company and the Guarantor, substantially in the
form of Exhibit I hereto;

 

4.1.7        Expenses, etc.  The Administrative Agent shall have received for
its own account all reasonable fees, costs and expenses due and payable pursuant
to Section 9.4, if then invoiced.

 

4.2           Initial Borrowing of a Designated Subsidiary.  The obligations of
the Lenders to fund an initial Borrowing of any Designated Subsidiary shall be
subject to the prior or concurrent satisfaction of each of the conditions
precedent in this Section 4.2, in addition to the applicable conditions
precedent set forth in Sections 4.1 and 4.3.

 

47

--------------------------------------------------------------------------------


 

4.2.1        Designation Letter.  The Administrative Agent shall have received,
in sufficient number of counterpart originals to provide one to each Lender, a
Designation Letter for such Designated Subsidiary.

 

4.2.2        Notes.  The Administrative Agent shall have received, for the
account of each Lender, the Notes of such Designated Subsidiary, duly executed
and delivered by such Designated Subsidiary.

 

4.2.3        Authorizations and Approvals.  The Administrative Agent shall have
received authenticated copies of all such governmental authorizations, consents,
approvals, and licenses as may be required under applicable law and regulations
for each Borrower then borrowing to make and perform this Agreement and the
Notes and to borrow and (in the case of the Company) guaranty Loans hereunder.

 

4.2.4        Guaranty.  The Administrative Agent shall have received, in
sufficient number of counterpart originals to provide one to each Lender, a
Company Guaranty, duly executed by the Company, of the obligations of such
Designated Subsidiary under this Agreement and the Notes of such Designated
Subsidiary.

 

4.2.5        Resolutions.  The Administrative Agent shall have received a copy,
duly certified by the Designated Subsidiary’s secretary or an assistant
secretary and in sufficient number of counterpart originals to provide one to
each Lender, of (i) the resolutions of the Designated Subsidiary’s Board of
Directors authorizing the execution and delivery of the Designation Letter and
the Notes of such Designated Subsidiary and authorizing the borrowings
thereunder, (ii) all documents evidencing other necessary corporate action,
(iii) all approvals or consents, if any, with respect to the Designation Letter
and such Designated Subsidiary’s Notes, and (iv) the Organic Documents of the
Designated Subsidiary.

 

4.2.6        Incumbency.  The Administrative Agent shall have received, in
sufficient number of counterpart originals to provide one to each Lender a
certificate of the Designated Subsidiary’s secretary, assistant secretary or
manager certifying the names of the Designated Subsidiary’s officers authorized
to sign the Designation Letter, the Notes of such Designated Subsidiary and all
other documents or certificates to be delivered to the Administrative Agent or
any Lender, together with the true signatures of such officers.

 

4.2.7        Opinion of Counsel.  The Administrative Agent shall have received,
in sufficient number of counterpart originals to provide one to each Lender, an
opinion addressed to the Administrative Agent and all Lenders, from Gardner,
Carton & Douglas, counsel to the Company, or such other law firm as is
reasonably acceptable to the Administrative Agent, as to the execution, delivery
and performance by the Company of the Guaranty required by Section 4.2.4 and the
execution, delivery and performance of the Notes of the Designated Subsidiary
required by Section 4.2.2 and in form and content acceptable to the
Administrative Agent.

 

48

--------------------------------------------------------------------------------


 

4.3           All Credit Extensions.  The obligation of each Lender to fund any
Loan on the occasion of any Borrowing (including the initial Borrowing) and the
obligation of the L/C Issuer to issue any Letter of Credit shall be subject to
the satisfaction of each of the conditions precedent set forth in this
Section 4.3.

 

4.3.1        Compliance with Warranties, No Default, etc.  Both before and after
giving effect to any Credit Extension the following statements shall be true and
correct and certified as such by a certificate of the president, chief financial
officer (or, if none, the chief financial Authorized Corporate Officer) of the
Company delivered by the Company to the Administrative Agent:

 

(A)           THE REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE V
(EXCLUDING, HOWEVER, THOSE CONTAINED IN SECTION 5.7, 5.8 AND 5.9) SHALL BE TRUE
AND CORRECT WITH THE SAME EFFECT AS IF THEN MADE (UNLESS STATED TO RELATE SOLELY
TO AN EARLIER DATE, IN WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES SHALL BE
TRUE AND CORRECT AS OF SUCH EARLIER DATE) EXCEPT FOR SUCH CHANGES AS ARE
SPECIFICALLY PERMITTED HEREUNDER;

 

(B)           EXCEPT AS DISCLOSED BY THE COMPANY TO THE ADMINISTRATIVE AGENT AND
THE LENDERS PURSUANT TO SECTION 5.7

 

(i)            no labor controversy, litigation, arbitration or governmental
investigation or proceeding shall be pending or, to the knowledge of the
Company, threatened against the Company or any of its Subsidiaries which might
reasonably be expected to materially adversely affect the Company’s consolidated
business, operations, assets, revenues, properties or prospects or which
purports to affect the legality, validity or enforceability of this Agreement,
the Notes or any other Loan Document; and

 

(ii)           no development shall have occurred in any labor controversy,
litigation, arbitration or governmental investigation or proceeding disclosed
pursuant to Section 5.7 which might reasonably be expected to materially
adversely affect the consolidated businesses, operations, assets, revenues,
properties or prospects of the Company and its Subsidiaries;

 

(C)           NO DEFAULT SHALL HAVE THEN OCCURRED AND BE CONTINUING, AND NEITHER
THE COMPANY NOR ANY OF ITS SUBSIDIARIES ARE IN MATERIAL VIOLATION OF ANY LAW OR
GOVERNMENTAL REGULATION OR COURT ORDER OR DECREE.

 

4.3.2        Request for Extension.  The Administrative Agent and, if
applicable, the Swing Line Lender or the L/C Issuer shall have received a
Request for Credit Extension in accordance with the requirements hereof.  Each
of the request for a Credit Extension and the acceptance by the Company or any
other Borrower of the proceeds of such Credit Extension shall constitute (a) a
representation and warranty by the Company and any

 

49

--------------------------------------------------------------------------------


 

such other Borrower that on the date of such Credit Extension (both immediately
before and after giving effect to such Credit Extension and the application of
the proceeds of any Borrowing) the statements made in Section 4.3.1 are true and
correct and (b) the certification required by such section.

 

4.3.3        Insurance.  There shall have been no material change, or notice of
prospective material change in the nature, extent, scope or cost of the
insurance referred to in Section 5.12 which change would have a material adverse
effect on the financial condition of the Company and its Subsidiaries on a
consolidated basis or would significantly adversely affect the Company’s or any
other Borrower’s ability to perform its obligations under this Agreement or
under any Note.

 

4.3.4        Form U-1.  At any time at which the current value of the margin
stock owned by any Borrower exceeds 25% of the value of such Borrower’s assets
which may not be pledged or made subject to a Lien pursuant to the terms hereof,
such Borrower shall have delivered to the Administrative Agent with each request
for a Borrowing for such Borrower, a statement for such Borrower in conformity
with the requirements of Federal Reserve Form U-1 referred to in Regulation U of
the F.R.S. Board.

 

4.3.5        Satisfactory Legal Form.  All documents executed or submitted
pursuant hereto by or on behalf of the Company, any other Borrower, any of the
Company’s Subsidiaries or any other Obligors shall be satisfactory in form and
substance to the Administrative Agent and its counsel; the Administrative Agent
and its counsel shall have received all information, approvals, opinions,
documents or instruments as the Administrative Agent or its counsel may
reasonably request.

 


ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lenders and the Administrative Agent to enter into this
Agreement and to make Loans hereunder, the Company represents and warrants unto
the Administrative Agent and each Lender as set forth in this Article V.

 

5.1           Organization, etc.  The Company and each of its Subsidiaries is a
corporation validly organized and existing and in good standing under the laws
of the jurisdiction of its incorporation or formation and is duly qualified to
do business and is in good standing as a foreign corporation in each
jurisdiction where the nature of its business requires such qualification,
except such jurisdictions where failure to so qualify and be in good standing is
not reasonably likely to have a material adverse effect on the operations or
financial condition of the Company and its Subsidiaries taken as a whole.  Each
Obligor has, and each Subsidiary upon becoming a Designated Subsidiary will
have, full power and authority and holds, and will hold, all requisite
governmental consents and other approvals to enter into, deliver and perform its
Obligations under this Agreement, its Notes and each other Loan Document to
which it is a party and to own and hold under lease its property and to conduct
its business substantially as currently conducted by it.

 

50

--------------------------------------------------------------------------------


 

5.2           Due Authorization, Non-Contravention, etc.  The execution,
delivery and performance by the Company of this Agreement, the Notes and each
other Loan Document executed or to be executed by it and the execution, delivery
and performance by each Designated Subsidiary or other Obligor of each Loan
Document executed or to be executed by it are within the Company’s and each such
Designated Subsidiary’s or other Obligor’s corporate or limited liability
company powers, have been duly authorized by all necessary corporate or limited
liability company action, and do not

 

(A)           CONTRAVENE THE COMPANY’S, ANY DESIGNATED SUBSIDIARY’S OR ANY SUCH
OTHER OBLIGOR’S ORGANIC DOCUMENTS;

 

(B)           CONTRAVENE ANY CONTRACTUAL RESTRICTION, LAW OR GOVERNMENTAL
REGULATION OR COURT DECREE OR ORDER BINDING ON THE COMPANY, ANY SUCH DESIGNATED
SUBSIDIARY OR ANY SUCH OTHER OBLIGOR; OR

 

(C)           RESULT IN, OR REQUIRE THE CREATION OR IMPOSITION OF, ANY LIEN ON
ANY OF THE COMPANY’S, ANY DESIGNATED SUBSIDIARY’S OR ANY OTHER OBLIGOR’S
PROPERTIES.

 

5.3           Government Approval, Regulation, etc.  The Company and its
Subsidiaries are in material compliance with all statutes and governmental rules
and regulations applicable to them and no authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body or other Person is required for the due execution, delivery or
performance by the Company, any Designated Subsidiary or any other Obligor of
this Agreement, the Notes or any other Loan Document to which it is a party. 
Neither the Company nor any of its Subsidiaries is an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, or a
“holding company”, or a “subsidiary company” of a “holding company”, or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company”, within the meaning of the Public Utility Holding Company Act of 1935,
as amended.

 

5.4           Validity, etc.  This Agreement constitutes, and the Notes and each
other Loan Document executed by the Company, on the due execution and delivery
thereof, constitute, the legal, valid and binding obligations of the Company,
enforceable in accordance with their respective terms, except as enforceability
may be limited by bankruptcy, insolvency or other similar laws of general
application affecting the enforcement of creditors’ rights or by general
principles of equity limiting the availability of equitable remedies; and each
Loan Document executed pursuant hereto by each Designated Subsidiary or other
Obligor, will, on the due execution and delivery thereof by such Designated
Subsidiary or other Obligor, be the legal, valid and binding obligation of such
Designated Subsidiary or other Obligor enforceable in accordance with its terms,
with like exception.

 

5.5           Financial Information.  The audited consolidated balance sheets of
the Company and its Subsidiaries as at September 30, 2002, and the related
statements of earnings and cash flow of the Company and each of its
Subsidiaries, copies of which have been furnished to the Administrative Agent
and each Lender, have been prepared in accordance with GAAP consistently
applied, and present fairly the consolidated financial condition of the
corporations

 

51

--------------------------------------------------------------------------------


 

covered thereby as at the dates thereof and the results of their operations for
the periods then ended.

 

5.6           No Material Adverse Change.  Since the dates of the financial
statements described in Section 5.5, there has been no material adverse change
in the financial condition, operations, assets, business, properties or
prospects of the Company and its Subsidiaries taken as a whole.

 

5.7           Litigation, Labor Controversies, etc.  There is no pending or, to
the knowledge of the Company, threatened litigation, action or proceeding
against the Company or any of its Subsidiaries or labor controversy involving
the Company or any of its Subsidiaries or any of their respective properties,
which might reasonably be expected to materially adversely affect the financial
condition, operations, assets, business, properties or prospects of the Company
and its Subsidiaries taken as a whole or which purports to affect the legality,
validity or enforceability of this Agreement, the Notes or any other Loan
Document, except as disclosed in Item 5.7 (“Litigation”) or Item 5.14
(“Environmental Matters”) of the Disclosure Schedule.

 

5.8           Subsidiaries.  The Company has no Subsidiaries, except those
Subsidiaries

 

(A)           WHICH ARE IDENTIFIED IN ITEM 5.8 (“EXISTING SUBSIDIARIES”) OF THE
DISCLOSURE SCHEDULE; OR

 

(B)           WHICH ARE PERMITTED TO HAVE BEEN ACQUIRED AFTER THE CLOSING DATE
IN ACCORDANCE WITH SECTION 6.2.4.

 

5.9           Partnerships; Joint Ventures.  Neither the Company nor any of its
Subsidiaries is a partner or a joint venturer in any partnership or joint
venture other than the partnerships and joint ventures which are identified in
Item 5.9 (“Partnerships and Joint Ventures”) of the Disclosure Schedule.

 

5.10         Ownership of Properties.  The Company and each of its Subsidiaries
owns good and marketable title to all of its properties and assets, real and
personal, tangible and intangible, of any nature whatsoever (including patents,
trademarks, trade names, service marks and copyrights), free and clear of all
Liens, charges or claims (including infringement claims with respect to patents,
trademarks, copyrights and the like) except as permitted pursuant to
Section 6.2.1.

 

5.11         Taxes.  The Company and each of its Subsidiaries has filed all tax
returns and reports required by law to have been filed by it and have paid all
taxes and governmental charges thereby shown to be owing, except any such taxes
or charges which are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books.

 

5.12         Insurance.  The Company and each of its Subsidiaries maintain
insurance, including self-insurance, to such extent and against such hazards and
liabilities as is commonly maintained by companies similarly situated.

 

52

--------------------------------------------------------------------------------


 

5.13         Pension and Welfare Plans.  During the twelve-consecutive-month
period prior to the date of the execution and delivery of this Agreement and
prior to the date of any Borrowing hereunder, no Reportable Event has occurred,
no steps have been taken by the PBGC, the Company or an ERISA Affiliate to
terminate or withdraw from any Pension Plan, and no contribution failure has
occurred with respect to any Pension Plan sufficient to give rise to a Lien
under section 302(f) of ERISA.  No condition exists or event or transaction has
occurred with respect to any Pension Plan which might result in the incurrence
by the Company or any ERISA Affiliate of any material liability, fine or
penalty.  Except as disclosed in Item 5.13 (“Employee Benefit Plans”) of the
Disclosure Schedule, neither the Company nor any ERISA Affiliate has any
contingent liability with respect to any post-retirement benefit under a Welfare
Plan, other than liability for continuation coverage described in Part 6 of
Title I of ERISA.

 

5.14         Environmental Warranties.

 

(A)           EXCEPT AS SET FORTH IN ITEM 5.14 (“ENVIRONMENTAL MATTERS”) OF THE
DISCLOSURE SCHEDULE, ALL FACILITIES AND PROPERTY (INCLUDING UNDERLYING
GROUNDWATER) OWNED OR LEASED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES HAVE
BEEN, AND CONTINUE TO BE, OWNED OR LEASED BY THE COMPANY AND ITS SUBSIDIARIES IN
MATERIAL COMPLIANCE WITH ALL ENVIRONMENTAL LAWS.

 

(B)           EXCEPT AS SET FORTH IN ITEM 5.14 (“ENVIRONMENTAL MATTERS”) OF THE
DISCLOSURE SCHEDULE, THERE HAVE BEEN NO PAST, AND THERE ARE NO PENDING OR, TO
THE COMPANY’S KNOWLEDGE, THREATENED

 

(I)            CLAIMS, COMPLAINTS, NOTICES OR REQUESTS FOR INFORMATION RECEIVED
BY THE COMPANY OR ANY OF ITS SUBSIDIARIES WITH RESPECT TO ANY ALLEGED VIOLATION
OF ANY ENVIRONMENTAL LAW, OR

 

(II)           COMPLAINTS, NOTICES OR INQUIRIES TO THE COMPANY OR ANY OF ITS
SUBSIDIARIES REGARDING POTENTIAL LIABILITY UNDER ANY ENVIRONMENTAL LAW

 

which might reasonably be expected to materially adversely affect the financial
condition, operations, assets, business, properties or prospects of the Company
and its Subsidiaries taken as a whole.

 

(C)           EXCEPT AS SET FORTH IN ITEM 5.14 (“ENVIRONMENTAL MATTERS”) OF THE
DISCLOSURE SCHEDULE, THERE HAVE BEEN NO RELEASES OF HAZARDOUS MATERIALS AT, ON
OR UNDER ANY PROPERTY NOW OR PREVIOUSLY OWNED OR LEASED BY THE COMPANY OR ANY OF
ITS SUBSIDIARIES THAT, SINGLY OR IN THE AGGREGATE, HAVE RESULTED IN, OR MAY
REASONABLY BE EXPECTED TO RESULT IN, THE INCURRENCE BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES OF AN EXPENSE, LIABILITY, FINE OR PENALTY IN AN AMOUNT WHICH MIGHT
REASONABLY BE EXPECTED TO MATERIALLY ADVERSELY AFFECT THE OPERATIONS OR
FINANCIAL CONDITION OF THE COMPANY AND ITS SUBSIDIARIES TAKEN AS A WHOLE.

 

(D)           EXCEPT AS SET FORTH IN ITEM 5.14 (“ENVIRONMENTAL MATTERS”) OF THE
DISCLOSURE SCHEDULE, THE COMPANY AND ITS SUBSIDIARIES HAVE BEEN ISSUED AND ARE
IN

 

53

--------------------------------------------------------------------------------


 

COMPLIANCE WITH ALL PERMITS, CERTIFICATES, APPROVALS, LICENSES AND OTHER
AUTHORIZATIONS RELATING TO ENVIRONMENTAL MATTERS AND NECESSARY FOR THEIR
BUSINESSES EXCEPT WHERE FAILURE TO SO COMPLY IS NOT REASONABLY LIKELY TO HAVE A
MATERIAL ADVERSE EFFECT ON THE OPERATIONS OR FINANCIAL CONDITION OF THE COMPANY
AND ITS SUBSIDIARIES TAKEN AS A WHOLE.

 

(E)           EXCEPT AS SET FORTH IN ITEM 5.14 (“ENVIRONMENTAL MATTERS”) OF THE
DISCLOSURE SCHEDULE, NO PROPERTY NOW OR PREVIOUSLY OWNED OR LEASED BY THE
COMPANY OR ANY OF ITS SUBSIDIARIES IS LISTED ON THE NATIONAL PRIORITIES LIST
PURSUANT TO CERCLA, ON THE CERCLIS, OR ON ANY SIMILAR STATE LIST OF SITES
REQUIRING INVESTIGATION OR CLEAN-UP.

 

(F)            EXCEPT AS SET FORTH IN ITEM. 5.14 (“ENVIRONMENTAL MATTERS”) OF
THE DISCLOSURE SCHEDULE, THERE ARE NO UNDERGROUND STORAGE TANKS, ACTIVE OR
ABANDONED, INCLUDING PETROLEUM STORAGE TANKS, ON OR UNDER ANY PROPERTY NOW OR
PREVIOUSLY OWNED OR LEASED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES THAT,
SINGLY OR IN THE AGGREGATE, HAVE RESULTED IN, OR MAY REASONABLY BE EXPECTED TO
RESULT IN, THE INCURRENCE BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OF AN
EXPENSE, LIABILITY, FINE OR PENALTY IN AN AMOUNT WHICH MIGHT REASONABLY BE
EXPECTED TO MATERIALLY ADVERSELY AFFECT THE OPERATIONS OR FINANCIAL CONDITION OF
THE COMPANY AND ITS SUBSIDIARIES TAKEN AS A WHOLE.

 

(G)           EXCEPT AS SET FORTH IN ITEM 5.14 (“ENVIRONMENTAL MATTERS”) OF THE
DISCLOSURE SCHEDULE, NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS
DIRECTLY TRANSPORTED OR DIRECTLY ARRANGED FOR THE TRANSPORTATION OF ANY
HAZARDOUS MATERIAL TO ANY LOCATION WHICH IS LISTED ON THE NATIONAL PRIORITIES
LIST PURSUANT TO CERCLA, ON THE CERCLIS, OR ON ANY SIMILAR STATE LIST OR WHICH
IS THE SUBJECT OF FEDERAL, STATE OR LOCAL ENFORCEMENT ACTIONS OR OTHER
INVESTIGATIONS WHICH HAS RESULTED IN OR MAY REASONABLY BE EXPECTED TO RESULT IN
CLAIMS AGAINST THE COMPANY OR SUCH SUBSIDIARY FOR ANY REMEDIAL WORK, DAMAGE TO
NATURAL RESOURCES OR PERSONAL INJURY, INCLUDING CLAIMS UNDER CERCLA, IN AN
AMOUNT WHICH MIGHT REASONABLY BE EXPECTED TO MATERIALLY ADVERSELY AFFECT THE
OPERATIONS OR FINANCIAL CONDITION OF THE COMPANY AND ITS SUBSIDIARIES TAKEN AS A
WHOLE.

 

(H)           EXCEPT AS SET FORTH IN ITEM 5.14 (“ENVIRONMENTAL MATTERS”) OF THE
DISCLOSURE SCHEDULE, THERE ARE NO POLYCHLORINATED BIPHENYLS OR FRIABLE ASBESTOS
PRESENT AT ANY PROPERTY NOW OR PREVIOUSLY OWNED OR LEASED BY THE COMPANY OR ANY
SUBSIDIARY OF THE COMPANY THAT, SINGLY OR IN THE AGGREGATE, HAVE RESULTED IN, OR
MAY REASONABLY BE EXPECTED TO RESULT IN, THE INCURRENCE BY THE COMPANY OR ANY OF
ITS SUBSIDIARIES OF AN EXPENSE, LIABILITY, FINE OR PENALTY IN AN AMOUNT WHICH
MIGHT REASONABLY BE EXPECTED TO MATERIALLY ADVERSELY AFFECT THE OPERATIONS OR
FINANCIAL CONDITION OF THE COMPANY AND ITS SUBSIDIARIES TAKEN AS A WHOLE.

 

5.15         Regulations U and X.  The Company is not engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of, purchasing or carrying margin stock, and no proceeds of any Loans
will be used for a purpose which violates, or would be inconsistent with, F.R.S.
Board Regulation U or X. As of the date of the initial Borrowing and after
giving effect to the intended application of the proceeds of each Borrowing
thereafter, the current value of the margin stock owned by the Company at such
time does not exceed 25% of the value of the Company’s assets which may not be
pledged or made subject to any Lien

 

54

--------------------------------------------------------------------------------


 

pursuant to this Agreement.  Terms for which meanings are provided in F.R.S.
Board Regulation U or X or any regulations substituted therefor, as from time to
time in effect, are used in this Section with such meanings.

 

5.16         Indebtedness.  All Indebtedness of the Company and its Subsidiaries
in existence on the Closing Date (other than trade payables incurred in the
ordinary course of business) is set forth in Item 5.16 (“Indebtedness”) of the
Disclosure Schedule.

 

5.17         Accuracy of Information.  All factual information heretofore or
contemporaneously furnished by or on behalf of the Company in writing to the
Administrative Agent or any Lender for purposes of or in connection with this
Agreement or any transaction contemplated hereby taken together does not, and
all other such factual information hereafter furnished by or on behalf of the
Company to the Administrative Agent or any Lender taken together will not, on
the date as of which such information is dated or certified, contain any untrue
statement of a material fact or omit a material fact necessary to make the
factual information contained therein not misleading in light of the
circumstances in which it was provided.

 


ARTICLE VI

COVENANTS

 

6.1           Affirmative Covenants.  The Company agrees with the Administrative
Agent and each Lender that, until all Commitments have terminated and all
Obligations have been paid and performed in full, the Company will perform the
obligations set forth in this Section 6.1.

 

6.1.1        Financial Information, Reports, Notices, etc.  The Company will
furnish, or will cause to be furnished, to each Lender and the Administrative
Agent copies of the following financial statements, reports, notices and
information:

 

(A)           AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN 60 DAYS AFTER THE END
OF EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL YEAR OF THE COMPANY,
CONSOLIDATED BALANCE SHEETS OF THE COMPANY AND ITS SUBSIDIARIES AS OF THE END OF
SUCH FISCAL QUARTER AND CONSOLIDATED STATEMENTS OF EARNINGS AND CASH FLOW OF THE
COMPANY AND ITS SUBSIDIARIES FOR SUCH FISCAL QUARTER AND FOR THE PERIOD
COMMENCING AT THE END OF THE PREVIOUS FISCAL YEAR AND ENDING WITH THE END OF
SUCH FISCAL QUARTER, CERTIFIED BY THE CHIEF FINANCIAL OFFICER OR TREASURER (OR,
IF NONE, THE CHIEF FINANCIAL AUTHORIZED CORPORATE OFFICER) OF THE COMPANY;

 

(B)           AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN 90 DAYS AFTER THE END
OF EACH FISCAL YEAR OF THE COMPANY, A COPY OF THE ANNUAL AUDIT REPORT FOR SUCH
FISCAL YEAR FOR THE COMPANY AND ITS SUBSIDIARIES, INCLUDING THEREIN CONSOLIDATED
BALANCE SHEETS OF THE COMPANY AND ITS SUBSIDIARIES AS OF THE END OF SUCH FISCAL
YEAR AND CONSOLIDATED STATEMENTS OF EARNINGS AND CASH FLOW OF THE COMPANY AND
ITS SUBSIDIARIES FOR SUCH FISCAL YEAR, IN EACH CASE CERTIFIED (WITHOUT ANY
IMPERMISSIBLE QUALIFICATION) IN A MANNER ACCEPTABLE TO THE ADMINISTRATIVE AGENT

 

55

--------------------------------------------------------------------------------


 

AND THE REQUIRED LENDERS BY INDEPENDENT PUBLIC ACCOUNTANTS OF RECOGNIZED
NATIONAL STANDING OR OTHER INDEPENDENT PUBLIC ACCOUNTANTS ACCEPTABLE TO THE
ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS;

 

(C)           AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN 60 DAYS AFTER THE END
OF EACH FISCAL QUARTER (EXCEPT THE LAST FISCAL QUARTER OF EACH FISCAL YEAR) AND
WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR, A COMPLIANCE CERTIFICATE,
EXECUTED BY THE CHIEF FINANCIAL OFFICER OR TREASURER (OR, IF NONE, THE CHIEF
FINANCIAL AUTHORIZED CORPORATE OFFICER) OF THE COMPANY, SHOWING (IN REASONABLE
DETAIL AND WITH APPROPRIATE CALCULATIONS AND COMPUTATIONS IN ALL RESPECTS
SATISFACTORY TO THE ADMINISTRATIVE AGENT) COMPLIANCE WITH THE FINANCIAL
COVENANTS SET FORTH IN SECTIONS 6.2.2 AND STATING THAT NO DEFAULT HAS OCCURRED
AND IS CONTINUING OR, IF THERE IS ANY SUCH DEFAULT, A STATEMENT SETTING FORTH
DETAILS OF SUCH DEFAULT AND THE ACTION WHICH THE COMPANY HAS TAKEN AND PROPOSES
TO TAKE WITH RESPECT THERETO;

 

(D)           TOGETHER WITH THE INFORMATION REFERRED TO IN CLAUSE (B) ABOVE, A
REPORT FROM AN AUTHORIZED CORPORATE OFFICER (I) SETTING FORTH ANY CHANGES IN THE
IDENTITY OF THE COMPANY’S SUBSIDIARIES, JOINT VENTURES OR PARTNERSHIPS
IDENTIFIED IN ITEM 6.9 OF THE DISCLOSURE SCHEDULE AND, IN THE CASE OF NEW
SUBSIDIARIES, JOINT VENTURES OR PARTNERSHIPS, DESCRIBING THE NATURE AND
PERCENTAGE OWNERSHIP INTEREST THEREIN OF THE COMPANY AND ITS SUBSIDIARIES,
(II) DESCRIBING ANY CHANGE IN THE NATURE AND EXTENT OF THE OWNERSHIP INTEREST IN
ANY OF THE COMPANY’S SUBSIDIARIES, JOINT VENTURES OR PARTNERSHIPS AND (III) TO
THE EXTENT NOT PREVIOUSLY IDENTIFIED, INDICATING EACH SUBSIDIARY OF THE COMPANY
HAVING A CONSOLIDATED TOTAL ASSETS EQUAL TO OR GREATER THAN 50% OF THE COMPANY’S
CONSOLIDATED TOTAL ASSETS;

 

(E)           TOGETHER WITH THE CERTIFICATE REFERRED TO IN CLAUSE (C) ABOVE,
(X) THE OCCURRENCE OF ANY MATERIALLY ADVERSE DEVELOPMENT OF WHICH THE COMPANY
HAS BECOME AWARE WITH RESPECT TO ANY LITIGATION, ACTION, PROCEEDING, OR LABOR
CONTROVERSY DESCRIBED IN SECTION 5.7, (Y) THE COMMENCEMENT OF ANY MATERIAL LABOR
CONTROVERSY, LITIGATION, ACTION, PROCEEDING OF WHICH THE COMPANY HAS BECOME
AWARE, OF THE TYPE DESCRIBED IN SECTION 5.7, OR (Z) THE OCCURRENCE OF A DEFAULT,
NOTICE THEREOF AND, WITH RESPECT TO A DEFAULT, THE STEPS BEING TAKEN BY THE
COMPANY OR THE SUBSIDIARY, AS THE CASE MAY BE, AFFECTED WITH RESPECT THERETO,
FROM AN AUTHORIZED CORPORATE OFFICER;

 

(F)            PROMPTLY AFTER THE SENDING OR FILING THEREOF, COPIES OF ALL
REPORTS WHICH THE COMPANY SENDS TO ITS EQUITY SECURITYHOLDERS, AND ALL REPORTS
AND REGISTRATION STATEMENTS (OTHER THAN S-8 REGISTRATION STATEMENTS) WHICH THE
COMPANY OR ANY OF ITS SUBSIDIARIES FILES WITH THE SECURITIES AND EXCHANGE
COMMISSION OR ANY NATIONAL SECURITIES EXCHANGE;

 

(G)           PROMPTLY AFTER BECOMING AWARE OF THE INSTITUTION OF ANY STEPS BY
THE COMPANY, THE PBGC OR ANY ERISA AFFILIATE TO TERMINATE ANY PENSION PLAN, OR
THE FAILURE TO MAKE A REQUIRED CONTRIBUTION TO ANY PENSION PLAN IF SUCH FAILURE
IS SUFFICIENT TO GIVE RISE TO A LIEN UNDER SECTION 302(F) OF ERISA, OR THE
TAKING OF

 

56

--------------------------------------------------------------------------------


 

ANY ACTION WITH RESPECT TO A PENSION PLAN WHICH COULD RESULT IN THE REQUIREMENT
THAT THE COMPANY FURNISH A BOND OR OTHER SECURITY TO THE PBGC OR SUCH PENSION
PLAN, OR THE OCCURRENCE OF ANY EVENT WITH RESPECT TO ANY PENSION PLAN WHICH
COULD RESULT IN THE INCURRENCE BY THE COMPANY OF ANY MATERIAL LIABILITY, FINE OR
PENALTY, OR ANY MATERIAL INCREASE IN THE CONTINGENT LIABILITY OF THE COMPANY
WITH RESPECT TO ANY POST-RETIREMENT WELFARE PLAN BENEFIT, NOTICE THEREOF AND
COPIES OF ALL DOCUMENTATION RELATING THERETO;

 

(H)           WITHIN FIVE DAYS OF ANY PURCHASE OF ANY “MARGIN STOCK” AS DEFINED
IN REGULATION U OF THE F.R.S. BOARD, A WRITTEN REPORT IN THE FORM SET FORTH AS
EXHIBIT J HERETO OF THE AMOUNT AND TYPE OF ANY MARGIN STOCK SO PURCHASED;

 

(I)            AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN FIVE DAYS AFTER THE
EFFECTIVE DATE THEREOF, A WRITTEN REPORT OF ANY WRITTEN AMENDMENT OF OR WAIVER
WITH RESPECT TO THE SENIOR NOTE AGREEMENTS, TOGETHER WITH A COPY OF THE RELEVANT
DOCUMENT(S) EVIDENCING SUCH AMENDMENT OR WAIVER; AND

 

(J)            SUCH OTHER INFORMATION RESPECTING THE CONDITION OR OPERATIONS,
FINANCIAL OR OTHERWISE, OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR THE
COMPANY’S OR ANY OTHER BORROWER’S COMPLIANCE WITH THIS AGREEMENT, AS ANY LENDER
THROUGH THE ADMINISTRATIVE AGENT MAY FROM TIME TO TIME REASONABLY REQUEST.

 

6.1.2        Compliance with Laws, etc.  The Company will, and will cause each
of its Subsidiaries to, comply in all material respects with all applicable
laws, rules, regulations and orders, such compliance to include (without
limitation):

 

(A)           EXCEPT AS OTHERWISE PERMITTED BY SECTION 6.2.5, THE MAINTENANCE
AND PRESERVATION OF ITS AND EACH SUBSIDIARY’S RESPECTIVE EXISTENCE AND ALL
RIGHTS, PRIVILEGES, LICENSES, PATENTS, PATENT RIGHTS, COPYRIGHTS, TRADEMARKS,
TRADE NAMES, FRANCHISES AND OTHER AUTHORITY NECESSARY FOR THE CONDUCT OF THEIR
RESPECTIVE BUSINESSES IN THE ORDINARY COURSE AS CONDUCTED FROM TIME TO TIME; AND

 

(B)           THE PAYMENT, BEFORE THE SAME BECOME DELINQUENT, OF ALL TAXES,
ASSESSMENTS, GOVERNMENTAL CHARGES OR LEVIES IMPOSED UPON IT OR UPON ITS
PROPERTY, FRANCHISES OR ASSETS EXCEPT TO THE EXTENT (I) BEING DILIGENTLY
CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND FOR WHICH ADEQUATE
RESERVES IN ACCORDANCE WITH GAAP SHALL HAVE BEEN SET ASIDE ON ITS BOOKS OR
(II) FAILURE TO SO PAY WOULD NEITHER (A) HAVE A MATERIAL ADVERSE EFFECT ON THE
OPERATIONS OR FINANCIAL CONDITION OF THE COMPANY AND ITS SUBSIDIARIES TAKEN AS A
WHOLE NOR (B) OTHERWISE RESULT IN THE OCCURRENCE OF A DEFAULT.

 

6.1.3        Insurance.  The Company will, and will cause each of its
Subsidiaries to, maintain or cause to be maintained insurance with respect to
its properties and business (including business interruption insurance) against
such casualties and contingencies and of such types and in such amounts as is
customary in the case of similar businesses.

 

57

--------------------------------------------------------------------------------


 

Nothing contained in this Section 6.1.3 shall preclude the Company and its
Subsidiaries from maintaining self-insurance and co-insurance to the extent that
such self-insurance and co-insurance would not have a material adverse effect on
the operations or financial condition of the Company and its Subsidiaries taken
as a whole.

 

6.1.4        Environmental Covenant.  The Company will, and will cause each of
its Subsidiaries to,

 

(A)           USE AND OPERATE ALL OF ITS FACILITIES AND PROPERTIES IN MATERIAL
COMPLIANCE WITH ALL ENVIRONMENTAL LAWS, KEEP ALL NECESSARY PERMITS, APPROVALS,
CERTIFICATES, LICENSES AND OTHER AUTHORIZATIONS RELATING TO ENVIRONMENTAL
MATTERS IN EFFECT AND REMAIN IN MATERIAL COMPLIANCE THEREWITH, AND HANDLE ALL
HAZARDOUS MATERIALS IN MATERIAL COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL
LAWS; AND

 

(B)           IMMEDIATELY NOTIFY THE ADMINISTRATIVE AGENT AND PROVIDE COPIES
UPON RECEIPT OF ALL WRITTEN CLAIMS, COMPLAINTS, NOTICES OR INQUIRIES RELATING TO
THE CONDITION OF ITS FACILITIES AND PROPERTIES OR COMPLIANCE WITH ENVIRONMENTAL
LAWS IF SUCH CONDITION MAY REASONABLY BE EXPECTED TO RESULT IN THE INCURRENCE BY
THE COMPANY OR ANY OF ITS SUBSIDIARIES OF AN EXPENSE, LIABILITY, FINE OR PENALTY
IN AN AMOUNT WHICH MIGHT REASONABLY BE EXPECTED TO MATERIALLY ADVERSELY AFFECT
THE OPERATIONS OR FINANCIAL CONDITION OF THE COMPANY AND ITS SUBSIDIARIES TAKEN
AS A WHOLE.

 

6.1.5        Guarantors.  The Company will cause any Subsidiary that as of the
end of any Fiscal Quarter is a Material Subsidiary that has not previously
delivered the documents required by this Section 6.1.5 to execute and deliver or
cause to be delivered to the Administrative Agent within 30 days of the end of
such Fiscal Quarter a Guaranty in the form of Exhibit H duly executed on behalf
of such Subsidiary and accompanied by (i) resolutions of the board of directors
or board of managers of such Subsidiary authorizing the execution, delivery and
performance of the Guaranty by the Subsidiary, certified by the Secretary or
Assistant Secretary of such Subsidiary, together with certified copies of the
Organic Documents of such Subsidiary and a certificate of good standing or
certificate of existence from the jurisdiction of such Subsidiary’s
incorporation or organization, and (ii) an opinion of such Subsidiary’s legal
counsel, in each case in form and substance acceptable to the Administrative
Agent.

 

6.2           Negative Covenants.  The Company agrees with the Administrative
Agent and each Lender that, until all Commitments have terminated and all
Obligations have been paid and performed in full, the Company will perform the
obligations set forth in this Section 6.2.

 

6.2.1        Liens.  The Company will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any of
its property, revenues or assets (other than capital stock of the Company held
as treasury stock), whether now owned or hereafter acquired, except, without
duplication:

 

58

--------------------------------------------------------------------------------


 

(A)           LIENS GRANTED TO THE ADMINISTRATIVE AGENT OR ANY LENDER UNDER THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT;

 

(B)           LIENS OUTSTANDING ON THE CLOSING DATE AND LISTED ON ITEM 6.2.1
(“EXISTING LIENS”) TO THE DISCLOSURE SCHEDULE OR DISCLOSED IN THE FINANCIAL
STATEMENTS REFERRED TO IN SECTION 5.5;

 

(C)           LIENS SECURING THE INDEBTEDNESS OF A SUBSIDIARY OF THE COMPANY TO
THE COMPANY OR TO ANOTHER SUCH SUBSIDIARY;

 

(D)           LIENS GRANTED OR INCURRED AFTER THE CLOSING DATE TO SECURE THE
PAYMENT OF THE PURCHASE PRICE OR CONSTRUCTION COSTS INCURRED IN CONNECTION WITH
THE ACQUISITION OR CONSTRUCTION BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OF
FIXED ASSETS USEFUL AND INTENDED TO BE USED IN CARRYING ON THE BUSINESS OF THE
COMPANY OR ONE OF ITS SUBSIDIARIES, INCLUDING LIENS EXISTING ON SUCH FIXED
ASSETS AT THE TIME OF ACQUISITION OR CONSTRUCTION THEREOF OR AT THE TIME OF
ACQUISITION BY THE COMPANY OR ONE OF ITS SUBSIDIARIES OF ANY BUSINESS ENTITY
THEN OWNING SUCH FIXED ASSETS, WHETHER OR NOT SUCH EXISTING LIENS WERE GIVEN TO
SECURE THE PAYMENT OF THE PURCHASE PRICE OR CONSTRUCTION COSTS OF THE FIXED
ASSETS TO WHICH THEY ATTACH, SO LONG AS THEY WERE NOT INCURRED, EXTENDED OR
RENEWED IN CONTEMPLATION OF SUCH ACQUISITION OR CONSTRUCTION; PROVIDED, THAT
(I) THE LIEN SHALL ATTACH SOLELY TO THE FIXED ASSETS ACQUIRED, CONSTRUCTED OR
PURCHASED, (II) AT THE TIME OF THE ACQUISITION, CONSTRUCTION OR PURCHASE OF SUCH
FIXED ASSETS, THE AGGREGATE AMOUNT REMAINING UNPAID ON ALL INDEBTEDNESS SECURED
BY LIENS ON SUCH FIXED ASSETS, WHETHER OR NOT ASSUMED BY THE COMPANY OR ONE OF
ITS SUBSIDIARIES, SHALL NOT EXCEED AN AMOUNT EQUAL TO THE LESSER OF (X) THE
TOTAL PURCHASE PRICE OR CONSTRUCTION COSTS, AS APPLICABLE, THEREOF OR (Y) THE
FAIR MARKET VALUE THEREOF AT THE TIME OF ACQUISITION, CONSTRUCTION OR PURCHASE
(AS DETERMINED IN GOOD FAITH BY THE BOARD OF DIRECTORS OF THE COMPANY), AND
(III) IMMEDIATELY BEFORE AND AFTER THE GRANTING OR INCURRING OF ANY SUCH LIEN NO
DEFAULT EXISTS WHICH IS CONTINUING;

 

(E)           LIENS FOR TAXES, ASSESSMENTS OR OTHER GOVERNMENTAL CHARGES OR
LEVIES NOT AT THE TIME DELINQUENT OR THEREAFTER PAYABLE WITHOUT PENALTY OR BEING
DILIGENTLY CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND FOR WHICH
ADEQUATE RESERVES IN ACCORDANCE WITH GAAP SHALL HAVE BEEN SET ASIDE ON ITS
BOOKS;

 

(F)            LIENS OF CARRIERS, WAREHOUSEMEN, MECHANICS, MATERIALMEN AND
LANDLORDS INCURRED IN THE ORDINARY COURSE OF BUSINESS FOR SUMS NOT OVERDUE FOR A
PERIOD OF MORE THAN 30 DAYS OR BEING DILIGENTLY CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS AND FOR WHICH ADEQUATE RESERVES IN ACCORDANCE WITH GAAP
SHALL HAVE BEEN SET ASIDE ON ITS BOOKS;

 

(G)           LIENS INCURRED IN THE ORDINARY COURSE OF BUSINESS IN CONNECTION
WITH WORKMEN’S COMPENSATION, UNEMPLOYMENT INSURANCE OR OTHER FORMS OF
GOVERNMENTAL INSURANCE OR BENEFITS, OR TO SECURE PERFORMANCE OF TENDERS,
STATUTORY

 

59

--------------------------------------------------------------------------------


 

OBLIGATIONS, LEASES AND CONTRACTS (OTHER THAN FOR BORROWED MONEY) ENTERED INTO
IN THE ORDINARY COURSE OF BUSINESS OR TO SECURE OBLIGATIONS ON SURETY OR APPEAL
BONDS;

 

(H)           LIENS OTHER THAN LIENS EXCEPTED BY CLAUSES (A) THROUGH (G) ABOVE
SECURING AN AGGREGATE AMOUNT OF INDEBTEDNESS NOT EXCEEDING 10% OF THE COMPANY’S
CONSOLIDATED TOTAL CAPITALIZATION; AND

 

(I)            ANY RENEWAL OR EXTENSION OF ANY LIEN PERMITTED BY THE FOREGOING
CLAUSES (B), (D) OR (H) OF THIS SECTION WITH EXTENSION, REFUNDING OR REFINANCING
OF THE INDEBTEDNESS SECURED THEREBY MADE WITHOUT INCREASE IN THE THEN
OUTSTANDING PRINCIPAL AMOUNT THEREOF AND AS LONG AS IMMEDIATELY BEFORE AND AFTER
ANY SUCH EXTENSION, REFUNDING OR REFINANCING OF INDEBTEDNESS NO DEFAULT EXISTS
WHICH IS CONTINUING.

 

6.2.2        Financial Condition.  The Company will not permit:

 

(A)           ITS CONSOLIDATED NET WORTH TO BE AT ANY TIME LESS THAN THE (X) SUM
OF (I) $680,000,000, PLUS (II) 50% OF ITS CONSOLIDATED NET INCOME FOR EACH
FISCAL QUARTER COMMENCING WITH THE FISCAL QUARTER ENDING DECEMBER 31, 2002
(CALCULATED WITHOUT DEDUCTION FOR ANY NET LOSSES), PLUS (III) 50% OF THE
PROCEEDS OF ANY EQUITY ISSUANCE.

 

(B)           ITS CONSOLIDATED TOTAL DEBT TO EBITDA RATIO AS OF THE END OF ANY
FISCAL QUARTER TO BE GREATER THAN 2.25 TO 1.0.

 

(C)           ITS CONSOLIDATED FIXED CHARGE COVERAGE RATIO TO BE LESS THAN (I)
1.25 TO 1.0 THROUGH AND INCLUDING THE FISCAL QUARTER ENDING MARCH 31, 2003, (II)
1.75 TO 1.0 COMMENCING WITH THE FISCAL QUARTER ENDING JUNE 30, 2003 THROUGH AND
INCLUDING THE FISCAL QUARTER ENDING SEPTEMBER 30, 2003, AND (III) 2.50 TO 1.0 AS
OF THE END OF EACH FISCAL QUARTER THEREAFTER.

 

6.2.3        Investments.  The Company will not, and will not permit any of its
Subsidiaries to, make, incur, assume or suffer to exist any Investment in any
other Person, except:

 

(A)           INVESTMENTS EXISTING ON THE CLOSING DATE AND IDENTIFIED IN ITEM
6.2.3(A) (“ONGOING INVESTMENTS”) OF THE DISCLOSURE SCHEDULE;

 

(B)           CASH EQUIVALENT INVESTMENTS;

 

(C)           IN THE ORDINARY COURSE OF BUSINESS, INVESTMENTS BY THE COMPANY IN
ANY OF ITS SUBSIDIARIES, OR BY ANY SUCH SUBSIDIARY IN ANY OF ITS SUBSIDIARIES,
OR BY ANY SUCH SUBSIDIARY IN ANY OTHER SUBSIDIARY, BY WAY OF CONTRIBUTIONS TO
CAPITAL OR LOANS OR ADVANCES; AND

 

60

--------------------------------------------------------------------------------


 

(D)           OTHER INVESTMENTS IN AN AGGREGATE AMOUNT AT ANY ONE TIME NOT TO
EXCEED FIFTEEN PERCENT (15%) OF THE COMPANY’S CONSOLIDATED NET WORTH AS
REFLECTED IN THE COMPANY’S MOST RECENTLY ISSUED CONSOLIDATED BALANCE SHEET;

 

provided, however, that

 

(E)           ANY INVESTMENT WHICH WHEN MADE COMPLIES WITH THE REQUIREMENTS OF
THE DEFINITION OF THE TERM “CASH EQUIVALENT INVESTMENT” MAY CONTINUE TO BE HELD
NOTWITHSTANDING THAT SUCH INVESTMENT IF MADE THEREAFTER WOULD NOT COMPLY WITH
SUCH REQUIREMENTS; AND

 

(F)            NO INVESTMENT OTHERWISE PERMITTED BY CLAUSE (C) OR (D) SHALL BE
PERMITTED TO BE MADE IF, IMMEDIATELY BEFORE OR AFTER GIVING EFFECT THERETO, ANY
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.

 

6.2.4        Consolidation, Merger, etc.  The Company will not, and will not
permit any of its Subsidiaries to, liquidate or dissolve, consolidate with, or
merge into or with, any other corporation, or purchase or otherwise acquire all
or substantially all of the assets of any Person (or of any division thereof)
other than (a) any such transaction among or between Subsidiaries of the Company
as long as the surviving Person (in the case of a liquidation, merger,
dissolution or consolidation) or the acquiring Person (in the case of an
acquisition) is a wholly-owned Subsidiary of the Company (and if as a result
thereof any such Subsidiary which will cease to exist is a Designated
Subsidiary, the obligations of such Subsidiary shall be assumed by a Subsidiary
which is a Designated Subsidiary) or (b) any such transaction involving the
Company if the Company is the surviving corporation, and provided that both
before and after giving effect to any such transaction (whether involving the
Company or any of its Subsidiaries), no Default has occurred and is continuing
and the Company continues to meet all of its obligations under this Agreement
and the other Loan Documents.  Notwithstanding the foregoing, the Company will
not and will not permit any of its Subsidiaries to consummate any Acquisition
unless (i) no Default or Event of Default shall have occurred and be continuing
or would occur or exist upon consummation of the Acquisition, (ii) such
Acquisition is of a business operation engaged in the same or a substantially
similar line of business as that engaged in by the Company or any of its
Subsidiaries on the date of the Acquisition, (iii) the prior effective written
consent or approval to such Acquisition by the board of directors or equivalent
governing body of the acquiree is obtained, (iv) not less than 30 days prior to
the effective date of any Acquisition, the Company delivers to the
Administrative Agent a certificate of the chief financial Authorized Corporate
Officer of the Company certifying that after giving effect to such Acquisition
the Company’s Consolidated Total Debt to EBITDA Ratio as of the end of the
Fiscal Quarter in which the Acquisition is effectuated will be at least 0.25
less than that required by Section 6.2.2(b), and (v) with respect to any
Acquisition in which the aggregate consideration to be paid (including the
assumption of liabilities) by the Company or any of its Subsidiaries equals or
exceeds $20,000,000, the Company delivers to the Administrative Agent prior
written notice of such Acquisition in the form of Exhibit K hereto at least 30
days prior to the effective date of such Acquisition.

 

61

--------------------------------------------------------------------------------


 

6.2.5        Asset Dispositions, etc.  Except as otherwise permitted by this
Section, the Company will not, and will not permit any of its Subsidiaries to,
sell, transfer, lease, contribute or otherwise convey, or grant options,
warrants or other rights with respect to, all or any substantial part of its
assets (including accounts receivable and capital stock of Subsidiaries) to any
Person, except for the sale of goods and services in the ordinary course of
business.  Notwithstanding the foregoing:

 

(A)           THE COMPANY OR ANY OF ITS SUBSIDIARIES MAY SELL, FOR A CASH
CONSIDERATION EQUAL TO NOT LESS THAN THE FAIR MARKET VALUE THEREOF (AS
DETERMINED IN GOOD FAITH BY THE BOARD OF DIRECTORS OF THE COMPANY) ASSETS WHICH
CONSTITUTE A “SUBSTANTIAL PART” (AS DEFINED BELOW IN THIS SECTION) OF THE ASSETS
OF THE COMPANY AND ITS SUBSIDIARIES IF, WITHIN NINETY (90) DAYS AFTER THE DATE
OF ANY SUCH SALE:

 

(i)            the Person selling such assets applies that portion (the “Excess
Portion”) of the net proceeds received upon such sale which exceeds fifteen
percent (15%) of the Company’s Consolidated Net Assets (determined as of the
last day of the calendar month immediately preceding the month in which such
sale occurs), to the purchase (or shall have entered into a firm and binding
agreement to purchase, within one hundred eighty (180) days after the date of
such sale), for a cost not exceeding the fair market value thereof (as
determined in good faith by the Board of Directors of the Company), of other
assets which will be used or useful in the ordinary course of the business of
the Person selling such assets, or

 

(ii)           the Company, by written notice to each holder of outstanding
Consolidated Funded Debt of the Company not less than thirty (30) days prior to
the date fixed by the Company for the prepayment or purchase referred to below
(which notice shall state that the same is given pursuant to the provisions of
this Section 6.2.5 and that any such holder that elects to accept such offer
must do so by notice given to the Company, in writing or by telex, not less than
ten (10) days prior to such date of prepayment or purchase), shall have offered,
pursuant to a pro rata offer made concurrently to all holders of then
outstanding Consolidated Funded Debt, to apply an amount equal to that portion
of the Excess Portion not applied as provided in clause (i) above, to the
prepayment or purchase, on the date specified in such notice (which date shall
be within such ninety (90) day period) of Consolidated Funded Debt (at a
prepayment or purchase price not exceeding the principal amount thereof and
accrued interest thereon to the date of such prepayment or purchase, and without
premium); provided, however, that, if and to the extent that any holder of
Consolidated Funded Debt declines such offer in whole or in part, that portion
of the Excess Portion offered to such holder and not applied to the prepayment
or purchase of Consolidated Funded Debt held by it shall be offered by the
Company (within ten (10) days following the expiration of such ninety (90) day
period) to be applied, on a pro-rata

 

62

--------------------------------------------------------------------------------


 

basis, to the prepayment or purchase on the date specified in such offer (which
date shall be thirty (30) days following the expiration of such ninety (90) day
period), on the same terms as provided above, of Consolidated Funded Debt held
by all holders of Consolidated Funded Debt which elected to accept the initial
prepayment or purchase offer (any such holder electing to accept such offer must
notify the Company of such election by notice given to the Company, in writing
or by telex, at least ten days prior to the date fixed by the Company for said
prepayment or purchase);

 

provided, however, that the aggregate book value of assets sold by the Company
and its Subsidiaries in any Fiscal Year pursuant to the provisions of this
clause (a) shall not exceed thirty-five percent (35%) of the Company’s
Consolidated Net Assets, determined as of the last day of the immediately
preceding Fiscal Year; and

 

(B)           SO LONG AS NO EVENT OF DEFAULT OR DEFAULT EXISTS, THE COMPANY OR
ANY SUBSIDIARY MAY SELL OR FACTOR ACCOUNTS RECEIVABLE OWNED BY IT, WITHOUT
RECOURSE OR LIABILITY (EXCEPT (I) USUAL AND CUSTOMARY CONTINGENT LIABILITIES
INCURRED BY AN ENDORSER WITHOUT RECOURSE OR IN CONNECTION WITH CUSTOMARY
WARRANTIES USUALLY MADE IN CONNECTION WITH SALES “WITHOUT RECOURSE” OF ACCOUNTS
RECEIVABLE AND (II) REPURCHASE OR INDEMNITY OBLIGATIONS WITH RESPECT THERETO NOT
EXCEEDING TEN PERCENT (10%) OF THE FACE AMOUNT OF SUCH ACCOUNTS RECEIVABLE) AND
FOR AN AMOUNT NOT LESS THAN THE FAIR VALUE OF SUCH RECEIVABLES;

 

As used in this Section 6.2.5 a sale, lease or other disposition of assets shall
be deemed to be a “substantial part” of the assets of the Company and its
Subsidiaries only if the book value of such assets, when added to the book value
of all other assets sold, leased or otherwise disposed of by the Company and its
Subsidiaries (other than the sale or other disposition of property which is
worn-out, obsolete or unserviceable) during the same Fiscal Year, exceeds
fifteen percent (15%) of the Company’s Consolidated Net Assets, determined as of
the end of the immediately preceding Fiscal Year.

 

6.2.6        Transactions with Affiliates.  The Company will not, and will not
permit any of its Subsidiaries to, enter into or be a party to any transaction,
arrangement or contract with any of its Related Parties (excluding any
transactions, arrangements or contracts entered into by the Company or one of
its Subsidiaries with any of its Related Parties in good faith, and which the
Company has in good faith determined to be in the long term best interests of
the Company and its Subsidiaries taken as a whole), including, without
limitation, the purchase from, sale to or exchange of property with, or the
rendering of any service by or for, any such Related Party, unless such
arrangement or contract is fair and equitable to the Company or such Subsidiary
and is a transaction, arrangement or contract of the kind which would be entered
into by a prudent Person in the position of the Company or such Subsidiary with
a Person which is not one of its Related Parties.

 

63

--------------------------------------------------------------------------------


 

6.2.7        Negative Pledges, Restrictive Agreements, etc.  The Company will
not, and will not permit any of its Subsidiaries to, enter into any agreement
(excluding this Agreement and any other Loan Document) prohibiting

 

(A)           THE CREATION OR ASSUMPTION OF ANY LIEN UPON ITS PROPERTIES,
REVENUES OR ASSETS, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, OR THE ABILITY OF
THE COMPANY OR ANY OTHER OBLIGOR TO AMEND OR OTHERWISE MODIFY THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT; OR

 

(B)           THE ABILITY OF ANY SUBSIDIARY TO MAKE ANY PAYMENTS, DIRECTLY OR
INDIRECTLY, TO THE COMPANY BY WAY OF DIVIDENDS, ADVANCES, REPAYMENTS OF LOANS OR
ADVANCES, REIMBURSEMENTS OF MANAGEMENT AND OTHER INTERCOMPANY CHARGES, EXPENSES
AND ACCRUALS OR OTHER RETURNS ON INVESTMENTS, OR ANY OTHER AGREEMENT OR
ARRANGEMENT WHICH RESTRICTS THE ABILITY OF ANY SUCH SUBSIDIARY TO MAKE ANY
PAYMENT, DIRECTLY OR INDIRECTLY, TO THE COMPANY.

 

6.2.8        Business Activities.  The Company will not, and will not permit any
Subsidiary to, engage in any business if, as a result, the general nature of the
businesses then to be engaged in by the Company and its Subsidiaries taken as a
whole, would be substantially changed from the businesses in which they are
currently engaged ,and other activities related or complementary thereto.

 


ARTICLE VII

EVENTS OF DEFAULT

 

7.1           Listing of Events of Default.  Each of the following events or
occurrences described in this Section 7.1 shall constitute an “Event of
Default”.

 

7.1.1        Non-Payment of Obligations.  Any Borrower shall default in the
payment or prepayment when due of any principal on any Loan, or any Borrower
shall default (and such default shall continue unremedied for a period of five
days) in the payment when due of any fee, any interest or of any other
Obligation.

 

7.1.2        Breach of Warranty.  Any representation or warranty of the Company,
any Designated Subsidiary or any other Obligor made or deemed to be made
hereunder or in any other Loan Document executed by it or any other writing or
certificate furnished by or on behalf of the Company, such Designated Subsidiary
or such other Obligor to the Administrative Agent or any Lender for the purposes
of or in connection with this Agreement or any such other Loan Document
(including any certificates delivered pursuant to Article IV) is or shall be
incorrect when made or deemed made in any material respect.

 

7.1.3        Non-Performance of Certain Covenants and Obligations.  The Company
shall default in the due performance and observance of any of its obligations
under Section 6.2.

 

64

--------------------------------------------------------------------------------


 

7.1.4        Non-Performance of Other Covenants and Obligations.  The Company,
any Designated Subsidiary or any other Obligor shall default in the due
performance and observance of any other agreement contained herein or in any
other Loan Document executed by it, and such default shall continue unremedied
for a period of 30 days after the earlier of (i) the day on which the chief
executive officer, chief operating officer, chief financial officer, Treasurer
or Secretary of the Company first obtains actual knowledge of such default, or
(ii) notice thereof shall have been given to the Company by the Administrative
Agent or any Lender.

 

7.1.5        Default on Other Indebtedness.  (a) A default shall occur in the
payment when due (subject to any applicable grace period), whether by
acceleration or otherwise, of (i) any Indebtedness under the Senior Note
Agreements or (ii) any other Indebtedness (other than Indebtedness described in
Section 7.1.1) of, or guaranteed by, the Company or any of its Subsidiaries
having a principal amount, individually or in the Aggregate, in excess of
$5,000,000; or (b) a default shall occur in the performance or observance of any
obligation or condition with respect to (i) any Indebtedness under the Senior
Note Agreements or (ii) any other Indebtedness of, or guaranteed by, the Company
or any of its Subsidiaries having a principal amount, individually or in the
aggregate, in excess of $5,000,000, if the effect of such default is to
accelerate the maturity of any such Indebtedness or such default shall continue
unremedied for any applicable period of time sufficient to permit the holder or
holders of such Indebtedness, or any trustee or Administrative Agent for such
holders, to cause such Indebtedness to become due and payable prior to its
expressed maturity.

 

7.1.6        Judgments.  Any judgments or orders for the payment of money
aggregating in excess of $7,000,000 shall be rendered against the Company or any
of its Subsidiaries or against any property or assets of either and either

 

(A)           ENFORCEMENT PROCEEDINGS SHALL HAVE BEEN COMMENCED BY ANY CREDITOR
UPON SUCH JUDGMENTS OR ORDERS; OR

 

(B)           THERE SHALL BE ANY PERIOD OF 60 CONSECUTIVE DAYS DURING WHICH A
STAY OF ENFORCEMENT OF SUCH JUDGMENT OR ORDER, BY REASON OF A PENDING APPEAL OR
OTHERWISE, SHALL NOT BE IN EFFECT.

 

7.1.7        Pension Plans.  Any of the following events shall occur with
respect to any Pension Plan: (a) the institution of any steps by the Company,
any ERISA Affiliate or any other Person to terminate a Pension Plan if, as a
result of such termination, the Company or any such ERISA Affiliate could be
required to make a contribution to such Pension Plan, or could reasonably expect
to incur a liability or obligation to such Pension Plan, in excess of
$3,000,000; or (b) a contribution failure occurs with respect to any Pension
Plan sufficient to give rise to a Lien under Section 302(f) of ERISA.

 

7.1.8        Control of the Company.  Any Change in Control of the Company shall
occur.

 

65

--------------------------------------------------------------------------------


 

7.1.9        Bankruptcy, Insolvency, etc.  The Company or any of its
Subsidiaries shall

 

(A)           BECOME INSOLVENT OR GENERALLY FAIL TO PAY, OR ADMIT IN WRITING ITS
INABILITY OR UNWILLINGNESS TO PAY, DEBTS AS THEY BECOME DUE;

 

(B)           APPLY FOR, CONSENT TO, OR ACQUIESCE IN, THE APPOINTMENT OF A
TRUSTEE, RECEIVER, SEQUESTRATOR OR OTHER CUSTODIAN FOR THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR ANY PROPERTY OF ANY THEREOF, OR MAKE A GENERAL ASSIGNMENT FOR
THE BENEFIT OF CREDITORS;

 

(C)           IN THE ABSENCE OF SUCH APPLICATION, CONSENT OR ACQUIESCENCE,
PERMIT OR SUFFER TO EXIST THE APPOINTMENT OF A TRUSTEE, RECEIVER, SEQUESTRATOR
OR OTHER CUSTODIAN FOR THE COMPANY OR ANY OF ITS SUBSIDIARIES OR FOR A
SUBSTANTIAL PART OF THE PROPERTY OF ANY THEREOF, AND SUCH TRUSTEE, RECEIVER,
SEQUESTRATOR OR OTHER CUSTODIAN SHALL NOT BE DISCHARGED WITHIN 60 DAYS, PROVIDED
THAT THE COMPANY AND EACH SUBSIDIARY HEREBY EXPRESSLY AUTHORIZES THE
ADMINISTRATIVE AGENT AND EACH LENDER TO APPEAR IN ANY COURT CONDUCTING ANY
RELEVANT PROCEEDING DURING SUCH 60-DAY PERIOD TO PRESERVE, PROTECT AND DEFEND
THEIR RIGHTS UNDER THE LOAN DOCUMENTS;

 

(D)           PERMIT OR SUFFER TO EXIST THE COMMENCEMENT OF ANY BANKRUPTCY,
REORGANIZATION, DEBT ARRANGEMENT OR OTHER CASE OR PROCEEDING UNDER ANY
BANKRUPTCY OR INSOLVENCY LAW, OR ANY DISSOLUTION, WINDING UP OR LIQUIDATION
PROCEEDING, IN RESPECT OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, AND, IF ANY
SUCH CASE OR PROCEEDING IS NOT COMMENCED BY THE COMPANY OR SUCH SUBSIDIARY, SUCH
CASE OR PROCEEDING SHALL BE CONSENTED TO OR ACQUIESCED IN BY THE COMPANY OR SUCH
SUBSIDIARY OR SHALL RESULT IN THE ENTRY OF AN ORDER FOR RELIEF OR SHALL REMAIN
FOR 60 DAYS UNDISMISSED, PROVIDED THAT THE COMPANY AND EACH SUBSIDIARY HEREBY
EXPRESSLY AUTHORIZES THE ADMINISTRATIVE AGENT AND EACH LENDER TO APPEAR IN ANY
COURT CONDUCTING ANY SUCH CASE OR PROCEEDING DURING SUCH 60-DAY PERIOD TO
PRESERVE, PROTECT AND DEFEND THEIR RIGHTS UNDER THE LOAN DOCUMENTS; OR

 

(E)           TAKE ANY ACTION AUTHORIZING, OR IN FURTHERANCE OF, ANY OF THE
FOREGOING.

 

7.1.10      Loan Documents.  Any Loan Document shall, at any time, cease to be
in full force and effect (unless released by the Administrative Agent, at the
direction of the Required Lenders or as otherwise permitted under this
Agreement) or shall be declared null and void, or the validity or enforceability
thereof of any terms or provisions therein shall be contested by any Obligor.

 

7.2           Action if Bankruptcy.  If any Event of Default described in
clauses (a) through (e) of Section 7.1.9 shall occur with respect to the Company
or any Subsidiary, the Commitments (if not theretofore terminated) shall
automatically terminate and be reduced to zero and the outstanding principal
amount of all outstanding Loans and all other Obligations shall automatically be
and become immediately due and payable, without notice or demand.

 

66

--------------------------------------------------------------------------------


 

7.3           Action if Other Event of Default.  If any Event of Default (other
than any Event of Default described in clauses (a) through (e) of Section 7.1.9
with respect to the Company or any Subsidiary) shall occur for any reason,
whether voluntary or involuntary, and be continuing, the Administrative Agent,
upon the direction of the Required Lenders, shall by notice to the Company
declare all or any portion of the outstanding principal amount of the Loans and
other Obligations to be due and payable and/or the Commitments (if not
theretofore terminated) to be terminated and reduced to zero, whereupon the full
unpaid amount of such Loans and other Obligations which shall be so declared due
and payable shall be and become immediately due and payable, without further
notice, demand or presentment, and/or, as the case may be, the Commitments shall
terminate and be reduced to zero.

 


ARTICLE VIII

ADMINISTRATIVE AGENT

 

8.1           Appointment and Authorization of Administrative Agent.

 

(A)           EACH LENDER HEREBY IRREVOCABLY (SUBJECT TO SECTION 8.9) APPOINTS,
DESIGNATES AND AUTHORIZES THE ADMINISTRATIVE AGENT TO TAKE SUCH ACTION ON ITS
BEHALF UNDER THE PROVISIONS OF THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT AND
TO EXERCISE SUCH POWERS AND PERFORM SUCH DUTIES AS ARE EXPRESSLY DELEGATED TO IT
BY THE TERMS OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, TOGETHER WITH SUCH
POWERS AS ARE REASONABLY INCIDENTAL THERETO.  NOTWITHSTANDING ANY PROVISION TO
THE CONTRARY CONTAINED ELSEWHERE HEREIN OR IN ANY OTHER LOAN DOCUMENT, THE
ADMINISTRATIVE AGENT SHALL NOT HAVE ANY DUTIES OR RESPONSIBILITIES, EXCEPT THOSE
EXPRESSLY SET FORTH HEREIN, NOR SHALL THE ADMINISTRATIVE AGENT HAVE OR BE DEEMED
TO HAVE ANY FIDUCIARY RELATIONSHIP WITH ANY LENDER OR PARTICIPANT, AND NO
IMPLIED COVENANTS, FUNCTIONS, RESPONSIBILITIES, DUTIES, OBLIGATIONS OR
LIABILITIES SHALL BE READ INTO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
OTHERWISE EXIST AGAINST THE ADMINISTRATIVE AGENT.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING SENTENCE, THE USE OF THE TERM “AGENT” HEREIN AND IN
THE OTHER LOAN DOCUMENTS WITH REFERENCE TO THE ADMINISTRATIVE AGENT IS NOT
INTENDED TO CONNOTE ANY FIDUCIARY OR OTHER IMPLIED (OR EXPRESS) OBLIGATIONS
ARISING UNDER AGENCY DOCTRINE OF ANY APPLICABLE LAW.  INSTEAD, SUCH TERM IS USED
MERELY AS A MATTER OF MARKET CUSTOM, AND IS INTENDED TO CREATE OR REFLECT ONLY
AN ADMINISTRATIVE RELATIONSHIP BETWEEN INDEPENDENT CONTRACTING PARTIES.

 

(B)           THE L/C ISSUER SHALL ACT ON BEHALF OF THE LENDERS WITH RESPECT TO
ANY LETTERS OF CREDIT ISSUED BY IT AND THE DOCUMENTS ASSOCIATED THEREWITH UNTIL
SUCH TIME (AND EXCEPT FOR SO LONG) AS THE ADMINISTRATIVE AGENT MAY AGREE AT THE
REQUEST OF THE REQUIRED LENDERS TO ACT FOR THE L/C ISSUER WITH RESPECT THERETO;
PROVIDED, HOWEVER, THAT THE L/C ISSUER SHALL HAVE ALL OF THE BENEFITS AND
IMMUNITIES (I) PROVIDED TO THE ADMINISTRATIVE AGENT IN THIS ARTICLE VIII WITH
RESPECT TO ANY ACTS TAKEN OR OMISSIONS SUFFERED BY THE L/C ISSUER IN CONNECTION
WITH LETTERS OF CREDIT ISSUED BY IT OR PROPOSED TO BE ISSUED BY IT AND THE
APPLICATION AND AGREEMENTS FOR LETTERS OF CREDIT PERTAINING TO THE LETTERS OF
CREDIT AS FULLY AS IF THE TERM “ADMINISTRATIVE AGENT” AS USED IN THIS
ARTICLE VIII INCLUDED THE L/C

 

67

--------------------------------------------------------------------------------


 

ISSUER WITH RESPECT TO SUCH ACTS OR OMISSIONS, AND (II) AS ADDITIONALLY PROVIDED
HEREIN WITH RESPECT TO THE L/C ISSUER.

 

8.2           Delegation of Duties.  The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties. 
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.

 

8.3           Liability of Administrative Agent.  No Agent-Related Person shall
(a) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein), or (b) be
responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by any Loan Party or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or for any failure
of any Loan Party or any other party to any Loan Document to perform its
obligations hereunder or thereunder.  No Agent-Related Person shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements containedin, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof.

 

8.4           Reliance by Administrative Agent.

 

(A)           THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RELY, AND SHALL BE
FULLY PROTECTED IN RELYING, UPON ANY WRITING, COMMUNICATION, SIGNATURE,
RESOLUTION, REPRESENTATION, NOTICE, CONSENT, CERTIFICATE, AFFIDAVIT, LETTER,
TELEGRAM, FACSIMILE, TELEX OR TELEPHONE MESSAGE, STATEMENT OR OTHER DOCUMENT OR
CONVERSATION BELIEVED BY IT TO BE GENUINE AND CORRECT AND TO HAVE BEEN SIGNED,
SENT OR MADE BY THE PROPER PERSON OR PERSONS, AND UPON ADVICE AND STATEMENTS OF
LEGAL COUNSEL (INCLUDING COUNSEL TO ANY LOAN PARTY), INDEPENDENT ACCOUNTANTS AND
OTHER EXPERTS SELECTED BY THE ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT
SHALL BE FULLY JUSTIFIED IN FAILING OR REFUSING TO TAKE ANY ACTION UNDER ANY
LOAN DOCUMENT UNLESS IT SHALL FIRST RECEIVE SUCH ADVICE OR CONCURRENCE OF THE
REQUIRED LENDERS AS IT DEEMS APPROPRIATE AND, IF IT SO REQUESTS, IT SHALL FIRST
BE INDEMNIFIED TO ITS SATISFACTION BY THE LENDERS AGAINST ANY AND ALL LIABILITY
AND EXPENSE WHICH MAY BE INCURRED BY IT BY REASON OF TAKING OR CONTINUING TO
TAKE ANY SUCH ACTION.  THE ADMINISTRATIVE AGENT SHALL IN ALL CASES BE FULLY
PROTECTED IN ACTING, OR IN REFRAINING FROM ACTING, UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT IN ACCORDANCE WITH A REQUEST OR CONSENT OF THE REQUIRED
LENDERS OR ALL THE LENDERS, IF REQUIRED HEREUNDER, AND SUCH REQUEST AND ANY
ACTION TAKEN OR FAILURE TO ACT PURSUANT THERETO SHALL BE BINDING UPON ALL THE
LENDERS AND PARTICIPANTS.  WHERE THIS AGREEMENT EXPRESSLY PERMITS OR PROHIBITS
AN ACTION UNLESS THE REQUIRED LENDERS OTHERWISE DETERMINE, THE ADMINISTRATIVE
AGENT SHALL,

 

68

--------------------------------------------------------------------------------


 

AND IN ALL OTHER INSTANCES, THE ADMINISTRATIVE AGENT MAY, BUT SHALL NOT BE
REQUIRED TO, INITIATE ANY SOLICITATION FOR THE CONSENT OR A VOTE OF THE LENDERS.

 

(B)           FOR PURPOSES OF DETERMINING COMPLIANCE WITH THE CONDITIONS
SPECIFIED IN SECTION 4.1, EACH LENDER THAT HAS SIGNED THIS AGREEMENT SHALL BE
DEEMED TO HAVE CONSENTED TO, APPROVED OR ACCEPTED OR TO BE SATISFIED WITH, EACH
DOCUMENT OR OTHER MATTER EITHER SENT BY THE ADMINISTRATIVE AGENT TO SUCH LENDER
FOR CONSENT, APPROVAL, ACCEPTANCE OR SATISFACTION, OR REQUIRED THEREUNDER TO BE
CONSENTED TO OR APPROVED BY OR ACCEPTABLE OR SATISFACTORY TO A LENDER.

 

8.5           Notice of Default.  The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of
Default, except with respect to defaults in the payment of principal, interest
and fees required to be paid to the Administrative Agent for the account of the
Lenders, unless the Administrative Agent shall have received written notice from
a Lender or the Company referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default.”  The
Administrative Agent will notify the Lenders of its receipt of any such notice. 
The Administrative Agent shall take such action with respect to such Default or
Event of Default as may be directed by the Required Lenders in accordance with
Article VII; provided, however, that unless and until the Administrative Agent
has received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable or in the best
interest of the Lenders.

 

8.6           Credit Decision; Disclosure of Information by Administrative
Agent.  Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereinafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Loan Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession.  Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrowers hereunder.  Each Lender also represents that
it will, independently and without reliance upon any Agent-Related Person and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrowers and the other Loan Parties.  Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent herein, the Administrative Agent shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects,

 

69

--------------------------------------------------------------------------------


 

operations, property, financial and other condition or creditworthiness of any
of the Loan Parties or any of their respective Affiliates which may come into
the possession of any Agent-Related Person.

 

8.7           Indemnification of Administrative Agent.  Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand each Agent-Related Person (to the extent not reimbursed by or on
behalf of any Loan Party and without limiting the obligation of any Loan Party
to do so), pro rata, and hold harmless each Agent-Related Person from and
against any and all Indemnified Liabilities incurred by it; provided, however,
that no Lender shall be liable for the payment to any Agent-Related Person of
any portion of such Indemnified Liabilities resulting from such Person’s gross
negligence or willful misconduct; provided, however, that no action taken in
accordance with the directions of the Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section. 
Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrowers.  The
undertaking in this Section shall survive termination of the Commitments, the
payment of all Obligations hereunder and the resignation or replacement of the
Administrative Agent.

 

8.8           Administrative Agent in its Individual Capacity.  Bank of America
and its Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, acquire equity interests in and generally engage in
any kind of banking, trust, financial advisory, underwriting or other business
with each of the Loan Parties and their respective Affiliates as though Bank of
America were not the Administrative Agent or the L/C Issuer hereunder and
without notice to or consent of the Lenders.  The Lenders acknowledge that,
pursuant to such activities, Bank of America or its Affiliates may receive
information regarding any Loan Party or its Affiliates (including information
that may be subject to confidentiality obligations in favor of such Loan Party
or such Affiliate) and acknowledge that the Administrative Agent shall be under
no obligation to provide such information to them.  With respect to its Loans,
Bank of America shall have the same rights and powers under this Agreement as
any other Lender and may exercise such rights and powers as though it were not
the Administrative Agent or the L/C Issuer, and the terms “Lender” and “Lenders”
include Bank of America in its individual capacity.

 

8.9           Successor Administrative Agent.  The Administrative Agent may
resign as Administrative Agent upon 30 days’ notice to the Lenders.  If the
Administrative Agent resigns under this Agreement, the Required Lenders shall
appoint from among the Lenders a successor administrative agent for the Lenders
which successor administrative agent shall be consented to by the Company at all
times other than during the existence of an Event of Default (which consent of
the Company shall not be unreasonably withheld or delayed).  If no successor
administrative agent is appointed prior to the effective date of the resignation
of the Administrative Agent, the Administrative Agent may appoint, after
consulting with the Lenders

 

70

--------------------------------------------------------------------------------


 

and the Company, a successor administrative agent from among the Lenders.  Upon
the acceptance of its appointment as successor administrative agent hereunder,
such successor administrative agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent”
shall mean such successor administrative agent and the retiring Administrative
Agent’s appointment, powers and duties as Administrative Agent shall be
terminated.  After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article VIII and Sections 9.4 and
9.5 shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was Administrative Agent under this Agreement.  If no successor
administrative agent has accepted appointment as Administrative Agent by the
date which is 30 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Administrative Agent hereunder until such time, if any, as the Required
Lenders appoint a successor agent as provided for above.

 

8.10         Other Agents; Lead Managers.  None of the Lenders identified on the
facing page or signature pages of this Agreement as a “syndication agent,”
“documentation agent,” “co-agent” or “lead manager” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such.  Without limiting the foregoing, none
of the Lenders so identified shall have or be deemed to have any fiduciary
relationship with any Lender.  Each Lender acknowledges that it has not relied,
and will not rely, on any of the Lenders so identified in deciding to enter into
this Agreement or in taking or not taking action hereunder.

 


ARTICLE IX

MISCELLANEOUS

 

9.1           Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrowers or the applicable Loan Party,
as the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall, unless in writing and signed by the Supermajority
Lenders and the Borrowers, and acknowledged by the Administrative Agent, release
the Guarantor(s) from the Guaranty; provided, further, that no such amendment,
waiver or consent shall, unless in writing and signed by each of the Lenders
directly affected thereby and by the Borrowers, and acknowledged by the
Administrative Agent, do any of the following:

 

(A)           EXTEND OR INCREASE THE COMMITMENT OF ANY LENDER (OR REINSTATE ANY
COMMITMENT TERMINATED PURSUANT TO SECTION 7.2 OR 7.3);

 

(B)           POSTPONE ANY DATE FIXED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT FOR ANY PAYMENT OF PRINCIPAL, INTEREST, FEES OR OTHER AMOUNTS DUE TO
THE LENDERS (OR ANY OF THEM) HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT;

 

71

--------------------------------------------------------------------------------


 

(C)           REDUCE THE PRINCIPAL OF, OR THE RATE OF INTEREST SPECIFIED HEREIN
ON, ANY LOAN OR L/C BORROWING, OR (SUBJECT TO CLAUSE (IV) OF THE PROVISO BELOW)
ANY FEES OR OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, OR
CHANGE THE MANNER OF COMPUTATION OF ANY FINANCIAL COVENANT USED IN DETERMINING
THE APPLICABLE MARGIN, THE APPLICABLE COMMITMENT FEE PERCENTAGE OR THE
APPLICABLE L/C RATE THAT WOULD RESULT IN A REDUCTION OF ANY INTEREST RATE ON ANY
LOAN OR A REDUCTION IN THE AMOUNT OF THE COMMITMENT FEE PAYABLE PURSUANT TO
SECTION 2.9(A) OR A REDUCTION IN THE LETTER OF CREDIT FEES PAYABLE PURSUANT TO
SECTION 2.3; PROVIDED, HOWEVER, THAT ONLY THE CONSENT OF THE REQUIRED LENDERS
SHALL BE NECESSARY TO AMEND THE DEFINITION OF “DEFAULT RATE” OR TO WAIVE ANY
OBLIGATION OF THE BORROWERS TO PAY INTEREST AT THE DEFAULT RATE;

 

(D)           CHANGE THE PERCENTAGE OF THE AGGREGATE COMMITMENTS OR OF THE
AGGREGATE UNPAID PRINCIPAL AMOUNT OF THE LOANS AND L/C OBLIGATIONS WHICH IS
REQUIRED FOR THE LENDERS OR ANY OF THEM TO TAKE ANY ACTION HEREUNDER; OR

 

(E)           AMEND THIS SECTION, OR SECTION 2.13, OR ANY PROVISION HEREIN
PROVIDING FOR CONSENT OR OTHER ACTION BY ALL THE LENDERS;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Required Lenders or all
the Lenders, as the case may be, affect the rights or duties of the L/C Issuer
under this Agreement or any Letter of Credit Application relating to any Letter
of Credit issued or to be issued by it; (ii) no amendment, waiver or consent
shall, unless in writing and signed by the Swing Line Lender in addition to the
Required Lenders or all the Lenders, as the case may be, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Required Lenders or all the Lenders, as the case may be, affect
the rights or duties of the Administrative Agent under this Agreement or any
other Loan Document; and (iv) the Agent/Arranger Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto.  Notwithstanding anything to the contrary herein, any Lender
that has failed to fund any portion of the Committed Loans, participations in
L/C Obligations or participations in Swing Line Loans required to be funded by
it hereunder shall not have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Pro Rata Share of such Lender may
not be increased without the consent of such Lender.

 

9.2           Notices and Other Communications; Facsimile Copies.

 

(A)           GENERAL.  UNLESS OTHERWISE EXPRESSLY PROVIDED HEREIN, ALL NOTICES
AND OTHER COMMUNICATIONS PROVIDED FOR HEREUNDER SHALL BE IN WRITING (INCLUDING
BY FACSIMILE TRANSMISSION) AND MAILED, FAXED OR DELIVERED, TO THE ADDRESS,
FACSIMILE NUMBER OR (SUBJECT TO SUBSECTION (C) BELOW) ELECTRONIC MAIL ADDRESS
SPECIFIED FOR NOTICES ON SCHEDULE 9.2; OR, IN THE CASE OF THE BORROWERS, THE
ADMINISTRATIVE AGENT, THE L/C ISSUER OR THE SWING LINE LENDER, TO SUCH OTHER
ADDRESS AS SHALL BE DESIGNATED BY SUCH PARTY IN A NOTICE TO THE OTHER PARTIES,
AND IN THE CASE OF ANY OTHER PARTY, TO SUCH OTHER ADDRESS AS SHALL BE DESIGNATED
BY SUCH PARTY IN A NOTICE TO THE BORROWERS, THE ADMINISTRATIVE AGENT, THE L/C
ISSUER AND THE

 

72

--------------------------------------------------------------------------------


 

SWING LINE LENDER.  ALL SUCH NOTICES AND OTHER COMMUNICATIONS SHALL BE DEEMED TO
BE GIVEN OR MADE UPON THE EARLIER TO OCCUR OF (I) ACTUAL RECEIPT BY THE INTENDED
RECIPIENT AND (II) (A) IF DELIVERED BY HAND OR BY COURIER, WHEN SIGNED FOR BY
THE INTENDED RECIPIENT; (B) IF DELIVERED BY MAIL, FOUR BUSINESS DAYS AFTER
DEPOSIT IN THE MAILS, POSTAGE PREPAID; (C) IF DELIVERED BY FACSIMILE, WHEN SENT
AND RECEIPT HAS BEEN CONFIRMED BY TELEPHONE; AND (D) IF DELIVERED BY ELECTRONIC
MAIL (WHICH FORM OF DELIVERY IS SUBJECT TO THE PROVISIONS OF SUBSECTION (C)
BELOW), WHEN DELIVERED; PROVIDED, HOWEVER, THAT NOTICES AND OTHER COMMUNICATIONS
TO THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE SWING LINE LENDER PURSUANT
TO ARTICLE II SHALL NOT BE EFFECTIVE UNTIL ACTUALLY RECEIVED BY SUCH PERSON. 
ANY NOTICE OR OTHER COMMUNICATION PERMITTED TO BE GIVEN, MADE OR CONFIRMED BY
TELEPHONE HEREUNDER SHALL BE GIVEN, MADE OR CONFIRMED BY MEANS OF A TELEPHONE
CALL TO THE INTENDED RECIPIENT AT THE NUMBER SPECIFIED ON SCHEDULE 9.2, IT BEING
UNDERSTOOD AND AGREED THAT A VOICEMAIL MESSAGE SHALL IN NO EVENT BE EFFECTIVE AS
A NOTICE, COMMUNICATION OR CONFIRMATION HEREUNDER.

 

(B)           EFFECTIVENESS OF FACSIMILE DOCUMENTS AND SIGNATURES.  LOAN
DOCUMENTS MAY BE TRANSMITTED AND/OR SIGNED BY FACSIMILE.  THE EFFECTIVENESS OF
ANY SUCH DOCUMENTS AND SIGNATURES SHALL, SUBJECT TO APPLICABLE LAW, HAVE THE
SAME FORCE AND EFFECT AS MANUALLY-SIGNED ORIGINALS AND SHALL BE BINDING ON ALL
LOAN PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDERS.  THE ADMINISTRATIVE
AGENT MAY ALSO REQUIRE THAT ANY SUCH DOCUMENTS AND SIGNATURES BE CONFIRMED BY A
MANUALLY-SIGNED ORIGINAL THEREOF; PROVIDED, HOWEVER, THAT THE FAILURE TO REQUEST
OR DELIVER THE SAME SHALL NOT LIMIT THE EFFECTIVENESS OF ANY FACSIMILE DOCUMENT
OR SIGNATURE.

 

(C)           RELIANCE BY ADMINISTRATIVE AGENT AND LENDERS.  THE ADMINISTRATIVE
AGENT AND THE LENDERS SHALL BE ENTITLED TO RELY AND ACT UPON ANY NOTICES
(INCLUDING TELEPHONIC COMMITTED LOAN NOTICES AND SWING LINE LOAN NOTICES)
PURPORTEDLY GIVEN BY OR ON BEHALF OF THE BORROWERS EVEN IF (I) SUCH NOTICES WERE
NOT MADE IN A MANNER SPECIFIED HEREIN, WERE INCOMPLETE OR WERE NOT PRECEDED OR
FOLLOWED BY ANY OTHER FORM OF NOTICE SPECIFIED HEREIN, OR (II) THE TERMS
THEREOF, AS UNDERSTOOD BY THE RECIPIENT, VARIED FROM ANY CONFIRMATION THEREOF. 
THE BORROWERS SHALL INDEMNIFY EACH AGENT-RELATED PERSON AND EACH LENDER FROM ALL
LOSSES, COSTS, EXPENSES AND LIABILITIES RESULTING FROM THE RELIANCE BY SUCH
PERSON ON EACH NOTICE PURPORTEDLY GIVEN BY OR ON BEHALF OF THE BORROWERS.  ALL
TELEPHONIC NOTICES TO AND OTHER COMMUNICATIONS WITH THE ADMINISTRATIVE AGENT MAY
BE RECORDED BY THE ADMINISTRATIVE AGENT, AND EACH OF THE PARTIES HERETO HEREBY
CONSENTS TO SUCH RECORDING.

 

9.3           No Waiver; Cumulative Remedies.  No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein or therein provided are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

 

73

--------------------------------------------------------------------------------


 

9.4           Attorney Costs, Expenses and Taxes.  The Borrowers agree (a) to
pay or reimburse the Administrative Agent for all reasonable costs and expenses
incurred in connection with the development, preparation, negotiation and
execution of this Agreement and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs, and (b) to pay or
reimburse the Administrative Agent and each Lender for all costs and expenses
incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any “workout”
or restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs.  The foregoing costs and expenses shall include all reasonable search,
filing, recording, title insurance and appraisal charges and fees and taxes
related thereto, and other out-of-pocket expenses incurred by the Administrative
Agent and the cost of independent public accountants and other outside experts
retained by the Administrative Agent or any Lender.  The agreements in this
Section shall survive the termination of the Commitments and repayment of all
the other Obligations.

 

9.5           Indemnification by the Borrowers.  Whether or not the transactions
contemplated hereby are consummated, the Borrowers agree to indemnify, save and
hold harmless each Agent-Related Person, each Lender and their respective
Affiliates, directors, officers, employees, counsel, agents and
attorneys-in-fact (collectively the “Indemnitees”) from and against:  (a) any
and all claims, demands, actions or causes of action that are asserted against
any Indemnitee by any Person (other than the Administrative Agent or any Lender)
relating directly or indirectly to a claim, demand, action or cause of action
that such Person asserts or may assert against any Loan Party, any Affiliate of
any Loan Party or any of their respective officers or directors; (b) any and all
claims, demands, actions or causes of action that may at any time (including at
any time following repayment of the Obligations and the resignation or removal
of the Administrative Agent or the replacement of any Lender) be asserted or
imposed against any Indemnitee, arising out of or relating to, the Loan
Documents, any predecessor loan documents, the Commitments, the use or
contemplated use of the proceeds of any Credit Extension, or the relationship of
any Loan Party, the Administrative Agent and the Lenders under this Agreement or
any other Loan Document; (c) any administrative or investigative proceeding by
any Governmental Authority arising out of or related to a claim, demand, action
or cause of action described in subsection (a) or (b) above; and (d) any and all
liabilities (including liabilities under indemnities), losses, costs or expenses
(including Attorney Costs) that any Indemnitee suffers or incurs as a result of
the assertion of any foregoing claim, demand, action, cause of action or
proceeding, or as a result of the preparation of any defense in connection with
any foregoing claim, demand, action, cause of action or proceeding, in all
cases, whether or not an Indemnitee is a party to such claim, demand, action,
cause of action or proceeding (all the foregoing, collectively, the “Indemnified
Liabilities”); provided that no Indemnitee shall be entitled to indemnification
for any claim caused by its own gross negligence or willful misconduct or for
any loss asserted against it by another Indemnitee.  The agreements in this
Section shall survive the termination of the Commitments and repayment of all
the other Obligations.

 

74

--------------------------------------------------------------------------------


 

9.6           Payments Set Aside.  To the extent that the Borrowers make a
payment to the Administrative Agent or any Lender, or the Administrative Agent
or any Lender exercises its right of set-off, and such payment or the proceeds
of such set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred, and (b)
each Lender severally agrees to pay to the Administrative Agent upon demand its
applicable share of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect.

 


9.7           SUCCESSORS AND ASSIGNS.

 

(A)           THE PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON AND INURE
TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY, EXCEPT THAT THE BORROWERS MAY NOT ASSIGN OR OTHERWISE TRANSFER
ANY OF THEIR RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT
OF EACH LENDER (AND ANY ATTEMPTED ASSIGNMENT OR TRANSFER BY THE BORROWERS
WITHOUT SUCH CONSENT SHALL BE NULL AND VOID).  NOTHING IN THIS AGREEMENT,
EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY PERSON (OTHER THAN
THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY
AND, TO THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE INDEMNITEES) ANY LEGAL OR
EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF THIS AGREEMENT.

 

(B)           ANY LENDER MAY ASSIGN TO ONE OR MORE ELIGIBLE ASSIGNEES ALL OR A
PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A
PORTION OF ITS COMMITMENT AND THE LOANS (INCLUDING FOR PURPOSES OF THIS
SUBSECTION (B), PARTICIPATIONS IN L/C OBLIGATIONS AND IN SWING LINE LOANS) AT
THE TIME OWING TO IT); PROVIDED THAT (I) EXCEPT IN THE CASE OF AN ASSIGNMENT OF
THE ENTIRE REMAINING AMOUNT OF THE ASSIGNING LENDER’S COMMITMENT AND THE LOANS
AT THE TIME OWING TO IT OR IN THE CASE OF AN ASSIGNMENT TO A LENDER OR AN
AFFILIATE OF A LENDER OR AN APPROVED FUND WITH RESPECT TO A LENDER, THE
AGGREGATE AMOUNT OF THE COMMITMENT (WHICH FOR THIS PURPOSE INCLUDES LOANS
OUTSTANDING THEREUNDER) SUBJECT TO EACH SUCH ASSIGNMENT, DETERMINED AS OF THE
DATE THE ASSIGNMENT AND ACCEPTANCE WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED
TO THE ADMINISTRATIVE AGENT, SHALL NOT BE LESS THAN $5,000,000 UNLESS EACH OF
THE ADMINISTRATIVE AGENT AND, SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, THE COMPANY OTHERWISE CONSENTS (EACH SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD OR DELAYED), (II) EACH PARTIAL ASSIGNMENT SHALL BE MADE AS
AN ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT WITH RESPECT TO THE LOANS OR THE COMMITMENT
ASSIGNED, EXCEPT THAT THIS CLAUSE (II) SHALL NOT APPLY TO RIGHTS IN RESPECT OF
OUTSTANDING SWING LINE LOANS, AND (III) THE PARTIES TO EACH ASSIGNMENT SHALL
EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT AND ACCEPTANCE,
TOGETHER WITH A PROCESSING AND RECORDATION FEE OF $3,500.  SUBJECT TO ACCEPTANCE
AND RECORDING THEREOF BY THE ADMINISTRATIVE AGENT PURSUANT TO SUBSECTION (C) OF
THIS SECTION, FROM AND

 

75

--------------------------------------------------------------------------------


 

AFTER THE EFFECTIVE DATE SPECIFIED IN EACH ASSIGNMENT AND ACCEPTANCE, THE
ELIGIBLE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND, TO THE EXTENT OF THE
INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ACCEPTANCE, HAVE THE RIGHTS AND
OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT, AND THE ASSIGNING LENDER
THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND
ACCEPTANCE, BE RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT (AND, IN THE
CASE OF AN ASSIGNMENT AND ACCEPTANCE COVERING ALL OF THE ASSIGNING LENDER’S
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER SHALL CEASE TO BE A
PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS OF SECTIONS 3.7,
9.4 AND 9.5).  UPON REQUEST, THE BORROWERS (AT THEIR EXPENSE) SHALL EXECUTE AND
DELIVER NEW OR REPLACEMENT NOTES TO THE ASSIGNING LENDER AND THE ASSIGNEE
LENDER.  ANY ASSIGNMENT OR TRANSFER BY A LENDER OF RIGHTS OR OBLIGATIONS UNDER
THIS AGREEMENT THAT DOES NOT COMPLY WITH THIS SUBSECTION SHALL BE TREATED FOR
PURPOSES OF THIS AGREEMENT AS A SALE BY SUCH LENDER OF A PARTICIPATION IN SUCH
RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH SUBSECTION (D) OF THIS SECTION.

 

(C)           THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR THIS PURPOSE AS AN
AGENT OF THE BORROWERS, SHALL MAINTAIN AT THE ADMINISTRATIVE AGENT’S OFFICE A
COPY OF EACH ASSIGNMENT AND ACCEPTANCE DELIVERED TO IT AND A REGISTER FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE COMMITMENTS OF,
AND PRINCIPAL AMOUNT OF THE LOANS AND L/C OBLIGATIONS OWING TO, EACH LENDER
PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN
THE REGISTER SHALL BE CONCLUSIVE, AND THE BORROWERS, THE ADMINISTRATIVE AGENT
AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER
PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS
AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE REGISTER SHALL BE
AVAILABLE FOR INSPECTION BY THE COMPANY AND ANY LENDER, AT ANY REASONABLE TIME
AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.

 

(D)           ANY LENDER MAY, WITHOUT THE CONSENT OF, OR NOTICE TO, THE
BORROWERS OR THE ADMINISTRATIVE AGENT, SELL PARTICIPATIONS TO ONE OR MORE BANKS
OR OTHER ENTITIES (A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S RIGHTS
AND/OR OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS
COMMITMENT AND/OR THE LOANS (INCLUDING SUCH LENDER’S PARTICIPATIONS IN L/C
OBLIGATIONS AND/OR SWING LINE LOANS) OWING TO IT); PROVIDED THAT (I) SUCH
LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (II) SUCH
LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE
PERFORMANCE OF SUCH OBLIGATIONS AND (III) THE BORROWERS, THE ADMINISTRATIVE
AGENT AND THE OTHER LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH
LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT.  ANY AGREEMENT OR INSTRUMENT PURSUANT TO WHICH A LENDER SELLS SUCH A
PARTICIPATION SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO
ENFORCE THIS AGREEMENT AND TO APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF
ANY  PROVISION OF THIS AGREEMENT; PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY
PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE
TO ANY AMENDMENT, WAIVER OR OTHER MODIFICATION THAT WOULD (I) POSTPONE ANY DATE
UPON WHICH ANY PAYMENT OF MONEY IS SCHEDULED TO BE PAID TO SUCH PARTICIPANT OR
(II) REDUCE THE PRINCIPAL, INTEREST, FEES OR OTHER AMOUNTS PAYABLE TO SUCH
PARTICIPANT.  SUBJECT TO SUBSECTION (E) OF THIS SECTION, THE BORROWERS AGREE
THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF SECTIONS 3.1, 3.4

 

76

--------------------------------------------------------------------------------


 

AND 3.5 TO THE SAME EXTENT AS IF IT WERE A LENDER AND HAD ACQUIRED ITS INTEREST
BY ASSIGNMENT PURSUANT TO SUBSECTION (B) OF THIS SECTION.  TO THE EXTENT
PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE ENTITLED TO THE BENEFITS OF
SECTION 9.9 AS THOUGH IT WERE A LENDER, PROVIDED SUCH PARTICIPANT AGREES TO BE
SUBJECT TO SECTION 2.13 AS THOUGH IT WERE A LENDER.

 

(E)           A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER PAYMENT
UNDER SECTION 3.1 OR 3.4 THAN THE APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO
RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE
SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE WITH THE COMPANY’S PRIOR
WRITTEN CONSENT.  A PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE A
LENDER SHALL NOT BE ENTITLED TO THE BENEFITS OF SECTION 3.1 UNLESS THE COMPANY
IS NOTIFIED OF THE PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT
AGREES, FOR THE BENEFIT OF THE BORROWERS, TO COMPLY WITH SECTION 9.15 AS THOUGH
IT WERE A LENDER.

 

(F)            ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST
IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT (INCLUDING UNDER ITS
NOTES, IF ANY) TO SECURE OBLIGATIONS OF SUCH LENDER, INCLUDING ANY PLEDGE OR
ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL RESERVE BANK; PROVIDED THAT NO
SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE A LENDER FROM ANY OF ITS OBLIGATIONS
HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY
HERETO.

 

(G)           IF THE CONSENT OF THE COMPANY TO AN ASSIGNMENT OR TO AN ELIGIBLE
ASSIGNEE IS REQUIRED HEREUNDER (INCLUDING A CONSENT TO AN ASSIGNMENT WHICH DOES
NOT MEET THE MINIMUM ASSIGNMENT THRESHOLD SPECIFIED IN CLAUSE (I) OF THE PROVISO
TO THE FIRST SENTENCE OF SECTION 9.7(B)), THE COMPANY SHALL BE DEEMED TO HAVE
WITHHELD ITS CONSENT FIVE BUSINESS DAYS AFTER THE DATE NOTICE THEREOF HAS BEEN
DELIVERED BY THE ASSIGNING LENDER (THROUGH THE ADMINISTRATIVE AGENT) UNLESS SUCH
CONSENT IS EXPRESSLY GRANTED BY THE COMPANY PRIOR TO SUCH FIFTH BUSINESS DAY.

 

(H)           AS USED HEREIN, THE FOLLOWING TERMS HAVE THE FOLLOWING MEANINGS:

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural Person) approved
by the Administrative Agent, in the case of any assignment of a Committed Loan,
the L/C Issuer, the Swing Line Lender and, unless (x) such Person is taking
delivery of an assignment in connection with physical settlement of a credit
derivatives transaction or (y) an Event of Default has occurred and is
continuing, the Company (each such approval not to be unreasonably withheld or
delayed).

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

77

--------------------------------------------------------------------------------


 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

(I)            NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IF AT
ANY TIME BANK OF AMERICA ASSIGNS ALL OF ITS COMMITMENT AND LOANS PURSUANT TO
SUBSECTION (B) ABOVE, BANK OF AMERICA MAY, (I) UPON 30 DAYS’ NOTICE TO THE
COMPANY AND THE LENDERS, RESIGN AS L/C ISSUER AND/OR (II) UPON FIVE BUSINESS
DAYS’ NOTICE TO THE COMPANY, TERMINATE THE SWING LINE.  IN THE EVENT OF ANY SUCH
RESIGNATION AS L/C ISSUER OR TERMINATION OF THE SWING LINE, THE COMPANY SHALL BE
ENTITLED TO APPOINT FROM AMONG THE LENDERS A SUCCESSOR L/C ISSUER OR SWING LINE
LENDER HEREUNDER; PROVIDED, HOWEVER, THAT NO FAILURE BY THE COMPANY TO APPOINT
ANY SUCH SUCCESSOR SHALL AFFECT THE RESIGNATION OF BANK OF AMERICA AS L/C ISSUER
OR THE TERMINATION OF THE SWING LINE, AS THE CASE MAY BE.  BANK OF AMERICA SHALL
RETAIN ALL THE RIGHTS AND OBLIGATIONS OF THE L/C ISSUER HEREUNDER WITH RESPECT
TO ALL LETTERS OF CREDIT OUTSTANDING AS OF THE EFFECTIVE DATE OF ITS RESIGNATION
AS L/C ISSUER AND ALL L/C OBLIGATIONS WITH RESPECT THERETO (INCLUDING THE RIGHT
TO REQUIRE THE LENDERS TO MAKE BASE RATE COMMITTED LOANS OR FUND PARTICIPATIONS
IN UNREIMBURSED AMOUNTS PURSUANT TO SECTION 2.4(C)).  IF BANK OF AMERICA
TERMINATES THE SWING LINE, IT SHALL RETAIN ALL THE RIGHTS OF THE SWING LINE
LENDER PROVIDED FOR HEREUNDER WITH RESPECT TO SWING LINE LOANS MADE BY IT AND
OUTSTANDING AS OF THE EFFECTIVE DATE OF SUCH TERMINATION, INCLUDING THE RIGHT TO
REQUIRE THE LENDERS TO MAKE BASE RATE COMMITTED LOANS OR FUND PARTICIPATIONS IN
OUTSTANDING SWING LINE LOANS PURSUANT TO SECTION 2.4(C).

 

9.8           Confidentiality.  Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent requested
by any regulatory authority; (c) to the extent  required by applicable laws or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder; (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any Eligible Assignee of
or Participant in, or any prospective Eligible Assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) any direct or
indirect contractual counterparty or prospective counterparty (or such
contractual counterparty’s or prospective counterparty’s professional advisor)
to any credit derivative transaction relating to obligations of the Borrowers;
(g) with the consent of the Company; (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrowers; or (i) to the
National Association of Insurance Commissioners or any other similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s or its Affiliates’ investment portfolio in
connection with ratings issued with respect to such Lender or its Affiliates. 
For the purposes of this Section, “Information” means all information received
from the Borrowers relating to the Borrowers or its business, other than any
such information that is

 

78

--------------------------------------------------------------------------------


 

available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrowers; provided that, in the case of information
received from the Borrowers after the date hereof, such information is clearly
identified in writing at the time of delivery as confidential.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

9.9           Set-off.  In addition to any rights and remedies of the Lenders
provided by law, upon the occurrence and during the continuance of any Event of
Default, each Lender is authorized at any time and from time to time, without
prior notice to the Company or any other Loan Party, any such notice being
waived by each Borrower (on its own behalf and on behalf of each Loan Party) to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other indebtedness at any time owing by, such Lender to or for the credit or
the account of the respective Loan Parties against any and all Obligations owing
to such Lender, now or hereafter existing, irrespective of whether or not the
Administrative Agent or such Lender shall have made demand under this Agreement
or any other Loan Document and although such Obligations may be contingent or
unmatured.  Each Lender agrees promptly to notify the Company and the
Administrative Agent after any such set-off and application made by such Lender;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.

 

9.10         Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers.  In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations.

 

9.11         Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

9.12         Integration.  This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter.  In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document

 

79

--------------------------------------------------------------------------------


 

shall not be deemed a conflict with this Agreement.  Each Loan Document was
drafted with the joint participation of the respective parties thereto and shall
be construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof.

 

9.13         Survival of Representations and Warranties.  All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Obligation
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding.

 

9.14         Severability.  Any provision of this Agreement and the other Loan
Documents to which any Borrower is a party that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions thereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

9.15         Foreign Lenders.  Each Lender that is a “foreign corporation,
partnership or trust” within the meaning of the Code (a “Foreign Lender”) shall
deliver to the Administrative Agent, prior to receipt of any payment subject to
withholding under the Code (or after accepting an assignment of an interest
herein), two duly signed completed copies of either IRS Form W-8BEN or any
successor thereto (relating to such Person and entitling it to an exemption
from, or reduction of, withholding tax on all payments to be made to such Person
by the Borrowers pursuant to this Agreement) or IRS Form W-8ECI or any successor
thereto (relating to all payments to be made to such Person by the Borrowers
pursuant to this Agreement) or such other evidence satisfactory to the Company
and the Administrative Agent that such Person is entitled to an exemption from,
or reduction of, U.S. withholding tax.  Thereafter and from time to time, each
such Person shall (a) promptly submit to the Administrative Agent such
additional duly completed and signed copies of one of such forms (or such
successor forms as shall be adopted from time to time by the relevant United
States taxing authorities) as may then be available under then current United
States laws and regulations to avoid, or such evidence as is satisfactory to the
Company and the Administrative Agent of any available exemption from or
reduction of, United States withholding taxes in respect of all payments to be
made to such Person by the Borrowers pursuant to this Agreement, (b) promptly
notify the Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (c) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws that the Borrowers make any
deduction or withholding for taxes from amounts payable to such Person.  If such
Person fails to deliver the above forms or other documentation, then the
Administrative Agent may withhold from any interest payment to such Person an
amount equivalent to the applicable withholding tax imposed by Sections 1441 and

 

80

--------------------------------------------------------------------------------


 

1442 of the Code, without reduction.  If any Governmental Authority asserts that
the Administrative Agent did not properly withhold any tax or other amount from
payments made in respect of such Person, such Person shall indemnify the
Administrative Agent therefor, including all penalties and interest, any taxes
imposed by any jurisdiction on the amounts payable to the Agent under this
Section, and costs and expenses (including Attorney Costs) of the Administrative
Agent.  The obligation of the Lenders under this Section shall survive the
payment of all Obligations and the resignation or replacement of the
Administrative Agent.

 


9.16         REMOVAL AND REPLACEMENT OF LENDERS.

 

(A)           UNDER ANY CIRCUMSTANCES SET FORTH HEREIN PROVIDING THAT THE
COMPANY SHALL HAVE THE RIGHT TO REMOVE OR REPLACE A LENDER AS A PARTY TO THIS
AGREEMENT, THE COMPANY MAY, UPON NOTICE TO SUCH LENDER AND THE ADMINISTRATIVE
AGENT, (I) REMOVE SUCH LENDER BY  TERMINATING SUCH LENDER’S COMMITMENT OR (II)
REPLACE SUCH LENDER BY CAUSING SUCH LENDER TO ASSIGN ITS COMMITMENT (WITHOUT
PAYMENT OF ANY ASSIGNMENT FEE) PURSUANT TO SECTION 9.7(B) TO ONE OR MORE OTHER
LENDERS OR ELIGIBLE ASSIGNEES PROCURED BY THE COMPANY; PROVIDED, HOWEVER, THAT
IF THE COMPANY ELECTS TO EXERCISE SUCH RIGHT WITH RESPECT TO ANY LENDER PURSUANT
TO SECTION 3.6(B), IT SHALL BE OBLIGATED TO REMOVE OR REPLACE, AS THE CASE MAY
BE, ALL LENDERS THAT HAVE MADE SIMILAR REQUESTS FOR COMPENSATION PURSUANT TO
SECTION 3.1 OR 3.4.  THE COMPANY SHALL (X) PAY IN FULL ALL PRINCIPAL, INTEREST,
FEES AND OTHER AMOUNTS OWING TO SUCH LENDER THROUGH THE DATE OF TERMINATION OR
ASSIGNMENT (INCLUDING ANY AMOUNTS PAYABLE PURSUANT TO SECTION 3.5), (Y) PROVIDE
APPROPRIATE ASSURANCES AND INDEMNITIES (WHICH MAY INCLUDE LETTERS OF CREDIT) TO
THE L/C ISSUER AND THE SWING LINE LENDER AS EACH MAY REASONABLY REQUIRE WITH
RESPECT TO ANY CONTINUING OBLIGATION TO PURCHASE PARTICIPATION INTERESTS IN ANY
L/C OBLIGATIONS OR ANY SWING LINE LOANS THEN OUTSTANDING, AND (Z) RELEASE SUCH
LENDER FROM ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS.  ANY LENDER BEING REPLACED
SHALL EXECUTE AND DELIVER AN ASSIGNMENT AND ACCEPTANCE WITH RESPECT TO SUCH
LENDER’S COMMITMENT AND OUTSTANDING CREDIT EXTENSIONS.  THE ADMINISTRATIVE AGENT
SHALL DISTRIBUTE AN AMENDED SCHEDULE 2.1, WHICH SHALL BE DEEMED INCORPORATED
INTO THIS AGREEMENT, TO REFLECT CHANGES IN THE IDENTITIES OF THE LENDERS AND
ADJUSTMENTS OF THEIR RESPECTIVE COMMITMENTS AND/OR PRO RATA SHARES RESULTING
FROM ANY SUCH REMOVAL OR REPLACEMENT.

 

(B)           IN ORDER TO MAKE ALL THE LENDERS’ INTERESTS IN ANY OUTSTANDING
CREDIT EXTENSIONS RATABLE IN ACCORDANCE WITH ANY REVISED PRO RATA SHARES AFTER
GIVING EFFECT TO THE REMOVAL OR REPLACEMENT OF A LENDER, THE BORROWERS SHALL PAY
OR PREPAY, IF NECESSARY, ON THE EFFECTIVE DATE THEREOF, ALL OUTSTANDING
COMMITTED LOANS OF ALL LENDERS, TOGETHER WITH ANY AMOUNTS DUE UNDER SECTION
3.5.  THE COMPANY MAY THEN REQUEST COMMITTED LOANS FROM THE LENDERS IN
ACCORDANCE WITH THEIR REVISED PRO RATA SHARES.  THE BORROWERS MAY NET ANY
PAYMENTS REQUIRED HEREUNDER AGAINST ANY FUNDS BEING PROVIDED BY ANY LENDER OR
ELIGIBLE ASSIGNEE REPLACING A TERMINATING LENDER.  THE EFFECT FOR PURPOSES OF
THIS AGREEMENT SHALL BE THE SAME AS IF SEPARATE TRANSFERS OF FUNDS HAD BEEN MADE
WITH RESPECT THERETO.

 

(C)           THIS SECTION SHALL SUPERSEDE ANY PROVISION IN SECTION 9.1 TO THE
CONTRARY.

 

81

--------------------------------------------------------------------------------


 

9.17         Governing Law.

 

(A)           THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF ILLINOIS APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND
EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

(B)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF ILLINOIS
SITTING IN CHICAGO OR OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF SUCH
STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWERS, THE
ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.  THE BORROWERS, THE
ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO.  THE BORROWERS, THE ADMINISTRATIVE AGENT AND EACH
LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH
MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

 

9.18         Waiver of Right to Trial by Jury.  EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

9.19         ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

82

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

 

ANDREW CORPORATION

 

 

 

 

 

By:

/s/ M. Jeffrey Gittelman

 

Name:  M. Jeffrey Gittelman

 

Title:  Vice President and Treasurer

 

83

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

 

 

By:

/s/  David A. Johanson

 

Name:  David A. Johanson

 

Title:  Vice President

 

84

--------------------------------------------------------------------------------


 

 

LENDERS

 

 

 

BANK OF AMERICA, N.A., as a Lender, L/C

 

Issuer and Swing Line Lender

 

 

 

 

 

By:

/s/  Craig W. McGuire

 

Name:  Craig W. McGuire

 

Title:  Vice President

 

85

--------------------------------------------------------------------------------


 

 

LASALLE BANK NATIONAL

 

ASSOCIATION, as a Lender and Syndication

 

Agent

 

 

 

 

 

By:

/s/  Nate Palmer

 

Name:  Nate Palmer

 

Title:  Loan Officer

 

86

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as

 

a Lender and Documentation Agent

 

 

 

 

 

By:

/s/  R. Michael Newton

 

Name:  R. Michael Newton

 

Title:  Vice President

 

87

--------------------------------------------------------------------------------


 

 

HARRIS TRUST AND SAVINGS BANK, as

 

a Lender

 

 

 

 

 

By:

/s/  Peter F. Stack

 

Name:  Peter F. Stack

 

Title:  Vice President

 

88

--------------------------------------------------------------------------------


 

 

NATIONAL CITY BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/  Richard H. Michalik

 

Name:  Richard H. Michalik

 

Title:  Senior Vice President

 

89

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY, as a

 

Lender

 

 

 

 

 

By:

/s/  Christopher L. McKean

 

Name:  Christopher L. McKean

 

Title:  Second Vice President

 

90

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, CHICAGO, as a

 

Lender

 

 

 

 

 

By:

/s/  William P. Lavery

 

Name:  William P. Lavery

 

Title:  Vice President

 

91

--------------------------------------------------------------------------------


 

 

BANK OF TOKYO-MITSUBISHI, LTD.,

 

CHICAGO BRANCH, as a Lender

 

 

 

 

 

By:

/s/  Shinichiro Munechika

 

Name:  Shinichiro Munechika

 

Title:  Deputy General Manager

 

92

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, as a Lender

 

 

 

 

 

By:

/s/  Jaap L. Tonckens

 

Name:  Jaap L. Tonckens

 

Title:  Vice President

 

93

--------------------------------------------------------------------------------